Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT
dated as of April 6, 2011
between
INTERMOUNTAIN COMMUNITY BANCORP
and
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page             ARTICLE I Purchase; Closings    
1    
1.1
   
Purchase
    1    
1.2
   
Closing
    2             ARTICLE II Representations and Warranties     7    
2.1
   
Disclosure
    7    
2.2
   
Representations and Warranties of the Company
    8    
2.3
   
Representations and Warranties of the Investor
    28             ARTICLE III Covenants     31    
3.1
   
Filings; Other Actions
    31    
3.2
   
Use of Proceeds; Expenses
    33    
3.3
   
Access, Information and Confidentiality
    34    
3.4
   
Transfer
    35    
3.5
   
Reasonable Efforts
    35    
3.6
   
Shareholder Litigation
    35    
3.7
   
Most Favored Nation
    35    
3.8
   
Notice of Certain Events
    36    
3.9
   
Conduct of the Business
    36             ARTICLE IV Termination     37    
4.1
   
Termination
    37    
4.2
   
Effects of Termination
    38    
4.3
   
Notice of Other Terminations
    38             ARTICLE V Additional Agreements     38    
5.1
   
No Rights Agreement
    38    
5.2
   
Investor Standstill Agreements
    39    
5.3
   
Compliance with Laws
    42    
5.4
   
Legend
    42    
5.5
   
NASDAQ Listing; Reverse Stock Split
    43    
5.6
   
[RESERVED]
    44    
5.7
   
Certain Transactions
    44    
5.8
   
Indemnity
    45    
5.9
   
Registration Rights
    47    
5.10
   
Governance Matters
    61    
5.11
   
Anti-Takeover Matters
    65    
5.12
   
Additional Regulatory Matters
    65    
5.13
   
Third-Party Loan Review Report
    66    
5.14
   
Gross-Up Rights
    67    
5.15
   
Form D and Blue Sky
    70  

-i- 



--------------------------------------------------------------------------------



 



                              Page              
5.16
   
Securities Laws Disclosure; Publicity
    70    
5.17
   
No Additional Issuances
    70    
5.18
   
Acknowledgment of Dilution
    71    
5.19
   
Rights Offering.
    71    
5.20
   
Certain Adjustments
    72    
5.21
   
Resolution of Sandpoint Center Matter
    72             ARTICLE VI Miscellaneous     73    
6.1
   
Survival
    73    
6.2
   
Amendment
    73    
6.3
   
Waivers
    73    
6.4
   
Counterparts and Facsimile
    73    
6.5
   
Governing Law
    73    
6.6
   
Waiver of Jury Trial
    74    
6.7
   
Notices
    74    
6.8
   
Entire Agreement, etc.
    74    
6.9
   
Other Definitions
    75    
6.10
   
Captions
    76    
6.11
   
Severability
    76    
6.12
   
No Third-Party Beneficiaries
    76    
6.13
   
Time of Essence
    77    
6.14
   
Public Announcements
    77    
6.15
   
Specific Performance
    77    
6.16
   
Independent Nature of Investors’ Obligations and Rights
    77    
6.17
   
Applicability of Certain Provisions
    78  

LIST OF EXHIBITS

     
Exhibit A:
  Form of Opinion of Counsel
Exhibit B:
  Form of Officer’s Certificate of the Company
Exhibit C:
  Form of Officer’s Certificate of Investor
Exhibit D:
  Form of Secretary’s Certificate of the Company
Exhibit E:
  Form of Warrant
Exhibit F:
  Form of Passivity Commitment

ii



--------------------------------------------------------------------------------



 



     SECURITIES PURCHASE AGREEMENT, dated as of April 6, 2011 (this
“Agreement”), between Intermountain Community Bancorp, an Idaho corporation (the
“Company”), and _____________________ (the “Investor”).
RECITALS:
     A. The Investment. The Company intends to sell to the Investor, and the
Investor intends to purchase from the Company, as an investment in the Company,
the securities as described herein. The securities to be purchased at the
Closing are shares of common stock, no par value, of the Company (“Common Stock”
or “Common Shares”) and warrants to purchase up to 1,000,000 Common Shares at a
purchase price equal to $1.25 per share (the “Warrants”)1.
     B. Additional Private Placements. Concurrently with the investment
contemplated herein, the Company has agreed to sell Common Shares in private
placements (the “Other Private Placements”) to other investors (the “Other
Investors”) under separate securities purchase agreements (the “Other Securities
Purchase Agreements”), with the closing of such transactions to occur
simultaneously with the closing of this transaction.
     C. Transaction Documents. The term “Transaction Documents” refers
collectively to this Agreement, the certificates evidencing the Warrants in the
form attached as Exhibit E hereto (the “Warrant Certificates”) and the Other
Securities Purchase Agreements.
     D. Placement Agent. The Company has engaged Sandler O’Neill & Partners,
L.P. as its exclusive placement agent (the “Placement Agent”) for the offering
of the Common Stock pursuant to this Agreement and the Other Securities Purchase
Agreements.
     E. Rights Offering. As promptly as reasonably practicable following the
Closing (as defined below), the Company will commence the Rights Offering (as
defined below) to holders of record of Common Stock on the day immediately prior
to the Closing Date (as defined below), in which the Company will distribute to
such shareholders, at no charge, non-transferable subscription rights to
purchase up to an aggregate of $5.0 million of shares of Common Stock at a price
per share equal to the Per Share Purchase Price (as defined below).
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
ARTICLE I
Purchase; Closings
     1.1 Purchase. On the terms and subject to the conditions set forth herein,
the Investor will (i) purchase from the Company, and the Company will sell to
the Investor, a number of shares of Common Stock as set forth herein and
(ii) receive from the Company, and the Company will deliver to the Investor, the
Warrants.
 

1   [Conformed to the Securities actually sold to each Investor.]

 



--------------------------------------------------------------------------------



 



     1.2 Closing.
          (a) Purchased Shares; Warrants. Unless this Agreement has been
terminated pursuant to Article IV and subject to the satisfaction of the
conditions to the closing set forth in Section 1.2(b), the closing shall take
place, simultaneously with the closing of the Other Private Placements, on the
date that is six (6) business days following the day on which the conditions set
forth in Section 1.2(b) (other than those that by their nature are to be
satisfied at Closing, but subject to the fulfillment or waiver of those
conditions), at the offices of the Company located at 414 Church Street,
Sandpoint, Idaho 83864, or such other location as agreed by the parties in
writing (the “Closing”). The date of the Closing is referred to as the “Closing
Date.” Subject to the satisfaction of the conditions described in
Section 1.2(b), at the Closing, the Company will deliver to the Investor (i) one
or more certificates representing such number of whole shares of Common Stock
(the “Purchased Shares” and, together with the Warrants and any Common Shares
for which the Warrants may be exercised and any Common Shares issuable pursuant
to Section 5.19, the “Securities”) determined by dividing $___________ (the
“Purchase Price”) by $1.00 per share (the “Per Share Purchase Price”) and
(ii) one or more Warrant Certificates exercisable to purchase 1,000,000 shares
of Common Stock at $1.25 per share, against payment by the Investor of the
Purchase Price by wire transfer of immediately available United States funds to
a bank account designated by the Company.2
          (b) Closing Conditions.
          (1) The obligation of the Investor to consummate the Closing is
subject to the fulfillment (or written waiver by the Investor) prior to or
contemporaneously with the Closing of each of the following conditions:
          (i) (A) no provision of any applicable law or regulation and no
judgment, injunction, order or decree shall prohibit the Closing or shall
prohibit or restrict Investor or its Affiliates from owning or voting any
securities of the Company in accordance with the terms thereof, and (B) no
lawsuit shall have been commenced by any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, or any applicable industry self-regulatory organization
(each, a “Governmental Entity”) seeking to effect any of the foregoing;
          (ii) the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all respects as of the date hereof
and as of the Closing (except (A) to the extent such representations and
warranties are made as of a specified date, in which case, subject to clause
(B) below, such representations and warranties shall be true and correct in all
respects as of such date, and (B) with respect to each of the representations
and warranties of the Company in this Agreement (other than Section 2.2(b) (but
only with respect to the first sentence thereof), Section 2.2(c) (which shall be
true and correct in all respects except to a de minimis extent that is addressed
to the Investor’s
 

2   [Conformed to the Securities actually sold to each Investor.]

-2-



--------------------------------------------------------------------------------



 



reasonable satisfaction at the Closing pursuant to Section 5.20), Section
2.2(d)(i), Section 2.2(f) (which shall be true and correct in all material
respects), Section 2.2(j)(i), Section 2.2(l), Section 2.2(u), Section 2.2(w),
Section 2.2(y)(3), Section 2.2(dd) (which shall be true and correct in all
material respects, but shall not be deemed not to be true and correct in all
material respects solely as a result of fees payable by the Company pursuant to
the first sentence of Section 3.2(b)) Section 2.2(hh), Section 2.2(jj) and
Section 2.2(mm)), where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect with respect to the Company);
          (iii) since the date hereof, there shall not have occurred any
circumstance, event, change, development or effect that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect on the Company or its wholly-owned banking subsidiary, Panhandle State
Bank (the “Bank”);
          (iv) the Company shall have performed in all material respects all
obligations required to be performed by it at or prior to or contemporaneously
with the Closing under this Agreement (except that with respect to obligations
that are qualified by materiality, the Company shall have performed such
obligations, as so qualified, in all respects);
          (v) the Company shall receive gross proceeds from the sale of
Purchased Shares and Warrants of an aggregate amount not less than
$70.0 million, contemporaneously with the Closing, from the Investor and the
Other Investors as contemplated by this Agreement and from the Other Private
Placements, respectively, and the price per share of Common Stock sold in the
Other Private Placements shall be no less than the Per Share Purchase Price;
          (vi) Graham & Dunn PC, counsel for the Company, shall have delivered
to the Investor their written opinion, dated the Closing Date, as to the matters
set forth in Exhibit A hereto, and otherwise in form and substance reasonably
satisfactory to the Investor;
          (vii) the Company, the Investor and the Other Investors shall have
obtained all third-party consents and approvals necessary to consummate the
transactions contemplated by the Transaction Documents (except for such consents
and approvals the absence of which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect on the Company,
the Investor or any of such Other Investors);
          (viii) (A) the Investor shall have received (x) from the Federal
Reserve a written non-objection to the notice it filed in connection with its
purchase of Securities pursuant to the Change of Bank Control Act of 1978, as
amended (the “CBCA”) if such Investor is a Lead Investor, and, if such Investor
is a Major Investor, confirmation, satisfactory in such Investor’s reasonable
good

-3-



--------------------------------------------------------------------------------



 



faith judgment, from the Federal Reserve to the effect that the purchase of the
Securities and the consummation of the Closing and the transactions contemplated
by the Transaction Documents will not result in the Investor or any of its
Affiliates (i) being deemed in control of the Company for purposes of the Bank
Holding Company Act of 1956, as amended (the “BHC Act”), or (ii) otherwise being
regulated as a bank holding company within the meaning of the BHC Act,
(y) confirmation, satisfactory in such Investor’s reasonable judgment, from the
Idaho Department of Finance to the effect that neither the Investor nor any of
its Affiliates is a bank holding company for purposes of the Idaho Banking Act
as a result of the purchase of the Securities and the consummation of the
Closing and the other transactions contemplated by the Transaction Documents and
(z) confirmation, satisfactory in such Investor’s reasonable judgment, from the
Idaho Department of Finance that such Department has approved the issuance of
the Securities under Section 26-506 of the Idaho Banking Act, and (B) the
Company shall have received (y) approval of the Federal Reserve of the
appointment to the Board of Directors of the Company and the Bank (as defined
below) of the Board Representative (if applicable), and (z) approval of the
Federal Deposit Insurance Corporation of the appointment of the Board
Representative (if applicable, and, if not applicable, as defined in the Other
Securities Purchase Agreements) to the Board of Directors of the Bank; and
otherwise the Company, the Investor and the Other Investors shall have obtained
all applicable governmental or regulatory approvals or authorizations of or, to
the extent required by applicable law or regulation, consents, approvals or
exemptions from bank regulatory authorities, required in connection with the
transactions contemplated by the Transaction Documents;
          (ix) Following the date hereof, the Company shall not have agreed to
enter into a transaction that resulted in, or would result in if consummated, a
Change in Control of the Company;
          (x) the Company shall have delivered to the Investor a duly executed
Officer’s Certificate in the form set forth in Exhibit B hereto;
          (xi) the Company shall have delivered to the Investor a certificate of
the Secretary of the Company, in the form attached hereto as Exhibit D, dated as
of the Closing Date, (i) certifying the resolutions adopted by the Board of
Directors approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Purchased Shares,
(ii) certifying the current versions of the Articles of Incorporation and bylaws
of the Company and (iii) certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company;
          (xii) the Company shall have delivered to the Investor a Certificate
of Good Standing for the Company from the Idaho Secretary of State as of a
recent date;

-4-



--------------------------------------------------------------------------------



 



          (xiii) the Company shall have implemented, effective subject to the
Closing occurring, the governance matters contemplated in Section 5.10 (to the
extent applicable) with respect to the appointment of the Board Representative
(as defined below);
          (xiv) the Common Stock (and any shares of Common Stock for which the
Warrants may be exercised) shall continue to be eligible for quotation on the
OTC Bulletin Board (the “OTCBB”);
          (xv) the Investor shall have received such other documents and
certificates as it may reasonably request or as may be required pursuant to this
Agreement;
          (xvi) Since the date hereof, there shall not be any action taken, or
any law enacted, entered, enforced or deemed applicable, by any Governmental
Entity, whether in connection with the consents of any Governmental Entity
specified in Section 1.2(b)(1)(viii) or otherwise, which imposes any new
restriction or condition on the Company or the Company Subsidiaries or the
Investor or any of its Affiliates (other than such restrictions as are described
in the passivity or anti-association commitments, if any, required to be entered
into by the Investor and / or any such Affiliate in connection with the
transactions contemplated hereby, provided that such commitments are not more
restrictive in any material respect than those contained in the form attached
hereto as Exhibit F) which is materially and unreasonably burdensome on the
Company’s business following the Closing or on the Investor (or any of its
Affiliates) related to its investment in the Securities, as applicable, or would
reduce the economic benefits of the transactions contemplated by this Agreement
to the Investor to such a degree that the Investor would not have entered into
this Agreement had such condition or restriction been known to it at the date
hereof (any such condition or restriction, a “Burdensome Condition”) and, for
the avoidance of doubt, any requirement to disclose the identities of limited
partners, shareholders or members of any Investor who is not a Lead Investor or
its respective Affiliates or its investment advisors, other than Affiliates of
such Investor, shall be deemed a Burdensome Condition unless otherwise
determined by such Investor in its sole discretion; and
          (xvii) on or prior to the Closing Date, the Bank shall have entered
into an agreement with the Company, dated as of the Closing Date and in form and
substance reasonably satisfactory to the Investor (the “Intercompany
Agreement”), pursuant to which (i) simultaneously with the Closing, the Company
will segregate a portion of the gross proceeds from the sale of the Purchased
Shares and the Warrants to the Investor and the transactions contemplated by the
Other Private Placements into a deposit account with the Bank (the “Segregated
Funds”), (ii) the Company will pledge the Segregated Funds pursuant to the terms
of the Intercompany Agreement, and (iii) the Company will agree to make certain
payments to the Bank in connection with interest payments paid to the Bank by
Sandpoint Center, LLC and Sandpoint Center II, LLC pursuant to that certain loan

-5-



--------------------------------------------------------------------------------



 



agreement dated as of August 28, 2009. The Segregated Funds shall be an amount
that equals or exceeds the larger of (a) the difference between the Covered
Transaction Amount (as defined in the Intercompany Agreement) and 10 percent of
the “capital and surplus” of the Bank measured as of the Closing Date (based on
the then most recent call report filed by the Bank), provided that such “capital
and surplus” shall include amounts transferred from the Company to the Bank as
capital from the proceeds of the sale of the Purchased Shares and the Warrants;
and (b) $6,927,000.
               (2) The obligation of the Company to consummate the Closing is
subject to the fulfillment prior to the Closing of each of the following
conditions:
          (i) the representations and warranties of the Investor set forth in
this Agreement shall be true and correct in all material respects (except to the
extent such representations and warranties are qualified by materiality, in
which case they shall be true and correct in all respects) as of the date hereof
and as of the Closing (except to the extent such representations and warranties
are made as of a specified date, in which case such representations and
warranties shall be true and correct, in all material respects as applicable, as
of such date);
          (ii) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing and no lawsuit shall have
been commenced by any Governmental Entity seeking to effect the foregoing;
          (iii) the Investor and the Other Investors shall have obtained all
third party consents and approvals necessary to consummate the transactions
contemplated by the Transaction Documents (except for such consents and
approvals the absence of which would not reasonably be expected to result in a
Material Adverse Effect on the Investor or any of such Other Investors);
          (iv) [RESERVED];
          (v) the Investor shall have performed in all material respects all
obligations required to be performed by it at or prior to or contemporaneously
with the Closing under this Agreement (except that with respect to obligations
that are qualified by materiality, the Investor shall have performed such
obligations, as so qualified, in all respects); and
          (vi) the Investor shall have delivered to the Company a duly executed
Officer’s Certificate in the form set forth in Exhibit C hereto.

-6-



--------------------------------------------------------------------------------



 



ARTICLE II
Representations and Warranties
     2.1 Disclosure.
          (a) On or prior to the date of this Agreement, the Company delivered
to the Investor a schedule (“Disclosure Schedule”) setting forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in a provision hereof or
as an exception to one or more representations or warranties contained in
Section 2.2 or the covenants contained in Section 3.9; provided, however, that
notwithstanding anything in this Agreement to the contrary, the mere inclusion
of an item in the Disclosure Schedule shall not be deemed an admission that such
item represents a material exception or material fact, event, or circumstance or
that such item has had or would reasonably be expected to have a Material
Adverse Effect on the Company.
          (b) “Material Adverse Effect” means, with respect to the Investor,
only clause (2) that follows, or, with respect to the Company, both clauses
(1) and (2) that follow, any circumstance, event, change, development or effect
that, individually or in the aggregate (1) is or would reasonably be expected to
be material and adverse to the financial position, results of operations,
business or condition (financial or otherwise) of the Company and its
subsidiaries taken as a whole, or (2) would materially impair the ability of
either the Investor or the Company, respectively, to perform its respective
obligations under this Agreement or otherwise materially threaten or materially
impede the consummation of the transactions contemplated by this Agreement;
provided, however, that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following: (A) changes, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or regulatory accounting principles, (B) changes,
after the date hereof, in applicable laws, rules and regulations or
interpretations thereof by any Governmental Entity, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of the Investor, (D) general changes, after the date
hereof, in the economy or the industries in which the Company and the Company
Subsidiaries (as defined in Section 2.2(b) below) operate, (E) changes, after
the date hereof, in the market price or trading volume of the Common Stock (but
not excluding the underlying causes of such changes, except to the extent
related to the other exclusions in this definition) and (F) changes, after the
date hereof, in global or national political conditions, including the outbreak
or escalation of war or acts of terrorism; except, with respect to clauses (A),
(B), (D) and (F), to the extent that the effects of such changes have a
disproportionate effect on the Company and the Company Subsidiaries, taken as a
whole, relative to other banks, savings associations and their holding companies
generally.
          (c) “Previously Disclosed” means information set forth on its
Disclosure Schedule corresponding to the provision of this Agreement to which
such information relates; provided that information which is reasonably apparent
on its face that it relates to another provision of this Agreement, shall also
be deemed to be Previously Disclosed with respect to such other provision and
includes information publicly disclosed by the Company in the Company Reports
(as defined in Section 2.2(g) below) filed by it with or furnished to the SEC
and publicly available prior to the date of this Agreement (excluding any risk
factor disclosures contained in such documents under the heading “Risk Factors”
and any disclosures of risks

-7-



--------------------------------------------------------------------------------



 



included in any “forward looking statements” disclaimer or other statements that
are similarly non-specific and are predictive or forward-looking in nature).
     2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants as of the date of this Agreement
and as of the Closing Date (except to the extent made only as of a specified
date, in which case as of such date) to the Investor that:
          (a) Organization and Authority. The Company is a corporation duly
organized and validly existing under the laws of the State of Idaho, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would reasonably be
expected to have a Material Adverse Effect on the Company. The Company has
corporate power and authority to own its properties and assets and to carry on
its business as it is now being conducted. The Company is duly registered as a
bank holding company under the BHC Act. The Company has filed with the SEC true,
correct and complete copies of the Company’s Amended and Restated Articles of
Incorporation, as amended through the date of this Agreement (the “Articles of
Incorporation”) and bylaws as amended through the date of this Agreement. The
Company is not in violation of any of the provisions of the Articles of
Incorporation or its bylaws.
          (b) Company’s Subsidiaries. The Company has Previously Disclosed a
true, complete and correct list of all of its subsidiaries as of the date of
this Agreement (individually, a “Company Subsidiary” and, collectively, the
“Company Subsidiaries”), all shares of the outstanding capital stock of each of
which are owned directly or indirectly by the Company, except for the preferred
securities of Intermountain Statutory Trust I, a Connecticut statutory trust,
and Intermountain Statutory Trust II, a Delaware statutory trust. No equity
security of any Company Subsidiary is or may be required to be issued by reason
of any option, warrant, scrip, preemptive right, right to subscribe to, gross-up
right, call or commitment of any character whatsoever relating to, or security
or right convertible into, shares of any capital stock of such Company
Subsidiary, and there are no contracts, commitments, understandings or
arrangements by which any Company Subsidiary is bound to issue additional shares
of its capital stock, or any bonds, debentures, notes or other indebtedness
having the right to vote on any matters on which the shareholders of the Company
Subsidiary may vote (“Subsidiary Voting Debt”) of such Company Subsidiary, or
any option, warrant or right to purchase or acquire any additional shares of its
capital stock or any Subsidiary Voting Debt of such Company Subsidiary. All of
such shares so owned by the Company are duly authorized and validly issued,
fully paid and nonassessable and are owned by it free and clear of any lien,
adverse right or claim, charge, option, pledge, covenant, title defect, security
interest or other encumbrances of any kind (“Liens”) with respect thereto. Each
Company Subsidiary is an entity duly organized, validly existing, duly qualified
to do business and in good standing under the laws of its jurisdiction of
organization, and has corporate or other appropriate organizational power and
authority to own or lease its properties and assets and to carry on its business
as it is now being conducted, except as would not reasonably be expected to have
a Material Adverse Effect on the Company. Except in respect of the Company
Subsidiaries, the Company does not own beneficially, directly or indirectly,
more than 5% of any class of equity securities or similar interests of any
corporation, bank, business trust, association or similar organization, and is
not, directly or indirectly, a

-8-



--------------------------------------------------------------------------------



 



partner in any partnership or party to any joint venture. The Company’s
principal depository institution subsidiary, the Bank, is duly organized and
validly existing as an Idaho state-chartered commercial bank and its deposit
accounts are insured by the Federal Deposit Insurance Corporation (the “FDIC”)
to the fullest extent permitted by the Federal Deposit Insurance Act and the
rules and regulations of the FDIC thereunder, and all premiums and assessments
required to be paid in connection therewith have been paid when due and no
proceedings for the termination of such insurance are pending or threatened. The
Company has furnished or made available to the Investor, prior to the date
hereof, true, correct and complete copies of the charter and bylaws of the Bank
as amended through the date of this Agreement. No Company Subsidiary is in
violation of any of the provisions of its articles of incorporation or bylaws.
          (c) Capitalization.
          (1) The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 1,000,000 shares of preferred stock, no
par value (the “Company Preferred Stock”). As of the date hereof, there are
27,000 shares of Company Preferred Stock outstanding, all of which were issued
to the U.S. Treasury as part of the Capital Purchase Program (the “CPP”) under
the Troubled Asset Relief Program (“TARP”), and 8,409,730 shares of Common Stock
outstanding. From the date hereof through the Closing Date, except in connection
with the Transaction Documents, the Other Private Placements and the
transactions contemplated hereby and thereby, the Company shall not have
(i) issued or authorized the issuance of any shares of Common Stock or Company
Preferred Stock, or any securities convertible into or exchangeable or
exercisable for shares of Common Stock or Company Preferred Stock (other than
shares issued upon the exercise of Company Stock Options outstanding on the date
hereof), (ii) reserved for issuance any shares of Common Stock or Company
Preferred Stock or (iii) repurchased or redeemed, or authorized the repurchase
or redemption of, any shares of Common Stock or Company Preferred Stock. As of
the date hereof, there are (i) outstanding stock options (each, a “Company Stock
Option”) to purchase an aggregate of 196,056 shares of the Common Stock issued
under the Company’s Second Amended and Restated 1999 Employee Stock Option and
Restricted Stock Plan or the Company’s Amended and Restated Director Stock Plan,
in each case as amended or supplemented (collectively, the “Company Stock
Plans”), (ii) an aggregate of 18,789 shares of restricted stock (“Company
Restricted Stock”) outstanding under the Company Stock Plans and (iii) no shares
of the Common Stock reserved for issuance under the Company Stock Plans, the
Company Stock Plans having expired. Other than in respect of awards outstanding
under or pursuant to the Company Stock Plans, and 653,226 shares of Common Stock
reserved for potential issuance under the warrant dated December 19, 2008 issued
to the U.S. Treasury under the CPP (the “Treasury Warrant”), no shares of Common
Stock or Company Preferred Stock are reserved for issuance. All of the issued
and outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof. Each Company Stock Option
and share of Company Restricted Stock, as applicable, (i) was granted in
compliance with all applicable laws and all of the terms and conditions of the
applicable Company Stock Plan pursuant to which it was issued, (ii) has an
exercise price per share of Common Stock equal to or greater than the fair
market value of a share of Common Stock on the date of such grant and (iii) has
a

-9-



--------------------------------------------------------------------------------



 



grant date identical to the date on which the Company’s board of directors (the
“Board of Directors”) or compensation committee of the Board of Directors
actually awarded such Company Stock Option. Neither the Company nor any of its
officers, directors, or employees is a party to any right of first refusal,
right of first offer, proxy, voting agreement, voting trust, registration rights
agreement, or shareholders agreement with respect to the sale or voting of any
securities of the Company. No bond, debenture, note or other indebtedness having
the right to vote on any matters on which the shareholders of the Company may
vote (“Voting Debt”) is issued and outstanding. Except as set forth elsewhere in
this Section 2.2(c), the Company does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, repurchase rights,
commitments, or agreements of any character calling for the purchase or issuance
of, or securities or rights convertible into or exchangeable or exercisable for,
any shares of Common Stock or Company Preferred Stock or any other equity
securities of the Company or Voting Debt or any securities representing the
right to purchase or otherwise receive any shares of capital stock of the
Company (including any rights plan or agreement). The Company has Previously
Disclosed all shares of Company capital stock that have been purchased, redeemed
or otherwise acquired, directly or indirectly, by the Company or any Company
Subsidiary since December 31, 2010 and all dividends or other distributions that
have been declared, set aside, made or paid to the shareholders of the Company
since that date. With the exception of the Treasury Warrant, pursuant to which,
as a result of the transactions contemplated by this Agreement and the other
Transaction Documents, the number of underlying shares of Common Stock is
expected to increase to approximately 1,000,000, there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities pursuant to the transactions
contemplated by this Agreement or the other Transaction Documents.
          (2) Section 2.2(c)(2) of the Company’s Disclosure Schedule sets forth
the following information with respect to each Company Stock Option and share of
Company Restricted Stock, which is true and correct as of the date of this
Agreement: (i) the name of each holder of Company Stock Options and Company
Restricted Stock and (ii) the number of shares of Common Stock subject to such
Company Stock Option and the number of shares of Company Restricted Stock, and,
as applicable, the grant date, exercise price, number of shares vested or not
otherwise subject to restrictions, vesting schedule and the Company Stock Plan
under which such Company Stock Options or shares of Company Restricted Stock
were granted.
          (d) Authorization.
          (1) The Company has the corporate power and authority to enter into or
issue this Agreement, the Warrants and the other Transaction Documents and to
carry out its obligations hereunder and thereunder. The execution, delivery and
performance of this Agreement and the other Transaction Documents by the Company
and the consummation of the transactions contemplated hereby and thereby,
including the issuance of Common Stock in accordance with the terms of this
Agreement and the other Transaction Documents, the issuance of the Warrants in
accordance with this Agreement and the issuance of the Common Stock in
accordance with the terms of the Warrants, have been duly authorized by the
affirmative vote of at least a majority of the Board of

-10-



--------------------------------------------------------------------------------



 



Directors. This Agreement and the other Transaction Documents have been duly and
validly executed and delivered by the Company and, assuming due authorization,
execution and delivery of this Agreement by the Investor, are valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganizations, fraudulent transfer or
similar laws relating to or affecting creditors generally or by general
equitable principles (whether applied in equity or at law). No other corporate
proceedings or shareholder actions are necessary for the execution and delivery
by the Company of this Agreement and the other Transaction Documents, the
performance by the Company of its obligations hereunder and thereunder or the
consummation by the Company of the transactions contemplated hereby and thereby.
The Board of Directors has resolved that the transactions contemplated hereby
and by the Other Private Placements are in the best interests of the
shareholders of the Company. When issued and sold against receipt of the
consideration therefor as provided in this Agreement and the other Transaction
Documents, the shares of Common Stock to be issued pursuant to this Agreement,
the Warrants, and the Other Securities Purchase Agreements will be validly
issued, fully paid and nonassessable, and such issuance will not subject the
holders thereof to personal liability and will not be subject to preemptive
rights of any other shareholder of the Company.
          (2) Neither the execution, delivery and performance by the Company of
this Agreement or the other Transaction Documents, nor the consummation of the
transactions contemplated hereby and thereby, nor compliance by the Company with
any of the provisions of any of the foregoing, will (i) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any Lien, upon any of the properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of (A) its Articles
of Incorporation or bylaws (or similar governing documents) or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any Company Subsidiary is a
party or by which it may be bound, or to which the Company or any Company
Subsidiary or any of the properties or assets of the Company or any Company
Subsidiary may be subject, or (ii) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any ordinance, permit,
concession, grant, franchise, law, statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to the Company or any
Company Subsidiary or any of their respective properties, except in the case of
clause (i)(B) for such violations, conflicts and breaches as would not,
individually or in the aggregate, reasonably likely be expected to result in a
Material Adverse Effect on the Company.
          (3) Other than the securities or blue sky laws of the various states
and except as otherwise provided in this Agreement, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory

-11-



--------------------------------------------------------------------------------



 



waiting period, is necessary for the consummation by the Company of the
transactions contemplated by this Agreement or the other Transaction Documents.
          (e) Knowledge as to Conditions. As of the date of this Agreement, the
Company knows of no reason why any regulatory approvals and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices required or otherwise a condition to the consummation of the
transactions contemplated by the Transaction Documents will not be obtained.
          (f) Financial Statements. The consolidated balance sheets of the
Company as of December 31, 2010 and 2009 and related consolidated statements of
income, shareholders’ equity and cash flows for the three years ended
December 31, 2010, together with the notes thereto, audited by BDO Seidman, LLP
and included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2010, as filed with the SEC (the “Company 10-K”) (collectively, the
“Company Financial Statements”), (1) have been prepared from, and are in
accordance with, the books and records of the Company and the Company
Subsidiaries, (2) complied, as of their respective dates of filing with the SEC,
in all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto, (3) have been
prepared in accordance with GAAP applied on a consistent basis and (4) present
fairly in all material respects the consolidated financial position of the
Company and the Company Subsidiaries at the dates set forth therein and the
consolidated results of operations, changes in shareholders’ equity and cash
flows of the Company and the Company Subsidiaries for the periods stated therein
(subject to the absence of notes and normal year-end audit adjustments in the
case of interim unaudited statements).
          (g) Reports.
          (1) Since December 31, 2008, the Company and each Company Subsidiary
have filed all material reports, registrations, documents, filings, statements
and submissions together with any required amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”), and have paid all material fees and assessments due and
payable in connection therewith. As of their respective filing dates, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities, as the
case may be. To the knowledge of the Company, as of the date of this Agreement,
there are no outstanding comments from the SEC or any other Governmental Entity
with respect to any Company Report. The Company Reports, including the documents
incorporated by reference in each of them, each contained all of the information
required to be included in it and, when it was filed and as of the date of each
such Company Report filed with or furnished to the SEC, such Company Report did
not, as of its date or if amended prior to the date of this Agreement, as of the
date of such amendment, contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made in it,
in light of the circumstances under which they were made, not misleading and
complied in all material respects with the applicable requirements of the
Securities Act of 1933, as amended, or any successor statute (the “Securities
Act”), and the Securities Exchange Act of 1934, as amended, or any successor
statute (the “Exchange Act”). No executive officer of the Company has

-12-



--------------------------------------------------------------------------------



 



failed in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002. To the knowledge of the
Company, there are no facts or circumstances that would prevent the Company’s
principal executive officer and principal financial officer from giving the
certifications and attestations required pursuant to Rules 13a-14 and 15d-14
under the Exchange Act, without qualification, when next due.
          (2) The records, systems, controls, data and information of the
Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the Company Subsidiaries or their accountants
(including all means of access thereto and therefrom), except for any
nonexclusive ownership and nondirect control that would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
system of internal accounting controls described below in this Section 2.2(g).
The Company (A) has implemented and maintains disclosure controls and procedures
(as defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the principal executive officer and the principal financial
officer of the Company by others within those entities, (B) has implemented and
maintains internal control over financial reporting (as defined in Rule
13a-15(f) of the Exchange Act) and (C) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize, and report financial
information, and (y) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. The Company has no knowledge of any
reason that its outside auditors and its principal executive officer and
principal financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when next
due. Since December 31, 2008, (i) neither the Company nor any Company Subsidiary
nor, to the knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (ii) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a violation of securities laws, breach of fiduciary
duty or similar violation by the Company or any of its officers, directors,
employees or agents to the Board of Directors or any committee thereof or to any
director or officer of the Company.

-13-



--------------------------------------------------------------------------------



 



          (h) Properties and Leases. Except for any Permitted Liens, the Company
and each Company Subsidiary have good title free and clear of any Liens to all
the real and personal property reflected in the Company’s consolidated balance
sheet as of December 31, 2010 included in the Company 10-K for the period then
ended, and all real and personal property acquired since such date, except such
real and personal property as has been disposed of in the ordinary course of
business. For purposes of this Agreement, “Permitted Liens” means (i) Liens for
taxes and other governmental charges and assessments arising in the ordinary
course which are not yet due and payable, (ii) Liens of landlords and Liens of
carriers, warehousemen, mechanics and materialmen and other like Liens arising
in the ordinary course of business for sums not yet due and payable, and
(iii) other Liens or imperfections on property which are not material in amount
or do not materially detract from the value of or materially impair the existing
use of the property affected by such Lien or imperfection. Except as would not
reasonably be expected to have a Material Adverse Effect on the Company, all
leases of real property and all other leases pursuant to which the Company or
such Company Subsidiary, as lessee, leases real or personal property are valid
and effective in accordance with their respective terms and there is not, under
any such lease, any existing default by the Company or such Company Subsidiary
or any event which, with notice or lapse of time or both, would constitute such
a default.
          (i) Taxes.
          (1) Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on the Company, each of the
Company and the Company Subsidiaries has timely filed (including pursuant to
applicable extensions granted without penalty) all federal, state, county, local
and foreign Tax Returns, including information Tax Returns, required to be filed
by it, and all such filed Tax Returns are true, complete and correct in all
respects, and paid all Taxes owed by it and no Taxes owed by it or assessments
received by it are delinquent. With respect to Taxes not yet due, the Company
has made adequate provision in the financial statements of the Company (in
accordance with GAAP). The federal income Tax Returns of the Company and the
Company Subsidiaries for the fiscal year ended December 31, 2006, and for all
fiscal years prior thereto, are for the purposes of routine audit by the
Internal Revenue Service (the “IRS”) closed because of the statute of
limitations, and no claims by the IRS for additional Taxes for such fiscal years
are pending. Neither the Company nor any Company Subsidiary has waived any
statute of limitations with respect to Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, in each case that is still in
effect, or has pending a request for any such extension or waiver. Neither the
Company nor any Company Subsidiary is a party to any pending action or
proceeding, nor to the Company’s knowledge, is any such action or proceeding
threatened by any Governmental Entity, for the assessment or collection of
Taxes, interest, penalties, assessments or deficiencies that could reasonably be
expected to have a Material Adverse Effect on the Company and no issue has been
raised by any federal, state, local or foreign taxing authority in connection
with an audit or examination of the Tax Returns, business or properties of the
Company or any Company Subsidiary which has not been settled, resolved and fully
satisfied, or adequately reserved for in accordance with GAAP (other than those
issues that would not reasonably be expected to have a Material Adverse Effect
on the Company). Except as would not reasonably be expected to have a Material
Adverse Effect on the Company, each of the Company and the

-14-



--------------------------------------------------------------------------------



 



Company Subsidiaries has withheld and paid all Taxes that it is required to
withhold from amounts owing to employees, creditors or other third parties.
Neither the Company nor any Company Subsidiary is a party to, is bound by or has
any obligation under, any material Tax sharing or material Tax indemnity
agreement or similar contract or arrangement other than any contract or
agreement between or among the Company and any Company Subsidiary. Neither the
Company nor any Company Subsidiary has participated in any “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4, or any
other transaction requiring disclosure under analogous provisions of state,
local or foreign law. Neither the Company nor any Company Subsidiary has
liability for the Taxes of any person other than the Company or any Company
Subsidiary under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local or foreign law). The Company has not been a “distributing
corporation” or a “controlled corporation” in any distribution in which the
parties to such distribution treated the distribution as one to which
Section 355 of the Code is applicable. The Company has not been a United States
real property holding corporation within the meaning of Section 897 of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
For the purpose of this Agreement, the term “Tax” (including, with correlative
meaning, the term “Taxes”) shall mean any and all domestic or foreign, federal,
state, local or other taxes of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any Governmental Entity, including taxes on or with respect to
income, franchises, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added or similar taxes, and the term “Tax Return” means any
return, report, information return or other document (including any related or
supporting information, and attachments and exhibits) required to be filed with
respect to Taxes, including all information returns relating to Taxes of third
parties, any claims for refunds of Taxes and any amendment or supplements to any
of the foregoing.
          (2) [RESERVED].
          (j) Absence of Certain Changes. Since December 31, 2010, (i) there
have been no events, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect on the Company, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued
pursuant to existing Company stock option or stock purchase plans or executive
and director arrangements disclosed in the Company Reports, (vi) there has not
been any material change or

-15-



--------------------------------------------------------------------------------



 



amendment to, or any waiver of any material right by the Company under, any
material contract under which the Company or any Company Subsidiary is bound or
subject, and (vii) to the knowledge of the Company, there has not been a
material increase in the aggregate dollar amount of: (A) the Bank’s
nonperforming loans (including nonaccrual loans and loans 90 days or more past
due and still accruing interest) or (B) the reserves or allowances established
on the Company’s or Bank’s financial statements with respect thereto. Except for
the transactions contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or any Company
Subsidiary or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one trading day prior to the date that this
representation is made.
          (k) Commitments and Contracts. The Company has Previously Disclosed or
made available to the Investor or its representatives, prior to the date hereof,
true, correct, and complete copies of, and listed on Section 2.2(k) of the
Disclosure Schedule, each of the following to which the Company or any Company
Subsidiary is a party or subject (whether written or oral, express or implied)
(each, a “Company Significant Agreement”):
          (1) any contract containing covenants that limit in any material
respect the ability of the Company or any Company Subsidiary to compete in any
line of business or with any person or which involve any material restriction of
the geographical area in which, or method by which or with whom, the Company or
any Company Subsidiary may carry on its business (other than as may be required
by law or applicable regulatory authorities), and any contract that could
require the disposition of any material assets or line of business of the
Company or any Company Subsidiary;
          (2) any joint venture, partnership, strategic alliance, or other
similar contract (including any franchising agreement, but in any event
excluding introducing broker agreements), and any contract relating to the
acquisition or disposition of any material business or material assets (whether
by merger, sale of stock or assets, or otherwise), which acquisition or
disposition is not yet complete or where such contract contains continuing
material obligations or contains continuing indemnity obligations of the Company
or any of the Company Subsidiaries;
          (3) any real property lease and any other lease with annual rental
payments aggregating $50,000 or more;
          (4) other than with respect to loans, any contract providing for, or
reasonably likely to result in, the receipt or expenditure of more than $50,000
on an annual basis, including the payment or receipt of royalties or other
amounts calculated based upon revenues or income;
          (5) any contract or arrangement under which the Company or any of the
Company Subsidiaries is licensed or otherwise permitted by a third party to use
any Intellectual Property that is material to its business (except for any
“shrinkwrap” or “click through” license agreements or other agreements for
software that is generally available to the public and has not been customized
for the Company or the Company Subsidiaries)

-16-



--------------------------------------------------------------------------------



 



or under which a third party is licensed or otherwise permitted to use any
Intellectual Property owned by the Company or any of the Company Subsidiaries;
          (6) any contract that by its terms limits the payment of dividends or
other distributions by the Company or any Company Subsidiary;
          (7) any standstill or similar agreement pursuant to which any party
has agreed not to acquire assets or securities of another person;
          (8) any contract that would reasonably be expected to prevent,
materially delay, or materially impede the Company’s ability to consummate the
transactions contemplated by this Agreement and the other Transaction Documents;
          (9) any contract providing for indemnification by the Company or any
Company Subsidiary of any person, except for immaterial contracts entered into
in the ordinary course of business consistent with past practice;
          (10) any contract that contains a put, call, or similar right pursuant
to which the Company or any Company Subsidiary could be required to purchase or
sell, as applicable, any equity interests or assets that have a fair market
value or purchase price of more than $50,000; and
          (11) any other contract or agreement which is a “material contract”
within the meaning of Item 601(b)(10) of Regulation S-K.
Each of the Company Significant Agreements is valid and binding on the Company
and the Company Subsidiaries, as applicable, and in full force and effect. The
Company and each of the Company Subsidiaries, as applicable, are in compliance
with and have performed all obligations required to be performed by them to date
under each Company Significant Agreement, except where the failure to be in
compliance or perform would not reasonably be expected to result in a Material
Adverse Effect on the Company. Neither the Company nor any of the Company
Subsidiaries knows of, or has received notice of, any violation or default (or
any condition which with the passage of time or the giving of notice would cause
such a violation of or a default) by any party under any Company Significant
Agreement which would reasonably be expected to result in a Material Adverse
Effect on the Company. No party to a Company Significant Agreement has provided
notice to the Company or any Company Subsidiary that it intends to terminate a
Company Significant Agreement or not renew such agreement at the expiration of
the current term. Consummation of the transactions contemplated by this
Agreement or the other Transaction Documents will not violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, any such agreement of the
Company or any Company Subsidiary, except for such violations, conflicts and
breaches as would not reasonably likely be expected to result, individually or
in the aggregate, in a Material Adverse Effect on the Company. To the Company’s
knowledge, other than those contemplated hereby, there are no material
transactions or series of related transactions, agreements, arrangements or
understandings, nor are there any currently proposed material transactions, or
series of related

-17-



--------------------------------------------------------------------------------



 



transactions between the Company or any Company Subsidiaries, on the one hand,
and the Company, any current or former director or executive officer of the
Company or any Company Subsidiaries or any person who Beneficially Owns 5% or
more of the Common Shares (or any of such person’s immediate family members or
Affiliates) (other than Company Subsidiaries), on the other hand.
          (l) Offering of Securities. Neither the Company nor any person acting
on its behalf has taken any action (including, any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Securities to be issued pursuant to
this Agreement or any other Transaction Document under the Securities Act and
the rules and regulations of the SEC promulgated thereunder) which would subject
the offering, issuance, or sale of any of such Securities to be issued to the
registration requirements of the Securities Act. Neither the Company nor any
person acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities or in
connection with the Other Private Placements. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 2.3 of this
Agreement and the accuracy of the representations and warranties of the Other
Investors set forth in Section 2.3 of the Other Securities Purchase Agreements,
no registration under the Securities Act is required for the offer and sale of
the Securities by the Company to the Investor under this Agreement or for the
offer and sale of securities by the Company to the Other Investors under the
Other Securities Purchase Agreements.
          (m) Litigation and Other Proceedings; No Undisclosed Liabilities.
          (1) There is no pending or, to the knowledge of the Company,
threatened, claim, action, suit, arbitration, mediation, demand, hearing,
investigation or proceeding against the Company or any Company Subsidiary, nor
is the Company or any Company Subsidiary subject to any order, judgment or
decree, in each case except as would not reasonably be expected to have a
Material Adverse Effect on the Company.
          (2) Neither the Company nor any of the Company Subsidiaries has any
liabilities or obligations of any nature (absolute, accrued, contingent, or
otherwise) which are not appropriately reflected or reserved against in the
financial statements described in Section 2.2(f) to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(i) liabilities that have arisen since December 31, 2010 in the ordinary course
of business consistent with past practice and (ii) liabilities that have not had
and would not reasonably be expected to have a Material Adverse Effect on the
Company.
          (n) Compliance with Laws and Other Matters; Insurance. The Company and
each Company Subsidiary:
          (1) in the conduct of its business is in compliance in all material
respects with all, and the condition and use of its properties does not violate
or infringe in any material respect any, applicable material domestic (federal,
state or local) or foreign laws, statutes, ordinances, licenses, rules,
regulations, judgments, demands, writs,

-18-



--------------------------------------------------------------------------------



 



injunctions, orders or decrees applicable thereto or to employees conducting its
business, including the TARP, the Sarbanes-Oxley Act of 2002, the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home
Mortgage Disclosure Act, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, all other applicable fair lending laws or other laws relating to
discrimination and the Bank Secrecy Act and the applicable privacy and customer
information requirements contained in any federal and state privacy law or
regulations;
          (2) has all material permits, licenses, franchises, authorizations,
orders, and approvals of, and has made all filings, applications, and
registrations with, Governmental Entities that are required in order to permit
it to own or lease its properties and assets and to carry on its business as
presently conducted and that are material to the business of the Company or such
Company Subsidiary; and all such material permits, licenses, certificates of
authority, orders and approvals are in full force and effect, and all such
filings, applications and registrations are current, and, to the knowledge of
the Company, no suspension or cancellation of any of them is threatened;
          (3) currently is complying in all material respects with and, to the
knowledge of the Company, is not under investigation with respect to, and has
not received any written notification or written communication from any
Governmental Entity, and, otherwise, to the knowledge of the Company, has not
been threatened by any Governmental Entity to be charged with or given notice of
any material violation of, all applicable federal, state, local and foreign
laws, regulations, rules, judgments, injunctions or decrees;
          (4) has, except for statutory or regulatory restrictions of general
application, not been placed under any material restriction by a Governmental
Entity on its business or properties, and except for routine examinations by
applicable Governmental Entities, as of the date of this Agreement, received no
notification or communication from any Governmental Entity that an investigation
by any Governmental Entity with respect to the Company or any of the Company
Subsidiaries is pending or threatened;
          (5) has not, since January 1, 2008 nor to its knowledge has any other
person on behalf of the Company or any Company Subsidiary that qualifies as a
“financial institution” under the U.S. Anti-Money Laundering laws, knowingly
acted, by itself or in conjunction with another, in any act in connection with
the concealment of any currency, securities or other proprietary interest that
is the result of a felony as defined in the U.S. Anti-Money Laundering laws
(“Unlawful Gains”), nor knowingly accepted, transported, stored, dealt in or
brokered any sale, purchase or any transaction of other nature for Unlawful
Gains;
          (6) to the extent it qualifies as a “financial institution” under the
U.S. Anti-Money Laundering laws, has implemented in all material respects such
anti-money laundering mechanisms and kept and filed all material reports and
other necessary

-19-



--------------------------------------------------------------------------------



 



material documents as required by, and otherwise complied in all material
respects with, the U.S. Anti-Money Laundering laws and the rules and regulations
thereunder; and
          (7) is presently insured, and during each of the past two calendar
years (or during such lesser period of time as the Company has owned such
Company Subsidiary) has been insured, for reasonable amounts with, to the
knowledge of the Company, financially sound and reputable insurance companies
against such risks as companies engaged in a similar business would, in
accordance with industry practice, customarily be insured; and neither the
Company nor any Company Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company’s knowledge, will it or any Company
Subsidiary be unable to renew their respective existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
          (o) Labor. Employees of the Company and the Company Subsidiaries are
not and have never been represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees. No
labor organization or group of employees of the Company or any Company
Subsidiary has made a pending demand for recognition or certification, and there
are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to the Company’s knowledge,
threatened to be brought or filed with the National Labor Relations Board or any
other labor relations tribunal or authority. There are no organizing activities,
strikes, work stoppages, slowdowns, lockouts, material arbitrations or material
grievances, or other material labor disputes pending or, to the knowledge of the
Company, threatened against or involving the Company or any Company Subsidiary.
Each of the Company and the Company Subsidiaries are in compliance in all
material respects with all applicable laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours. To the
Company’s knowledge, no executive officer is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement or
any other contract or agreement or any restrictive covenant in favor of a third
party, and, to the Company’s knowledge, the continued employment of each such
executive officer does not subject the Company or any Company Subsidiary to any
liability with respect to any of the foregoing matters.
          (p) Company Benefit Plans.
          (1) “Benefit Plan” means all material employee benefit plans,
programs, agreements, contracts, policies, practices, or other arrangements
providing benefits to any current or former employee, officer, director or
consultant of the Company or any Company Subsidiary or any beneficiary or
dependent thereof that is sponsored or maintained by the Company or any Company
Subsidiary or to which the Company or any Company Subsidiary contributes or is
obligated to contribute or is party, whether or not written, including any
material “employee welfare benefit plan” within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), any
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA
(whether or not such plan is subject to ERISA) and any material

-20-



--------------------------------------------------------------------------------



 



bonus, incentive, deferred compensation, vacation, stock purchase, stock option
or equity award, equity-based severance, employment, change of control,
consulting or fringe benefit plan, program, agreement or policy. Each Benefit
Plan is listed on Section 2.2(p)(1) of the Company’s Disclosure Schedule. True
and complete copies of all Benefit Plans listed on Section 2.2(p)(1) of the
Company’s Disclosure Schedule have been made available to the Investor prior to
the date hereof or have been filed with a Company Report.
          (2) With respect to each Benefit Plan, (A) the Company and the Company
Subsidiaries have complied, and are now in compliance in all material respects
with the applicable provisions of ERISA, and the Internal Revenue Code of 1986,
as amended (the “Code”) and all other laws and regulations applicable to such
Benefit Plan and (B) each Benefit Plan has been administered in all material
respects in accordance with its terms. Except as would not reasonably be
expected to have a Material Adverse Effect on the Company, none of the Company
or the Company Subsidiaries nor any of their respective ERISA Affiliates has
incurred any withdrawal liability as a result of a complete or partial
withdrawal from a multiemployer plan, as those terms are defined in Part I of
Subtitle E of Title IV of ERISA, that has not been satisfied in full. “ERISA
Affiliate” means any entity, trade or business, whether or not incorporated,
which together with the Company and the Company Subsidiaries, would be deemed a
“single employer” within the meaning of Section 4001 of ERISA or Sections
414(b), (c), (m) or (o) of the Code.
          (3) Each Benefit Plan which is subject to ERISA (an “ERISA Plan”) that
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (“Pension Plan”) and that is intended to be qualified under Section 401(a)
of the Code is so qualified, has received a favorable determination letter from
the IRS and nothing has occurred, whether by action or failure to act, that
could likely result in revocation of any such favorable determination or opinion
letter or the loss of the qualification of such Benefit Plan under Section
401(a) of the Code. Neither the Company nor any Company Subsidiary has engaged
in a transaction with respect to any ERISA Plan that, assuming the taxable
period of such transaction expired as of the date hereof, could subject the
Company or any Company Subsidiary to a material tax or material penalty imposed
by either Section 4975 of the Code or Section 502(i) of ERISA. Neither the
Company nor any Company Subsidiary has incurred or reasonably expects to incur a
material tax or penalty imposed by Section 4980F of the Code or Section 502 of
ERISA.
          (4) Neither the Company, any Company Subsidiary nor any ERISA
Affiliate (x) sponsors, maintains or contributes to or has within the past six
years sponsored, maintained or contributed to a Pension Plan that is subject to
Subtitles C or D of Title IV of ERISA or (y) sponsors, maintains or has any
liability with respect to or an obligation to contribute to or has within the
past six years sponsored, maintained, had any liability with respect to, or had
an obligation to contribute to a “multiemployer plan” within the meaning of
Section 3(37) of ERISA.
          (5) None of the execution and delivery of this Agreement or the
Warrants, the issuance of Common Stock hereunder or thereunder, nor the
consummation

-21-



--------------------------------------------------------------------------------



 



of the transactions contemplated hereby, nor the transactions contemplated as
part of the Other Private Placements, will, whether alone or in connection with
another event, (i) constitute a “change in control” or “change of control”
within the meaning of any Benefit Plan or result in any material payment or
benefit (including severance, unemployment compensation, “excess parachute
payment” (within the meaning of Section 280G of the Code), forgiveness of
indebtedness or otherwise) becoming due to any current or former employee,
officer, director or consultant of the Company or any Company Subsidiary from
the Company or any Company Subsidiary under any Benefit Plan or any other
agreement with any employee, including, for the avoidance of doubt, any
employment or change in control agreements, (ii) result in payments under any of
the Benefit Plans which would not be deductible under Section 162(m) or
Section 280G of the Code, (iii) materially increase any compensation or benefits
otherwise payable under any Benefit Plan, (iv) result in any acceleration of the
time of payment or vesting of any such benefits, including, for the avoidance of
doubt, under the Company Stock Plans, (v) require the funding or increase in the
funding of any such benefits, or (vi) result in any limitation on the right of
the Company or any Company Subsidiary to amend, merge, terminate or receive a
reversion of assets from any Benefit Plan or related trust.
          (6) As of the date hereof, there is no material pending or, to the
knowledge of the Company, threatened, litigation relating to the Benefit Plans.
Neither the Company nor any Company Subsidiary has any obligations for retiree
health and life benefits under any ERISA Plan or collective bargaining
agreement, except for health continuation coverage as required by Section 4980B
of the Code or Part 6 of Title I of ERISA and at no expense to the Company and
the Company Subsidiaries.
          (7) Except as would not reasonably be expected to have a Material
Adverse Effect on the Company and except for liabilities fully reserved for or
identified in the Company Financial Statements, there are no pending or, to the
knowledge of the Company, threatened claims (other than claims for benefits in
the ordinary course), lawsuits or arbitrations which have been asserted or
instituted against (i) the Benefit Plans, (ii) any fiduciaries thereof with
respect to their duties to the Benefit Plans, or (iii) the assets of any of the
trusts under any of the Benefit Plans.
          (q) Investment Company. Neither the Company nor any of the Company
Subsidiaries is an “investment company” as defined under the Investment Company
Act of 1940, as amended, and neither the Company nor any of the Company
Subsidiaries sponsors any person that is such an investment company.
          (r) Risk Management; Derivatives. Except as would not reasonably be
expected to have a Material Adverse Effect on the Company:
          (1) The Company and the Company Subsidiaries have in place risk
management policies and procedures sufficient in scope and operation to protect
against risks of the type and in amounts reasonably expected to be incurred by
companies of similar size and in similar lines of business as the Company and
the Company Subsidiaries.

-22-



--------------------------------------------------------------------------------



 



          (2) All derivative instruments, including swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries or their customers, were
entered into (i) only for purposes of mitigating identified risk and in the
ordinary course of business, (ii) in accordance with prudent practices and in
material compliance with all applicable laws, rules, regulations and regulatory
policies, and (iii) with counterparties believed by the Company to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms. Neither the Company nor the Company
Subsidiaries, nor, to the knowledge of the Company, any other party thereto, is
in breach of any of its obligations under any such agreement or arrangement.
          (s) Foreign Corrupt Practices and International Trade Sanctions.
Neither the Company nor any Company Subsidiary, nor any of their respective
directors, officers, agents, employees or any other persons acting on their
behalf (i) has violated the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et
seq., as amended, or any other similar applicable foreign, federal, or state
legal requirement, (ii) has made or provided, or caused to be made or provided,
directly or indirectly, any payment or thing of value to a foreign official,
foreign political party, candidate for office or any other person knowing that
the person will pay or offer to pay the foreign official, party or candidate,
for the purpose of influencing a decision, inducing an official to violate their
lawful duty, securing any improper advantage, or inducing a foreign official to
use their influence to affect a governmental decision, (iii) has paid, accepted
or received any unlawful contributions, payments, expenditures or gifts,
(iv) has violated or operated in noncompliance with any export restrictions,
money laundering law, anti-terrorism law or regulation, anti-boycott regulations
or embargo regulations, or (v) is currently subject to any United States
sanctions administered by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) and the Company will not knowingly, directly
or indirectly, use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any Company Subsidiary,
joint venture partner or other person or entity, towards any sales or operations
in any country sanctioned by OFAC or for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.
          (t) Environmental Liability. Neither the Company nor any Company
Subsidiary (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
legal, administrative, or other proceeding, claim or action of any nature
relating to any Environmental Laws; in each case, which violation,
contamination, liability or proceeding, claim or action has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company; and, to the Company’s knowledge, there is no
pending or threatened investigation that might lead to such a proceeding, claim
or action or any reasonable basis for any such proceeding, claim or action.

-23-



--------------------------------------------------------------------------------



 



          (u) Anti-Takeover Provisions. The Company and an appropriate committee
of the Board of Directors of the Company have taken all actions necessary to
ensure that the Company, on the one hand, and the Investor and the Other
Investors, on the other hand, will not be subject to the restrictions set forth
in Section 30-1704 the Idaho Business Combination Act (the “IBCA”) as a result
of the execution and delivery of the Transaction Documents and the consummation
of the transactions contemplated thereby (including, but not limited to, the
approval of such transactions by an appropriate committee of the Board of
Directors as contemplated by Section 30-1704 of the IBCA, or by the Board of
Directors or an appropriate committee under any other similar "moratorium,”
“control share,” “fair price,” “takeover” or “interested stockholder” law) (each
a "Takeover Law”). In the case that such transactions are subject to such
provisions or laws, the Board of Directors shall take all necessary action to
ensure that such transactions shall be deemed to be exceptions to such
provisions or laws, including, but not limited to, the approval of such
transactions as contemplated thereunder. The Company has not adopted any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.
          (v) Intellectual Property. (i) The Company and the Company
Subsidiaries own (free and clear of any claims, liens, encumbrances, exclusive
licenses or non-exclusive licenses not granted in the ordinary course of
business) or have a valid license to use all Intellectual Property used in or
necessary to carry on their business as currently conducted, and (ii) such
Intellectual Property referenced in clause (i) above is valid, subsisting and
enforceable, and is not subject to any outstanding order, judgment, decree or
agreement adversely affecting the Company’s or the Company Subsidiaries’ use of,
or rights to, such Intellectual Property. The Company and the Company
Subsidiaries have sufficient rights to use all Intellectual Property used in
their business as presently conducted, all of which rights shall survive
unchanged the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents. Neither the Company nor any Company
Subsidiary has received any notice of infringement or misappropriation of, or
any conflict with, the rights of others with respect to any Intellectual
Property, and no reasonable basis exists for any such claim. To the Company’s
knowledge, no third party has infringed, misappropriated or otherwise violated
the Intellectual Property rights of the Company or the Company Subsidiaries.
There is no litigation, opposition, cancellation, proceeding, objection or claim
pending, asserted, or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary concerning the ownership, validity,
registerability, enforceability, infringement or use of, or licensed right to
use, any Intellectual Property. To the knowledge of the Company, none of the
Company or any of the Company Subsidiaries is using or enforcing any
Intellectual Property owned by or licensed to the Company or any of the Company
Subsidiaries in a manner that would be expected to result in the abandonment,
cancellation or unenforceability of such Intellectual Property. The Company and
each of the Company Subsidiaries has taken all reasonable measures to protect
the Intellectual Property owned by or licensed to the Company or any of the
Company Subsidiaries.
     “Intellectual Property” shall mean: trademarks, service marks, brand names,
domain names, certification marks, trade dress and other indications of origin,
the goodwill associated with the foregoing and registrations in any jurisdiction
of, and applications in any jurisdiction to register, the foregoing, including
any extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patentable or not, in any
jurisdiction; patents, applications for patents (including divisions,
continuations, continuations in part and

-24-



--------------------------------------------------------------------------------



 



renewal applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, trade secrets and confidential information
and rights in any jurisdiction to limit the use or disclosure thereof by any
person; writings and other works, whether copyrightable or not, in any
jurisdiction; and registrations or applications for registration of copyrights
in any jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.
          (w) Brokers and Finders. Except for Sandler, O’Neill & Partners, L.P.
(the fees of which are disclosed in Section 2.2(w) of the Company’s Disclosure
Schedule), neither the Company nor any Company Subsidiary nor any of their
respective officers, directors or employees has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Company or any Company Subsidiary, in connection with this
Agreement, the other Transaction Documents or the transactions contemplated
hereby and thereby.
          (x) Agreements with Regulatory Agencies. Neither the Company nor any
Company Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since December 31, 2009, has adopted any board resolutions at the request of,
any Governmental Entity that currently restricts in any material respect the
conduct of its business or that in any material respect relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management, or its operations or business (each item in this
sentence, a "Regulatory Agreement”) nor has the Company or any Company
Subsidiary been advised since December 31, 2009 by any governmental entity that
it is considering issuing, initiating, ordering or requesting any such
Regulatory Agreement. The Company and each Company Subsidiary are in compliance
in all material respects with each Regulatory Agreement to which it is party or
subject, and neither the Company nor any Company Subsidiary has received any
notice from any Governmental Entity indicating that either the Company or any
Company Subsidiary is not in compliance in all material respects with any such
Regulatory Agreement.
          (y) Loan Portfolio.
          (1) Each of the Company and each Company Subsidiary has complied with,
and all documentation in connection with the origination, processing,
underwriting and credit approval of any loan, lease or other extension of credit
or commitment to extend credit (“Loans”) originated, purchased or serviced by
the Company or any Company Subsidiary satisfied in all material respects,
(i) all applicable law with respect to the origination, insuring, purchase,
sale, pooling, servicing, subservicing or filing of claims in connection with
Loans, including all laws relating to real estate settlement procedures,
consumer credit protection, truth in lending laws, usury limitations, fair
housing, transfers of servicing, collection practices, equal credit opportunity
and adjustable rate mortgages, (ii) the responsibilities and obligations
relating to Loans set forth in any material contract between the Company or any
Company Subsidiary and any Agency, Loan Investor or Insurer, (iii) the
applicable rules, regulations, guidelines,

-25-



--------------------------------------------------------------------------------



 



handbooks and other requirements of any Agency, Loan Investor or Insurer, and
(iv) the terms and provisions of any material mortgage or other collateral
documents and other Loan documents with respect to each Loan.
          (2) No Agency, Loan Investor or Insurer has (i) claimed in writing
that the Company or any Company Subsidiary has violated or has not complied with
the applicable underwriting standards with respect to Loans sold by the Company
or any Company Subsidiary to a Loan Investor or Agency, or with respect to any
sale of Loan servicing rights to a Loan Investor, (ii) imposed in writing
restrictions on the activities (including commitment authority) of the Company
or any Company Subsidiary or (iii) indicated in writing to the Company or any
Company Subsidiary that it has terminated or intends to terminate its
relationship with the Company or any Company Subsidiary for poor performance,
poor Loan quality or concern with respect to the Company’s or any Company
Subsidiary’s compliance with laws.
          (3) To the knowledge of the Company, the characteristics of the loan
portfolio of the Company have not materially changed from the characteristics of
the loan portfolio of the Company as of December 31, 2010 in a manner that could
reasonably be expected to result in a Material Adverse Effect with respect to
the Company.
          (4) For purposes of this Section 2.2(y): (i) “Agency” means the
Federal Housing Administration, the Federal Home Loan Mortgage Corporation, the
Farmers Home Administration (now known as Rural Housing and Community
Development Services), the Federal National Mortgage Association, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(A) determine any investment, origination, lending or servicing requirements
with regard to Loans originated, purchased or serviced by the Company or any
Company Subsidiary or (B) originate, purchase, or service Loans, or otherwise
promote lending, including state and local housing finance authorities; (ii)
“Loan Investor” means any person (including an Agency) having a beneficial
interest in any Loan originated, purchased or serviced by the Company or any
Company Subsidiary or a security backed by or representing an interest in any
such Loan; and (iii) “Insurer” means a person who insures or guarantees for the
benefit of the Loan holder all or any portion of the risk of loss upon borrower
default on any of the Loans originated, purchased or serviced by the Company or
any Company Subsidiary, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such Loans or the related
collateral.
          (z) Listing of Common Stock. The shares of Common Stock to be issued
under this Agreement and the other Transaction Documents, and which may be
issued upon exercise of any Warrants, meet all requirements for quotation on the
OTCBB.
          (aa) Directors’ and Officers’ Insurance. The Company (i) maintains
directors’ and officers’ liability insurance and fiduciary liability insurance
with, to the knowledge of the Company, financially sound and reputable insurance
companies with benefits and levels of

-26-



--------------------------------------------------------------------------------



 



coverage that have been Previously Disclosed, (ii) has timely paid all premiums
on such policies and (iii) there has been no lapse in coverage during the term
of such policies.
          (bb) Section 16. The Board of Directors has approved the issuance and
sale of the Common Stock to be issued under this Agreement and the other
Transaction Documents, including any acquisition pursuant to the exercise or
conversion of the Warrants, in the manner required to exempt the acquisition of
such shares of Common Stock from Section 16(b) of the Exchange Act pursuant to
Rule 16b-3 thereunder.
          (cc) Board of Directors. The Company does not have, and the Board of
Directors has not adopted, any policies, directives or resolutions, or any
amendments to the Company’s bylaws or Articles of Incorporation, with respect to
qualification or other requirements for serving as a director on the board of
directors of the Company or any Subsidiary.
          (dd) Fees and Expenses. All closing fees and expenses (including all
costs to be incurred to register the Registrable Securities), the fees and
expenses of any Company advisors (including Company counsel and other
professional fees), and fees and expenses of any broker or finders that the
Company is responsible for (including the fees and expenses of the Company’s
sole placement agent, Sandler O’Neill + Partners) are not expected to exceed
$6.0 million.
          (ee) Other Private Placements. Concurrently with the execution and
delivery of this Agreement, the Company has agreed to sell Common Shares in the
Other Private Placements on terms and conditions that are substantially
identical in all material respects to those set forth in this Agreement, with
the closing of such Other Private Placements to occur simultaneously with the
Closing, except as to (i) the number of Purchased Shares to be purchased and the
aggregate purchase price for such Purchased Shares (but not the Per Share
Purchase Price) set forth in Section 1.2; (ii) provisions relating to the
reimbursement of the Investor’s fees and expenses, which appear in the Other
Securities Purchase Agreements for Lead Investors and Major Investors in the
form set forth in Section 3.2(b) hereof and differ only as to the amount of fees
and expenses to be reimbursed; (iii) the Other Investors will not have rights to
receive Warrants as set forth herein; (iv) that Other Securities Purchase
Agreements may not contain the provisions set forth in Section 5.10 and (v) that
Other Securities Purchase Agreements may not contain the provisions set forth in
Section 5.19(d) and (e).3
          (ff) Nonperforming Assets. To the knowledge of the Company, since the
date of the latest audited financial statements included within the Company
Reports, the Company believes that the Bank will be able to fully and timely
collect substantially all interest, principal or other payments when due under
its loans, leases and other assets that are not classified as nonperforming and
such belief is reasonable under all the facts and circumstances known to the
Company and Bank, and the Company believes that the amount of reserves and
allowances for loan and lease losses and other nonperforming assets established
on the Company’s and Bank’s
 

3   [Conformed to reflect the differences applicable to each Investor’s
agreement.]

-27-



--------------------------------------------------------------------------------



 



financial statements is adequate and such belief is reasonable under all the
facts and circumstances known to the Company and Bank.
          (gg) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Company
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed.
          (hh) Absence of Manipulation. The Company has not, and to the
knowledge of the Company no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Purchased Shares.
          (ii) Adequate Capitalization. As of December 31, 2010, the Bank met or
exceeded the standards necessary to be considered “well capitalized” under the
FDIC’s regulatory framework for prompt corrective action.
          (jj) Regulatory Capital Levels. At the Closing Date, taking into
account the proceeds of the capital raise contemplated by this Agreement, the
Company and the Bank will each have a leverage ratio of not less than 10.0% and
a total risk-based capital ratio of not less than 12.0%.
          (kk) Acknowledgment Regarding Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by the Investor
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investor’s purchase of the Securities.
          (ll) Change in Control. The consummation of the transactions
contemplated by this Agreement and the Other Private Placements will not trigger
any rights under any “change of control” provision in any of the agreements to
which the Company or any Company Subsidiaries is a party, including any
employment, “change in control,” severance or other compensatory agreements and
any benefit plan, which results in payments to the counterparty or the
acceleration of vesting of benefits.
          (mm) Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
     2.3 Representations and Warranties of the Investor. The Investor hereby
represents and warrants as of the date of this Agreement (except to the extent
made only as of a specified date, in which case as of such date), solely with
respect to itself and, where expressly indicated, its Affiliates, to the Company
that:

-28-



--------------------------------------------------------------------------------



 



          (a) Organization and Authority. The Investor is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and failure to be so qualified would
have a Material Adverse Effect on such Investor, and has the requisite
corporate, partnership, limited liability company or other power and authority
to own its properties and assets and to carry on its business as it is now being
conducted.
          (b) Authorization.
          (1) The Investor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
to carry out its obligations hereunder. The execution, delivery, and performance
of this Agreement by the Investor and the consummation of the transactions
contemplated hereby have been duly authorized by the Investor’s board of
directors, general partner, managing members, investment committee or other
authorized persons, as the case may be (if such authorization is required), and
no further approval or authorization by any of such persons, as the case may be,
is required. Subject to such approvals of Governmental Entities as may be
required by statute or regulation, this Agreement is a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent transfer, or similar laws
affecting creditors generally or by general equitable principles (whether
applied in equity or at law). No other corporate, partnership, limited liability
company or other proceedings are necessary for the execution and delivery by the
Investor of this Agreement, the performance by it of its obligations hereunder
or the consummation by it of the transactions contemplated hereby.
          (2) Neither the execution, delivery, and performance by the Investor
of this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Investor with any of the provisions hereof, will
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any Lien upon any of the
properties or assets of such Investor under any of the terms, conditions or
provisions of (A) its applicable governing documents, or (B) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Investor is a party or by which it may be
bound, or to which the Investor or any of the properties or assets of such
Investor may be subject, or (ii) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to such Investor or any of its respective properties or assets except in the
case of clauses (i)(B) and (ii) for such violations, conflicts and breaches as
would not reasonably be expected to have a Material Adverse Effect on the
Investor.
          (3) Other than the securities or blue sky laws of the various states
and except as otherwise provided in this Agreement, and assuming the accuracy of
the

-29-



--------------------------------------------------------------------------------



 



representations and warranties of the Company and the performance of the
covenants and agreements of the Company contained herein, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Investor of the transactions set forth in this Agreement.
          (c) Purchase for Investment. The Investor acknowledges that the
Securities have not been registered under the Securities Act or under any state
securities laws. The Investor (1) is acquiring the Securities pursuant to an
exemption from registration under the Securities Act for its own account solely
for investment with no present intention or plan to distribute any of the
Securities to any person nor with a view to or for sale in connection with any
distribution thereof, (2) will not sell or otherwise dispose of any of the
Securities, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws,
(3) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Securities and of making an informed investment
decision and has so evaluated the merits and risks of such investment, (4) is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment and (5) is an
“accredited investor” (as that term is defined by Rule 501 under the Securities
Act); provided, however, that by making the representations herein, the Investor
does not agree to hold any of the Securities for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of such Securities pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration in compliance with
applicable federal and state securities laws. Without limiting any of the
foregoing, neither the Investor nor any of its Affiliates has taken, and the
Investor will not, and will cause its Affiliates not to, take any action that
would otherwise cause the Securities to be subject to the registration
requirements of the Securities Act.
          (d) Access to Information. The Investor acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
the Company Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.
          (e) Independent Investment Decision. The Investor has independently
evaluated the merits of its decision to purchase the Securities pursuant to this
Agreement. The Investor understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

-30-



--------------------------------------------------------------------------------



 



          (f) Reliance on Exemptions. The Investor understands and acknowledges
that the Securities being offered and sold to it in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Securities.
          (g) No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
          (h) Residency. The Investor’s residence (if an individual) or office
in which its investment decision with respect to the Purchased Shares was made
(if an entity) are located at the address set forth for the Investor in
Section 6.7 of this Agreement.
          (i) Ownership. As of the date of this Agreement, other than as set
forth on its signature page hereto, the Investor is not the owner of record or
the Beneficial Owner of shares of Common Stock, securities convertible into or
exchangeable for Common Stock, or any other equity or equity-linked security of
the Company or any Company Subsidiary.
          (j) Financial Capability. The Investor has immediately available funds
necessary to consummate the Closing, as of the date of the Closing, on the terms
and conditions contemplated by this Agreement.
          (k) Knowledge as to Conditions. As of the date of this Agreement, the
Investor knows of no reason why any regulatory approvals and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices required or otherwise a condition to the consummation of the
transactions contemplated by the Transaction Documents cannot, or should not, be
obtained.
          (l) Brokers and Finders. Neither the Investor nor its Affiliates or
any of their respective officers, directors or employees has employed any broker
or finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Investor, in connection with the Transaction Documents or
the transactions contemplated hereby and thereby. The Investor acknowledges that
it is purchasing the Securities directly from the Company and not from the
Placement Agent.
ARTICLE III
Covenants
     3.1 Filings; Other Actions.
          (a) The Investor and the Company will cooperate and consult with each
other and use commercially reasonable efforts to prepare and file all necessary
and customary

-31-



--------------------------------------------------------------------------------



 



documentation, to effect all necessary and customary applications, notices,
petitions, filings, and other documents, and to obtain all necessary and
customary permits, consents, orders, approvals, and authorizations of, or any
exemption by, all third parties and Governmental Entities, and expiration or
termination of any applicable waiting periods, (i) necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement and (ii) with respect to the Investor,
to the extent typically provided by the Investor to such third parties or
Governmental Entities, as applicable, under the Investor’s policies consistently
applied and subject to such confidentiality requests as the Investor may
reasonably seek. Without limiting the foregoing, each of the Company and the
Investor shall make or file the initial applications, notices, petitions or
filings required to be made by it with Governmental Entities as promptly as
reasonably practicable, and in any event not later than April 15, 2011. Each
party shall execute and deliver both before and after the Closing such further
certificates, agreements, and other documents and take such other actions as the
other party may reasonably request to consummate or implement such transactions
or to evidence such events or matters, subject, in each case, to clauses (i) and
(ii) of the first sentence of this Section 3.1(a). In particular, the Company
will use its commercially reasonable efforts to help the Investor promptly
obtain or submit, as the case may be, as promptly as practicable, the approvals
and authorizations of, filings and registrations with, and notifications to, or
expiration or termination of any applicable waiting period, all notices to and,
to the extent required by applicable law or regulation, consents, approvals, or
exemptions from bank regulatory authorities, for the transactions contemplated
by this Agreement. Notwithstanding anything herein to the contrary, the Investor
and its Affiliates are not subject to any covenant or agreement under this
Agreement to file any application or notice under the BHC Act or, unless the
Investor is a Lead Investor, the CBCA, in connection with any of the
transactions contemplated hereby. To the extent that the Investor files a notice
of change in control under the CBCA, the Investor shall use, and cause its
Affiliates to use, commercially reasonable efforts to obtain regulatory
non-objection to the change in control notice as promptly as reasonably
possible, including responding fully to all requests for additional information
from the Federal Reserve and entering into one or more passivity agreements not
more restrictive in any material respect than in the form attached hereto as
Exhibit F. The Company shall use, and cause its Affiliates to use, commercially
reasonable efforts to obtain all approvals required to be obtained by the
Company in connection with the transactions contemplated by the Transaction
Documents, including responding fully to all requests for additional information
from the Federal Reserve, the FDIC and Idaho Department of Finance. The Investor
and the Company will each have the right to review in advance, and to the extent
practicable, each will consult with the other, in each case subject to
applicable laws relating to the exchange of information, all the information
(other than confidential information) relating to such other party, and any of
their respective Affiliates, which appears in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement; provided, however, that
the Company shall not allow any Other Investor to review any such information
relating to the Investor. In exercising the foregoing right, each of the parties
hereto agrees to act reasonably and as promptly as practicable. Each party
hereto agrees to keep the other party apprised of the status of matters relating
to completion of the transactions contemplated hereby. The Investor and the
Company shall promptly furnish each other to the extent permitted by applicable
laws with copies of written communications received by them or their
subsidiaries from, or delivered by any of the foregoing to, any Governmental
Entity in

-32-



--------------------------------------------------------------------------------



 



respect of the transactions contemplated by this Agreement or by any Other
Securities Purchase Agreement. Notwithstanding anything in this Section 3.1 or
elsewhere in this Agreement to the contrary, the Investor shall not be required
to provide to the Company any of its, its Affiliates’, its investment advisor’s
or its or their control persons’ or equity holders’ nonpublic, proprietary,
personal or otherwise confidential information including the identities of
limited partners, shareholders or members of the Investor or its Affiliates or
their investment advisors (collectively, the “Investor Confidential
Information”).
          (b) Each party agrees, upon request, to furnish the other party with
all information (other than Investor Confidential Information) concerning
itself, its subsidiaries, Affiliates, directors, officers, partners, and
shareholders and such other matters as may be reasonably necessary or advisable
in connection with any statement, filing, notice, or application made by or on
behalf of such other party or any of its subsidiaries to any Governmental Entity
in connection with this Agreement. Notwithstanding anything in this Section 3.1
or elsewhere in this Agreement to the contrary, (A) the Investor shall not be
required to provide any materials to the Company that it deems private or
confidential and (B) the Investor shall provide information only to the extent
typically provided by the Investor to such Governmental Entities under the
Investor’s policies consistently applied and subject to such confidentiality
requests as such Investor may reasonably seek.
          (c) From the date of this Agreement until the Closing, the Company
shall not, directly or indirectly, amend, modify, or waive, and the Board of
Directors shall not recommend approval of any proposal to the Company’s
shareholders having the effect of amending, modifying, or waiving any provision
in the Articles of Incorporation or bylaws of the Company in any manner adverse
to the Investor.
          (d) The Company shall take all actions necessary to ensure that none
of the execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, nor the consummation of the transactions
contemplated as part of the Other Private Placements will constitute a “change
in control” or “change of control” within the meaning of any Benefit Plan.
     3.2 Use of Proceeds; Expenses.
          (a) A minimum of $40 million of the gross proceeds from the sale of
the Purchased Shares and Warrants to the Investor and the transactions
contemplated by the Other Private Placements shall be contributed as capital to
the Bank. The remaining gross proceeds, after the payment of expenses related to
the transactions contemplated by this Agreement, the Warrants and the Other
Securities Purchase Agreements, will be used by the Company for general
corporate purposes or as otherwise contemplated by this Agreement.
          (b) The Company shall pay (i) the reasonable legal fees and expenses
of Sullivan & Cromwell LLP, and (ii) all other reasonable and documented costs
and expenses incurred by the Investor (other than any legal fees) in connection
with the transactions contemplated by the Transaction Documents. Other than as
set forth in the preceding sentence and in Section 5.9(b), each of the Company
and the Investor will bear and pay all costs and

-33-



--------------------------------------------------------------------------------



 



expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement.
     3.3 Access, Information and Confidentiality.
          (a) From the date of this Agreement, until the date when the shares of
Common Stock owned by the Investor and its Affiliates in the aggregate represent
less than 5% of all of the outstanding Common Shares (provided that, in making
such calculation, all shares of Common Stock into or for which shares of any
securities owned by the Investor are directly or indirectly convertible or
exercisable, which, for the avoidance of doubt, shall include those shares of
Common Stock issuable upon the exercise of the Warrants, shall be included in
both the numerator and denominator, and all Common Shares issued by the Company
after the Closing Date other than in connection with an issuance in which the
Investor (or a permitted assignee under Section 6.8) was offered the right to
purchase its pro rata portion of such Common Shares in accordance with
Section 5.14 shall be excluded from the denominator), the Company will ensure
that upon reasonable notice, and in such a manner as not to interfere
unreasonably with the conduct of the business of the Company the Company and its
subsidiaries will afford to the Investor and its representatives (including
employees of the Investor, and counsel, accountants, financial and investment
banking advisors and other professionals retained by the Investor) [(i)] such
access during normal business hours to its books, records, properties and
personnel and to such other information as the Investor may reasonably request[,
and (ii) reasonable opportunities to routinely consult with the management of
the Company and its subsidiaries, which the parties expect would not be more
frequently than once per calendar quarter on matters relating to the operation
of the Company. The Company agrees to consider, in good faith, the
recommendations of the Investor or its designated representative in connection
with the matters on which it is consulted as described above, recognizing that
the ultimate discretion with respect to all such matters shall be retained by
the Company].4 Notwithstanding anything in this Agreement to the contrary, at no
time will the Company provide to the Investor any material non-public
information (other than as disclosed to the Board Representative or Observer, as
the case may be and as applicable) unless the Investor shall have specifically
requested such disclosure in writing from the Company.
          (b) Each party to this Agreement will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants, and advisors to hold, in strict confidence, unless disclosure to a
Governmental Entity is necessary or appropriate in connection with any necessary
regulatory approval, or request for information or similar process, or unless
compelled to disclose by judicial or administrative process or, in the written
opinion of its counsel, by other requirement of law or the applicable
requirements of any Governmental Entity (in which case, the party permitted to
disclose such information shall, to the extent legally permissible and
reasonably practicable, provide the other party with prior written notice of
such permitted disclosure), all nonpublic records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by such other
party or its representatives pursuant to this Agreement, including but not
limited to as set forth in Section 3.3(a) (except to the extent that such
information can be
 

4   [Included in the Agreement of two Investors.]

-34-



--------------------------------------------------------------------------------



 



shown to have been (1) previously known by such party on a nonconfidential
basis, (2) in the public domain through no fault of such party, or (3) later
lawfully acquired from other sources by the party to which it was furnished),
and neither party hereto shall release or disclose such Information to any other
person, except its auditors, attorneys, financial advisors, other consultants,
and advisors with the express understanding that such parties will maintain the
confidentiality of the Information and, to the extent permitted above, to bank
regulatory authorities.
     3.4 Transfer. The Company shall cooperate, in accordance with reasonable
and customary business practices with any and all transfers, whether by direct
or indirect sale, assignment, award, confirmation, distribution, bequest,
donation, trust, pledge, encumbrance, hypothecation or other transfer or
disposition, for consideration or otherwise, whether voluntarily or
involuntarily, by operation of law or otherwise, by the Investor or any of its
successors and assigns of the Securities and other shares of Common Stock such
party may beneficially own prior to or subsequent to the date hereof.
     3.5 Reasonable Efforts. The Company agrees to use its reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the Investor in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement
and the Transaction Documents, including using reasonable best efforts to
accomplish the following: (a) the taking of all reasonable acts necessary to
cause the conditions to Closing to be satisfied; (b) the obtaining of all
necessary actions or nonactions, waivers, consents and approvals from
Governmental Entities and the making of all necessary registrations and filings
and the taking of all reasonable steps necessary to obtain an approval or waiver
from, or to avoid an action or proceeding by, any Governmental Entity; (c) the
obtaining of all necessary consents, approvals or waivers from third parties;
and (d) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement and the Transaction Documents.
     3.6 Shareholder Litigation. The Company shall promptly inform Investor of
any claim, action, suit, arbitration, mediation, demand, hearing, investigation
or proceeding (“Shareholder Litigation”) against the Company, any Company
Subsidiary or any of the past or present executive officers or directors of the
Company or any Company Subsidiary that is threatened or initiated by or on
behalf of any shareholder of the Company in connection with or relating to the
transactions contemplated hereby or by the Transaction Documents. The Company
shall consult with Investor and keep Investor informed of all material filings
and developments relating to any such Shareholder Litigation.
     3.7 Most Favored Nation. During the period from the date hereof though the
Closing, neither the Company nor any of the Company Subsidiaries shall enter
into any additional, or modify any existing, agreements with any existing or
future investors in the Company or any of the Company Subsidiaries (including
the Other Private Placements) that have the effect of establishing rights or
otherwise benefitting such investor in a manner more favorable in any material
respect to such investor than the rights and benefits established in favor of
the Investor by the Transaction Documents (except with respect to those rights
and benefits specified in

-35-



--------------------------------------------------------------------------------



 



Section 2.2(ee) hereof), unless, in any such case, the Investor has been offered
such rights and benefits.
     3.8 Notice of Certain Events. Each party hereto shall promptly notify the
other party hereto of (a) any event, condition, fact, circumstance, occurrence,
transaction or other item of which such party becomes aware prior to the Closing
that would constitute a violation or breach of the Transaction Documents (or a
breach of any representation or warranty contained herein or therein) or, if the
same were to continue to exist as of the Closing Date, would constitute the
non-satisfaction of any of the conditions set forth in Section 1.2 hereof, and
(b) any event, condition, fact, circumstance, occurrence, transaction or other
item of which such party becomes aware which would have been required to have
been disclosed pursuant to the terms of the Transaction Documents had such
event, condition, fact, circumstance, occurrence, transaction or other item
existed as of the date hereof. Notwithstanding the foregoing, neither party
shall be required to take any action that would jeopardize such party’s
attorney-client privilege.
     3.9 Conduct of the Business. Prior to the earlier of the Closing Date and
the termination of this Agreement pursuant to Article IV, the Company shall,
and, shall cause each Company Subsidiary to: (a) use commercially reasonable
efforts to carry on its business in the ordinary course of business and use
commercially reasonable efforts to maintain and preserve its and such Company
Subsidiary’s business (including its organization, assets, properties, goodwill
and insurance coverage) and preserve business relationships with customers,
vendors, strategic partners and others having business dealings with it;
provided, that nothing in this clause (a) shall limit or require any actions
that the Board of Directors may, in good faith, determine to be inconsistent
with their duties or the Company’s obligations under applicable law or imposed
by any Governmental Entity; (b) refrain from (1) declaring, setting aside or
paying any distributions or dividends on, or making any other distributions
(whether in cash, securities or other property) in respect of, any of its
capital stock; (2) splitting, combining or reclassifying any of its capital
stock or issuing or authorizing the issuance of any other securities in respect
of, in lieu of or in substitution for capital stock or any of its other
securities; (3) purchasing, redeeming or otherwise acquiring any capital stock
or any of its other securities or any rights, warrants or options to acquire any
such capital stock or other securities; (4) issuing, delivering, selling,
granting, pledging or otherwise disposing of or encumbering any capital stock,
any other voting securities or any securities convertible into or exchangeable
for, or any rights, warrants or options to acquire, any such capital stock,
voting securities or convertible or exchangeable securities, other than any
issuance of Common Stock on exercise of any compensatory stock options
outstanding on the date of this Agreement or (5) entering into any contract with
respect to, or otherwise agreeing or committing to do, any for the foregoing;
and (c) to the extent reasonably practicable, shall consult with the Investor
prior to taking any material actions outside of the ordinary course of business;
provided that the Company shall not consult with the Investor with respect to
such material actions or provide any material non-public information to the
Investor unless the Company first seeks and obtains the Investor’s prior consent
to be so consulted or to receive such information. Additionally, except as
required pursuant to existing written, binding agreements in effect prior to the
date hereof and set forth in Section 3.9 of the Disclosure Schedule, and with
respect to clauses (i) and (ii) except in the ordinary course of business
consistent with past practice related to employees who are not executive
officers of the Company, the Company shall and shall cause the Company
Subsidiaries to not take any of the following actions: (i) grant or provide any
severance or termination payments or benefits to any

-36-



--------------------------------------------------------------------------------



 



director, officer or employee of the Company or any of the Company Subsidiaries;
(ii) increase the compensation, bonus or pension, welfare, severance or other
benefits of, pay any bonus to, or make any new equity awards to any director,
officer or employee of the Company or any of the Company Subsidiaries;
(iii) establish, adopt, amend or terminate any Benefit Plan or amend the terms
of any outstanding equity-based awards; (iv) take any action to accelerate the
vesting or payment, or fund or in any other way secure the payment, of
compensation or benefits under any Benefit Plan, to the extent not already
provided in any such Benefit Plan; (v) change any actuarial or other assumptions
used to calculate funding obligations with respect to any Benefit Plan or to
change the manner in which contributions to such plans are made or the basis on
which such contributions are determined, except as may be required by GAAP; or
(vi) forgive any loans to directors, officers or employees of the Company or any
of the Company Subsidiaries; provided, that in no event shall any increase of
any payment in the ordinary course of business under clause (ii) increase such
person’s compensation by more than 5% in the aggregate except as set forth in
Section 3.9 of the Disclosure Schedule.
ARTICLE IV
Termination
     4.1 Termination. This Agreement may be terminated prior to the Closing:
          (a) by mutual written agreement of the Company and the Investor;
          (b) by any party, upon written notice to the other party, in the event
that the Closing does not occur on or before August 31, 2011; provided, however,
that the right to terminate this Agreement pursuant to this Section 4.1(b) shall
not be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;
          (c) by the Investor, upon written notice to the Company, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that
Section 1.2(b)(1)(ii) or Section 1.2(b)(1)(iv) would not be satisfied and
(ii) such breach or condition is not curable or, if curable, is not cured prior
to the date that would otherwise be the Closing Date in absence of such breach
or condition; provided that this Section 4.1(c) shall only apply if the Investor
is not in material breach of any of the terms of this Agreement;
          (d) by the Company, upon written notice to the Investor, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Investor in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that
Section 1.2(b)(2)(i) or Section 1.2(b)(2)(v) would not be satisfied and
(ii) such breach or condition is not curable or, if curable, is not cured prior
to the date that would otherwise be the Closing Date in absence of such breach
or condition; provided that this Section 4.1(d) shall only apply if the Company
is not in material breach of any of the terms of this Agreement;

-37-



--------------------------------------------------------------------------------



 



          (e) by any party, upon written notice to the other parties, in the
event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;
          (f) by the Investor, upon written notice to the Company, if the
Investor or any of its Affiliates receives written notice from or is otherwise
advised by, the Federal Reserve or the Idaho Department of Finance that the
Federal Reserve or the Idaho Department of Finance, as applicable, will not
grant (or intends to rescind or revoke if previously granted) any of the written
confirmations or determinations referred to in Section 1.2(b)(1)(viii); or
          (g) by the Company, upon written notice to the Investor, if the
Company receives written notice from or is otherwise advised by the Idaho
Department of Finance that the Idaho Department of Finance will not grant (or
intends to rescind or revoke if previously granted) any approvals referred to in
Section 1.2(b)(2)(iv).
     4.2 Effects of Termination. In the event of any termination of this
Agreement as provided in Section 4.1, this Agreement (other than Section 3.2(b),
Section 3.3(b) (except, in respect of any party, in connection with litigation
against it by the other party or its Affiliates), this Section 4.2, Section 5.8
and Article VI, which shall remain in full force and effect) shall forthwith
become wholly void and of no further force and effect; provided, that nothing
herein shall relieve any party from liability for willful breach of this
Agreement.
     4.3 Notice of Other Terminations. The Company shall promptly notify the
Investor if any of the Other Securities Purchase Agreements are terminated.
ARTICLE V
Additional Agreements
     5.1 No Rights Agreement. From the date hereof through such time during
which the Investor, together with its Affiliates, and, for purposes of this
Section 5.1, persons who share a common discretionary investment advisor with
the Investor, in the aggregate own 5.0% or more of all of the outstanding shares
of Common Stock (provided that, in making such calculation, all shares of Common
Stock into or for which shares of any securities owned by the Investor are
directly or indirectly convertible or exercisable, which, for the avoidance of
doubt, shall include those shares of Common Stock issuable upon the exercise of
the Warrants, shall be included in both the numerator and denominator, and all
Common Shares issued by the Company after the Closing Date other than in
connection with an issuance in which the Investor (or a permitted assignee under
Section 6.8) was offered the right to purchase its pro rata portion of such
Common Shares in accordance with Section 5.14 shall be excluded from the
denominator) (the “Qualifying Ownership Interest”), the Company shall not enter
into any poison pill agreement, shareholders’ rights plan or similar agreement
that shall limit the rights of the Investor and its Affiliates and associates to
hold any shares of Common Stock or acquire additional securities of the Company
unless such poison pill agreement, shareholders’ rights plan or similar
agreement grants an exemption or waiver to the Investor and its Affiliates and
associates and any group in which the Investor may become a member, immediately
effective upon execution of such plan or

-38-



--------------------------------------------------------------------------------



 



agreement, that would allow the Investor and its Affiliates and associates to
acquire such additional securities of the Company.
     5.2 Investor Standstill Agreements. The Investor agrees that until the
earlier of (i) the second anniversary of the Closing Date and (ii) such time as
it and its Affiliates no longer own a Qualifying Ownership Interest, without the
prior written consent of the Company, neither it nor any of its controlled
Affiliates (each, a “Standstill Affiliate”) will, directly or indirectly:
          (a) in any way acquire, offer or propose to acquire or agree to
acquire, other than as specifically contemplated in the Transaction Documents,
Beneficial Ownership of any Voting Securities if such acquisition would result
in the Investor or its Affiliates having Beneficial Ownership of more than 24.9%
(if the Investor will be a Lead Investor immediately following the Closing), or
9.9% (if the Investor will be other than a Lead Investor immediately following
the Closing) of the outstanding shares of a class of voting securities (within
the meaning of the BHC Act and Regulation Y promulgated thereunder) or Common
Stock of the Company (for the avoidance of doubt, for purposes of calculating
the Beneficial Ownership of the Investor and its Affiliates hereunder, (x) any
security that is convertible into, or exercisable for, any such voting
securities or Common Stock that is Beneficially Owned by the Investor or its
Affiliates shall be treated as fully converted or exercised in accordance with
its terms, as the case may be, into the underlying voting securities or Common
Stock, and (y) any security convertible into, or exercisable for, the Common
Stock that is Beneficially Owned by any person other than the Investor or any of
its Affiliates shall not be taken into account);
          (b) make, or in any way participate in, any “solicitation” of
“proxies” (as such terms are defined under Regulation 14A under the Exchange
Act, disregarding clause (iv) of Rule 14a-(1)(2) and including any otherwise
exempt solicitation pursuant to Rule 14a-2(b)) to vote, or seek to advise or
influence any person or entity with respect to the voting of, any Voting
Securities of the Company (except as may be permitted under the terms of any
passivity or anti-association commitment, as such commitment may be amended from
time to time, given by such Investor to the Federal Reserve in connection with
such Investor’s purchase of Common Shares);
          (c) call or seek to call a meeting of the shareholders of the Company
or initiate any shareholder proposal for action by shareholders of the Company,
form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act and the rules and regulations promulgated
thereunder) with respect to any Voting Securities, or seek, propose or otherwise
act alone or in concert with others, to influence or control the management,
board of directors or policies of the Company (except as may be permitted under
the terms of any passivity or anti-association commitment, as such commitment
may be amended from time to time, given by such Investor to the Federal Reserve
in connection with such Investor’s purchase of Common Shares); provided that the
Investor and its Standstill Affiliates shall not be considered a “group” for the
purposes of this Section 5.2(c);
          (d) bring any action or otherwise act to contest the validity of this
Section 5.2 (provided that neither the Investor nor any of its Standstill
Affiliates shall be restricted from contesting the applicability of this
Section 5.2 to the Investor or any of its Standstill Affiliates under any
particular circumstance) or seek a release of the restrictions contained herein,
or make a request to amend or waive any provision of this Section 5.2;

-39-



--------------------------------------------------------------------------------



 



          (e) enter into or agree, offer, propose or seek (whether publicly or
otherwise) to enter into any acquisition transaction, merger or other business
combination relating to all or part of the Company or any of the Company
Subsidiaries or any acquisition transaction for all or part of the assets of the
Company or any Company Subsidiary or any of their respective businesses; or
          (f) publicly disclose any intention, plan or arrangement inconsistent
with any of the foregoing or take any action that would reasonably be expected
to require the Company to make a public announcement regarding the possibility
of any of the events described in clauses (a) through (e) above;
provided, nothing in this Section 5.2 shall prevent the Investor or its
Standstill Affiliates from (i) voting any Voting Securities then Beneficially
Owned by the Investor or its Standstill Affiliates in any manner or (ii) having
private conversations with members of management or the Board of Directors of
the Company regarding the policies, affairs or strategy of the Company or any
Company Subsidiary; provided, further, that nothing in clauses (b), (c) or
(e) of this Section 5.2 shall apply to the Board Representative or Observer
solely in his or her capacity as a director or observer (as applicable) of the
Company or the Bank.
     For purposes of this Agreement, “Voting Securities” shall mean at any time
shares of any class of capital stock of the Company that are then entitled to
vote generally in the election of directors.
     Notwithstanding the foregoing, the parties hereto agree that nothing in
this Section 5.2 shall apply to any portfolio company with respect to which the
Investor is not the party exercising control over the decision to purchase
Voting Securities or to vote such Voting Securities; provided that the Investor
does not provide to such entity any nonpublic information concerning the Company
or any Company Subsidiary and such portfolio company is not acting at the
request or direction of or in coordination with the Investor; and provided,
further, that ownership of such shares is not attributed to the Investor under
the BHC Act and the rules and regulations promulgated thereunder or any written
interpretation of the foregoing by the staff of the Board of Governors of the
Federal Reserve System (the “Federal Reserve”) that has not been rescinded.
     Notwithstanding the foregoing restrictions, if, at any time, (i) there
occurs a Change in Control or (ii) any person (other than an Investor or any of
its Standstill Affiliates) shall have commenced and not withdrawn a bona fide
public tender or exchange offer which if consummated would result in a Change in
Control, then the limitations set forth in this Section 5.2 (other than in
Section 5.2(a)) shall not be applicable to the Investor for so long as the
conditions described in this paragraph continue.
     For purposes of this Agreement,
     “Change in Control” means, with respect to the Company, the occurrence of
any one of the following events:
     (1) any person is or becomes a Beneficial Owner (other than the Investor
and its Affiliates), directly or indirectly, of 50% or more of the aggregate
number of the

-40-



--------------------------------------------------------------------------------



 



Voting Securities; provided, however, that the event described in this clause
(1) will not be deemed a Change in Control by virtue of any holdings or
acquisitions: (i) by the Company or any of its Subsidiaries, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries; provided that such holdings or acquisitions by any
such plan (other than any plan maintained under 401(k) of the Code) do not
exceed 50% of the then outstanding Voting Securities, (iii) by any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) pursuant to a Non-Qualifying Transaction;
     (2) the event described in clause (1) above in this definition of “Change
in Control” (substituting all references to 50% in such clause with “24.9%” but
excluding Castle Creek Capital Partners IV, LP and the aggregate holdings of
each of Stadium Capital Partners, L.P. and Stadium Capital Qualified Partners,
L.P.), and in connection with such event, individuals who, on the date of this
Agreement, constitute the Board of Directors (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, that any person becoming a director subsequent to the date of this
Agreement whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board of Directors
(either by a specific vote or by approval of the proxy statement of the relevant
party in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director (except that no
individuals who were not directors at the time any agreement or understanding
with respect to any Business Combination or contested election is reached shall
be treated as Incumbent Directors for the purposes of clause (3) below with
respect to such Business Combination or this paragraph in the case of a
contested election); provided, further, that each Board Representative appointed
under any of the Transaction Documents will be treated as an Incumbent Director
even if the person designated to be such Board Representative should change;
     (3) the consummation of a merger, consolidation, statutory share exchange,
or similar transaction that requires adoption by the Company’s shareholders (a
“Business Combination”), unless immediately following such Business Combination:
(x) more than 50% of the total voting power of the corporation resulting from
such Business Combination (the “Surviving Corporation”), or, if applicable, the
ultimate parent corporation that directly or indirectly has Beneficial Ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Voting Securities that
were outstanding immediately before such Business Combination (or, if
applicable, is represented by shares into which such Voting Securities were
converted pursuant to such Business Combination), and (y) at least a majority of
the members of the board of directors of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Directors at the time the Company’s
Board of Directors approved the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (x) and (y) above will be deemed a “Non-Qualifying
Transaction”);

-41-



--------------------------------------------------------------------------------



 



     (4) the shareholders of the Company approve a plan of liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets; or
     (5) the Company has entered into a definitive agreement, the consummation
of which would result in the occurrence of any of the events described in
clauses (1) through (4) of this definition above.
     5.3 Compliance with Laws. Notwithstanding any other provision of this
Article V, the Investor covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Purchased Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 promulgated under the Securities Act (provided that
the transferor provides the Company with reasonable assurances (in the form of a
customary seller representation letter and, if applicable a customary broker
representation letter) that such securities may be sold pursuant to such rule),
the Company may require the transferor thereof to provide to the Company and the
Company’s transfer agent, at the transferor’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company and the
Company’s transfer agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and such transfer agent, to the effect
that such transfer does not require registration of such Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and, except as otherwise set
forth in this Agreement, shall have the rights of the Investor under this
Agreement with respect to such transferred Securities.
     5.4 Legend.
          (a) The Investor agrees that all certificates or other instruments
representing the Securities (which, for purposes of this Section 5.4, shall
include any Common Shares issuable upon exercise of the Warrants) will bear a
legend substantially to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.”
          (b) The legend set forth in Section 5.4(a) above shall be removed and
the Company shall issue to the Investor a certificate without such legend or any
other legend, or by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the Securities Act (provided that, if the Investor is selling
pursuant to an effective registration statement filed by the Company in

-42-



--------------------------------------------------------------------------------



 



accordance with Section 5.9 hereof, the Investor agrees to sell such shares only
during such time that such registration statement is effective and not withdrawn
or suspended, and only as permitted by such registration statement), (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information requirement under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the effective date of
the Shelf Registration Statement (as defined in Section 5.9 below) (the
“Effective Date”) or (ii) Rule 144 becoming available for the resale of
Securities, without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions, the Company shall deliver to its transfer agent irrevocable
instructions that such transfer agent shall reissue a certificate representing
the applicable Securities without legend upon receipt by such transfer agent of
the legended certificates for such Securities. Any fees (with respect to the
transfer agent or otherwise) associated with the removal of such legend shall be
borne by the Company. Following the Effective Date, or at such earlier time as a
legend is no longer required for any Securities, the Company will no later than
three (3) trading days following the delivery by an Investor to the Company or
its transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to effect the reissuance and/or
transfer) and a representation letter to the extent required by Section 5.3
(such third trading day, the “Legend Removal Date”), deliver or cause to be
delivered to such Investor a certificate representing such Purchased Shares that
is free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section. Certificates for
Securities subject to legend removal hereunder may be transmitted by the
transfer agent to the Investor by crediting the account of the Investor’s prime
broker with DTC as directed by the Investor.
          (c) If the Company shall fail for any reason or for no reason to issue
to the Investor unlegended certificates by the Legend Removal Date, then, in
addition to all other remedies available to the Investor, if on or after the
trading day immediately following such three (3) trading day period, the
Investor purchases, or a broker through whom the Investor has sold shares of
Common Stock (a “Buy-In Broker”) purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of such sale in
lieu of shares of Common Stock the Investor anticipated receiving from the
Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) business days after the Investor’s request, honor its
obligation to deliver to such Investor a certificate or certificates without
restrictive legends representing such shares of Common Stock and pay cash to the
Investor in an amount equal to the excess (if any) of the Investor’s or Buy-In
Broker’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased over the product of (i) such number of
shares of Common Stock, times (ii) the closing bid price on the Legend Removal
Date.
     5.5 NASDAQ Listing; Reverse Stock Split. Within one year after the Closing
Date, the Company shall cause to be filed an application with The NASDAQ Stock
Market LLC to list the Common Stock on the NASDAQ Capital Market. The Company
will use its reasonable best

-43-



--------------------------------------------------------------------------------



 



efforts to cause the Common Stock to be listed on the NASDAQ Capital Market as
soon as practicable after filing such application. In connection with applying
to list the Common Stock on the NASDAQ Capital Market, the Company will use
commercially reasonable efforts to cause to be effected a reverse stock split
(including any shareholder approvals in connection therewith), at a ratio
sufficient to satisfy the minimum bid price requirements for listing the Common
Stock on the NASDAQ Capital Market after giving effect to such stock split and
in any event at a ratio of not less than one-for-five.
     5.6 [RESERVED].
     5.7 Certain Transactions.
          (a) Prior to the Closing, notwithstanding anything in this Agreement
to the contrary, the Company shall not directly or indirectly effect or cause to
be effected any transaction with a third party that would reasonably be expected
to result in a Change in Control unless such third party shall have provided
prior assurance in writing to the Investor (in a form that is reasonably
satisfactory to the Investor) that the terms of this Agreement shall be fully
performed (i) by the Company or (ii) by such third party if it is the successor
of the Company or if the Company is its direct or indirect subsidiary. For the
avoidance of doubt, it is understood and agreed that, in the event that a Change
in Control occurs on or prior to the Closing, the Investor shall maintain the
right under this Agreement to acquire, pursuant to the terms and conditions of
this Agreement, the Securities (or such other securities or property (including
cash) into which the Securities may have become exchangeable as a result of such
Change in Control), as if the Closing had occurred immediately prior to such
Change in Control. For the avoidance of doubt, nothing in this Section 5.7(a) is
intended to or shall limit in any way the Investor closing condition contained
in Section 1.2(b).
          (b) In the event that, at or prior to Closing, (1) the number of
shares of Common Stock or securities convertible or exchangeable into or
exercisable for shares of Common Stock issued and outstanding is changed as a
result of any reclassification, stock split (including reverse split), stock
dividend or distribution (including any dividend or distribution of securities
convertible or exchangeable into or exercisable for shares of Common Stock),
merger, tender or exchange offer or other similar transaction, or (2) the
Company fixes a record date that is at or prior to the applicable Closing Date
for the payment of any non-stock dividend or distribution on the Common Stock,
then the number of shares of Common Stock to be issued to the Investor at the
Closing under this Agreement, together with the applicable implied per share
price and the shares of Common Stock to be issued to Investor at the Closing
under this Agreement shall be equitably substituted with shares of other stock
or securities or property (including cash), in each case, to provide Investor
with substantially the same economic benefit from this Agreement as the Investor
had prior to the applicable transaction. Notwithstanding anything in this
Agreement to the contrary, in no event shall the Purchase Price or any component
thereof, or the aggregate percentage of shares to be purchased by the Investor
or any other person, be changed by the foregoing.
          (c) Notwithstanding anything in the foregoing, the provisions of
Section 5.7(b) shall not be triggered by the transactions contemplated by the
Transaction Documents.

-44-



--------------------------------------------------------------------------------



 



     5.8 Indemnity.
          (a) The Company agrees to indemnify and hold harmless the Investor and
its Affiliates and each of their respective officers, directors, direct or
indirect partners or members, employees and agents, and each person who controls
the Investor within the meaning of the Exchange Act and the rules and
regulations promulgated thereunder, to the fullest extent lawful, from and
against any and all actions, suits, claims, proceedings, costs, losses,
liabilities, damages, expenses (including attorneys’ fees and disbursements),
amounts paid in settlement and other costs (collectively, “Losses”) arising out
of or resulting from (1) any inaccuracy in or breach of the Company’s
representations or warranties contained in this Agreement, (2) the Company’s
breach of agreements or covenants made by the Company in this Agreement or
(3) any Losses arising out of or resulting from any legal, administrative or
other proceedings instituted by any Governmental Entity, shareholder of the
Company or any other person (other than the Investor and his Affiliates and the
Company and the Company Subsidiaries) arising out of the transactions
contemplated by this Agreement and the terms of the Securities (other than any
Losses attributable to the acts, errors or omissions on the part of the
Investor, but not including the transactions contemplated hereby).
          (b) [RESERVED]
          (c) A party entitled to indemnification hereunder (each, an
“Indemnified Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification; provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 5.8 unless and to the
extent that the Indemnifying Party shall have been actually prejudiced by the
failure of such Indemnified Party to so notify such party. Such notice shall
describe in reasonable detail such claim to the extent known by the Indemnified
Party. In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire, at the cost
and expense of the Indemnifying Party counsel and conduct the defense thereof;
provided, however, that the Indemnifying Party shall only be liable for the
legal fees and expenses of one law firm for all Indemnified Parties, taken
together with regard to any single action or group of related actions, upon
agreement by the Indemnified Parties and the Indemnifying Parties. If the
Indemnifying Party assumes the defense of any claim, all Indemnified Parties
shall thereafter deliver to the Indemnifying Party copies of all notices and
documents (including court papers) received by the Indemnified Party relating to
the claim, and any Indemnified Party shall cooperate in the defense or
prosecution of such claim. Such cooperation shall include the retention and
(upon the Indemnifying Party’s request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Indemnifying
Party shall not be liable for any settlement of any action, suit, claim or
proceeding effected without its written consent; provided, however, that the
Indemnifying Party shall not unreasonably withhold, delay or condition its
consent. The Indemnifying Party further agrees that it will not, without the
Indemnified Party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification

-45-



--------------------------------------------------------------------------------



 



has been sought hereunder unless such settlement or compromise (A) includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding, (B) provides solely for the payment
of money damages and not any injunctive or equitable relief or criminal
penalties and (C) does not create any financial or other obligation on the part
of an Indemnified Party which would not be indemnified in full by the
Indemnifying Party.
          (d) For purposes of the indemnity contained in Section 5.8(a)(1), all
qualifications and limitations set forth in the Company’s representations and
warranties as to “materiality,” “Material Adverse Effect” and words of similar
import, shall be disregarded in determining whether there shall have been any
inaccuracy in or breach of any representations and warranties in this Agreement.
          (e) The Company shall not be required to indemnify the Indemnified
Parties pursuant to Section 5.8(a)(1), disregarding all qualifications or
limitations set forth in such representation and warranties other than
Section 2.2(j)(i) as to “materiality,” “Material Adverse Effect” and words of
similar import, (1) with respect to any claim for indemnification if the amount
of Losses with respect to such claim are less than $25,000 (any claim involving
Losses less than such amount being referred to as a “De Minimis Claim”) and
(2) unless and until the aggregate amount of all Losses incurred with respect to
all claims (other than De Minimis Claims) pursuant to Section 5.8(a)(1) exceed
1% of the Purchase Price (the “Threshold Amount”), in which event the Company
shall be responsible for the total amount of such Losses incurred without regard
to the Threshold Amount.
          (f) The obligations of the Indemnifying Party under this Section 5.8
shall survive the transfer of the Securities issued pursuant to this Agreement,
the exercise of the Warrants or the Closing or termination of this Agreement;
provided that in the event of any transfer of the Securities to a third party
that is not an Affiliate of the transferor in any transaction other than a
negotiated private sale of Securities to an “accredited investor” (as defined in
Rule 501 under the Securities Act), the Indemnifying Party shall have no
obligations under this Section 5.8 to such transferee; and provided further that
in the event of any transfer of the Securities to a third party that is not an
Affiliate of the transferor in a negotiated private sale of Securities to an
“accredited investor” (as defined in Rule 501 under the Securities Act), the
transferor may assign the Indemnifying Party’s obligations under this
Section 5.8 to such transferee. The indemnity provided for in this Section 5.8
shall be the sole and exclusive monetary remedy of Indemnified Parties after the
Closing for any inaccuracy of any of the representations and warranties
contained in this Agreement or any other breach of any covenant or agreement
contained in this Agreement; provided that nothing herein shall limit in any way
any such parties’ remedies in respect of fraud, intentional misrepresentation or
omission or intentional misconduct by the other party in connection with the
transactions contemplated hereby. No party to this Agreement (or any of its
Affiliates) shall, in any event, be liable or otherwise responsible to any other
party (or any of its Affiliates) for any consequential or punitive damages of
such other party (or any of its Affiliates) arising out of or relating to this
Agreement or the performance or breach hereof. The indemnification rights
contained in this Section 5.8 are not limited or deemed waived by any
investigation or knowledge by the Indemnified Party prior to or after the date
hereof.

-46-



--------------------------------------------------------------------------------



 



          (g) Any indemnification payments pursuant to this Section 5.8 shall be
treated as an adjustment to the Purchase Price for the Purchased Shares for U.S.
federal income and applicable state and local Tax purposes, unless a different
treatment is required by applicable law.
          (h) No investigation by the Investor, whether prior to or after the
date of this Agreement, shall limit any Indemnified Party’s exercise of any
right hereunder or be deemed to be a waiver of any such right.
     5.9 Registration Rights.
          (a) Registration.
          (1) Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that as promptly as practicable after the Closing Date (and
in any event no later than the date that is 60 days after the Closing Date (the
“Registration Deadline”)), the Company shall have prepared and filed with the
SEC a Shelf Registration Statement (defined below) covering the resale of all
Registrable Securities (or, if permitted by the rules of the SEC, otherwise
designate an existing Shelf Registration Statement filed with the SEC to cover
the Registrable Securities), and, to the extent the Shelf Registration Statement
has not theretofore been declared effective, the Company shall use reasonable
best efforts to cause such Shelf Registration Statement to be declared or become
effective not later than the Effectiveness Deadline and to keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until such time as there are no
Registrable Securities remaining (including by re-filing such Shelf Registration
Statement (or a new Shelf Registration Statement) if the initial Shelf
Registration Statement expires) (the “Effectiveness Period”). Notwithstanding
the registration obligations set forth in this Section 5.9(a)(1), in the event
that all of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (i) inform each of the
Holders thereof and use its commercially reasonable efforts to file amendments
to the initial Shelf Registration Statement as required by the SEC and/or
(ii) withdraw the initial Shelf Registration Statement and file a new Shelf
Registration Statement, in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on such form
available to the Company to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
new Shelf Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the SEC for the registration of
all of the Registrable Securities in accordance with the SEC Guidance, including
Compliance and Disclosure Interpretation 612.09. Notwithstanding any other
provision of this Agreement and subject to the payment of Liquidated Damages in
Section 5.9(m), if any SEC Guidance sets forth a limitation of the number of
Registrable Securities or other shares of Common Stock permitted to be
registered on a particular Shelf Registration Statement as a secondary offering
(and notwithstanding that the Company used commercially reasonable efforts to
advocate with the SEC for the registration of all or a

-47-



--------------------------------------------------------------------------------



 



greater number of Registrable Securities), the number of Registrable Securities
or other shares of Common Stock to be registered on such Shelf Registration
Statement will be reduced as follows: first, the Company shall reduce or
eliminate the shares of Common Stock to be included by any person other than a
Holder; second, the Company shall reduce or eliminate any shares of Common Stock
to be included by any Affiliate (which shall not include Investor or its
Affiliates) of the Company; and third, the Company shall reduce the number of
Registrable Securities to be included by all Holders on a pro rata basis based
on the total number of unregistered Registrable Securities held by such Holders,
subject to a determination by the SEC that certain Holders must be reduced
before other Holders based on the number of Registrable Securities held by such
Holders. In the event the Company amends the initial Shelf Registration
Statement or files a new Shelf Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the SEC, as promptly as allowed by the SEC or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
registration statements on such form available to the Company to register for
resale those Registrable Securities that were not registered for resale on the
initial Shelf Registration Statement, as amended, or the new Shelf Registration
Statement. No Holder shall be named as an “underwriter” in any Registration
Statement without such Holder’s prior written consent.
          (2) Any registration pursuant to this Section 5.9(a) shall be effected
by means of a shelf registration under the Securities Act on Form S-1 (or, if
the Company is then eligible, on Form S-3) (a “Shelf Registration Statement”) in
accordance with the methods and distribution set forth in the Shelf Registration
Statement and Rule 415. If the Investor or any other Holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with this Agreement intends to distribute any
Registrable Securities by means of an underwritten offering it shall promptly so
advise the Company and the Company shall take all reasonable steps to facilitate
such distribution, including the actions required pursuant to Section 5.9(c);
provided, that the Company shall not be required to facilitate an underwritten
offering of Registrable Securities unless the expected gross proceeds from such
offering exceed $1,000,000. The lead underwriters in any such distribution shall
be selected by the holders of a majority of the Registrable Securities to be
distributed and be reasonably acceptable to the Company.
          (3) The Company shall not be required to effect a registration
(including a resale of Registrable Securities from an effective Shelf
Registration Statement) or an underwritten offering pursuant to this
Section 5.9(a): (i) with respect to securities that are not Registrable
Securities; (ii) during any Scheduled Black-out Period, with respect to any
resale of Registrable Securities from an effective Shelf Registration Statement
by any Investor who, at such time, has appointed a Board Representative or
Observer pursuant to Section 5.10; or (iii) if the Company has notified the
Investor and all other Holders that in the good faith judgment of the Board of
Directors, it would be materially detrimental to the Company or its security
holders for such registration or underwritten offering to be effected at such
time, in which event the Company shall have the right to defer such registration
or underwritten offering for a period of not more than 45 days after receipt of
the request of the Investor or any other Holder; provided that such

-48-



--------------------------------------------------------------------------------



 



right to delay a registration or underwritten offering shall be exercised by the
Company (A) only if the Company has generally exercised (or is concurrently
exercising) similar black-out rights against all holders of similar securities
that have registration rights, (B) not more than once in any 12-month period and
(C) so long as the total number of days of any delays hereunder and the total
number of days of any suspension under Section 5.9(d) do not exceed, in the
aggregate, 60 days in any 12-month period. The Company shall provide the
Investor written notice of any Scheduled Black-out Period, if applicable to such
Investor, no later than 7 business days prior to the commencement of such
Scheduled Black-out Period.
          (4) After the Closing Date, whenever the Company proposes to register
any of its equity securities, other than a registration pursuant to
Section 5.9(a)(1), a Special Registration or securities registered pursuant to
Section 5.19 hereof, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to the Investor and all other Holders of
its intention to effect such a registration (but in no event less than 15 days
prior to the anticipated filing date) and (subject to clause (6) below) will
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within ten
business days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 5.9(a)(4) prior to the effectiveness of such registration, whether or
not the Investor or any other Holders have elected to include Registrable
Securities in such registration. “Special Registration” means the registration
of (i) equity securities and/or options or other rights in respect thereof
solely registered on Form S-4 or Form S-8 (or successor form) or (ii) shares of
equity securities and/or options or other rights in respect thereof to be
offered to directors, members of management, employees, consultants, customers,
lenders or vendors of the Company or Company Subsidiaries or in connection with
dividend reinvestment plans.
          (5) If the registration referred to in Section 5.9(a)(4) is proposed
to be underwritten, the Company will so advise the Investor and all other
Holders as a part of the written notice given pursuant to Section 5.9(a)(4). In
such event, the right of the Investor and all other Holders to registration
pursuant to this Section 5.9(a) will be conditioned upon such persons’
participation in such underwriting and the inclusion of such persons’
Registrable Securities in the underwriting, and each such person will (together
with the Company and the other persons distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Company.
If any participating person disapproves of the terms of the underwriting, such
person may elect to withdraw therefrom by written notice to the Company, the
managing underwriter and the Investor.

-49-



--------------------------------------------------------------------------------



 



          (6) Except for certain registration rights granted to the U.S.
Treasury in connection with the Treasury’s investment in the Company under the
CPP, the Company represents and warrants that it has not granted to any holder
of its securities and agrees that it shall not grant “piggyback” registration
rights to one or more third parties to include their securities in the Shelf
Registration Statement or in an underwritten offering under the Shelf
Registration Statement pursuant to Section 5.9(a)(2). If a Piggyback
Registration under Section 5.9(a)(4) relates to an underwritten primary offering
on behalf of the Company, and in either case the managing underwriters advise
the Company that in their reasonable opinion the number of securities requested
to be included in such offering exceeds the number which can be sold without
adversely affecting the marketability of such offering (including an adverse
effect on the per share offering price), the Company will include in such
registration or prospectus only such number of securities that in the reasonable
opinion of such underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, in the case of a Piggyback Registration under
Section 5.9(a)(4), the securities the Company proposes to sell, (ii) second,
Registrable Securities of the Investor and all other Holders who have requested
registration of Registrable Securities pursuant to Section 5.9(a)(2) or
5.9(a)(4), as applicable, pro rata on the basis of the aggregate number of such
securities or shares owned by each such person and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.
          (7) In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities under Section 5.9(a)(1), the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form, including Form S-1 and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Shelf
Registration Statement then in effect until such time as a Shelf Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
          (b) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. Without limiting the foregoing, the Company shall bear its
internal expenses (including all salaries and expenses of their officers and
employees performing legal, accounting or other duties) and expenses of any
person, including special experts, retained by the Company. The Company shall
also reimburse the Investor for the reasonable fees and disbursements of
Holders’ Counsel in an amount not to exceed $50,000 per registration. All
Selling Expenses incurred in connection with any registrations hereunder shall
be borne by the holders of the securities so registered pro rata on the basis of
the aggregate offering or sale price of the securities so registered.
          (c) Obligations of the Company. The Company shall use its reasonable
best efforts for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to remain a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) if it becomes eligible
for such status in the future (and not become an ineligible issuer (as defined
in Rule 405 under the Securities Act)). In addition, whenever required to

-50-



--------------------------------------------------------------------------------



 



effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:
          (1) By 9:30 a.m., New York City time on the first business day after
the Effective Date of a Shelf Registration Statement, file a final prospectus
with the SEC as required by Rule 424(b) under the Securities Act.
          (2) Provide to each Holder a copy of any disclosure regarding the plan
of distribution or the selling Holder, in each case, with respect to such
Holder, at least three (3) business days in advance of any filing with the SEC
of any registration statement or any amendment or supplement thereto that amends
such information.
          (3) Prepare and file with the SEC a prospectus supplement with respect
to a proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to this Section 5.9(c), and keep such
registration statement effective or such prospectus supplement current until the
securities described therein are no longer Registrable Securities.
          (4) Prepare and file with the SEC such amendments and supplements to
the applicable registration statement and the prospectus or prospectus
supplement used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.
          (5) Furnish to the Holders and any underwriters such number of copies
of the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
          (6) Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders or any managing underwriter(s), to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and to take any other action which may be reasonably necessary to enable
such seller to consummate the disposition in such jurisdictions of the
securities owned by such Holder; provided that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business or
to file a general consent to service of process in any such states or
jurisdictions.
          (7) Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of

-51-



--------------------------------------------------------------------------------



 



the circumstances then existing (which notice shall not contain any material
non-public information).
          (8) Within one business day after such event, give written notice to
the Holders (which notice shall not contain any material non-public
information):
          (i) when any registration statement filed pursuant to Section 5.9(a)
or any amendment thereto has been filed with the SEC (except for any amendment
effected by the filing of a document with the SEC pursuant to the Exchange Act)
and when such registration statement or any post-effective amendment thereto has
become effective;
          (ii) of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
          (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;
          (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
          (v) of the happening of any event that requires the Company to make
changes in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
          (vi) if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 5.9(c)(12) cease
to be true and correct.
          (9) Use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 5.9(c)(8)(iii) at the earliest practicable
time.
          (10) Upon the occurrence of any event contemplated by
Section 5.9(c)(7) or 5.9(c)(8)(v), promptly prepare a post-effective amendment
to such registration statement or a supplement to the related prospectus or file
any other required document so that, as thereafter delivered to the Holders and
any underwriters, the prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

-52-



--------------------------------------------------------------------------------



 



          (11) Use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
          (12) If an underwritten offering is requested pursuant to
Section 5.9(a)(2), enter into an underwriting agreement in customary form, scope
and substance and take all such other actions reasonably requested by the
Holders of a majority of the Registrable Securities being sold in connection
therewith or by the managing underwriter(s), if any, to expedite or facilitate
the underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows,” similar
sales events and other marketing activities), (i) make such representations and
warranties to the Holders that are selling shareholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Shelf Registration Statement, prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested, (ii) furnish the underwriters with opinions of counsel to
the Company, addressed to the managing underwriter(s), if any, covering the
matters customarily covered in such opinions requested in underwritten
offerings, (iii) obtain “comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters, (iv) if an underwriting agreement is entered into,
the same shall contain indemnification provisions and procedures customary in
underwritten offerings, and (v) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.
          (13) Make available for inspection by a representative of Holders that
are selling shareholders, the managing underwriter(s), if any, and any attorneys
or accountants retained by such Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information in each case reasonably requested (and of the type customarily
provided in connection with due diligence conducted in connection with a
registered public offering of securities) by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.

-53-



--------------------------------------------------------------------------------



 



          (14) Cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed or, if no similar securities issued by the Company are then listed on any
securities exchange, take all steps reasonably necessary to effectuate the
listing of the Registrable Securities on the NASDAQ Stock Market within the
timeframe contemplated in Section 5.5 hereof, including, but not limited to,
using commercially reasonable efforts to effect a reverse stock split (including
any shareholder approvals in connection therewith), at a ratio sufficient to
satisfy the minimum bid price requirements for listing the Common Stock on the
NASDAQ Stock Market after giving effect to such registration or distribution.
          (15) If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
          (16) Timely provide to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
          (d) Suspension of Sales. During any Scheduled Black-out Period (other
than with respect to any resale of Registrable Securities from an effective
Shelf Registration Statement if the Investor, at such time, has not appointed a
Board Representative or Observer pursuant to this Agreement) and upon receipt of
written notice from the Company that a registration statement, prospectus or
prospectus supplement contains or may contain an untrue statement of a material
fact or omits or may omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or that circumstances
exist that make inadvisable use of such registration statement, prospectus or
prospectus supplement, each Holder of Registrable Securities shall forthwith
discontinue disposition of Registrable Securities until termination of such
Scheduled Black-out Period (if applicable) or until such Holder has received
copies of a supplemented or amended prospectus or prospectus supplement, or
until such Holder is advised in writing by the Company that the use of the
prospectus and, if applicable, prospectus supplement may be resumed, and, if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice. Excluding, to the extent applicable to the Investor, Scheduled Black-out
Periods, the total number of days of any delays under Section 5.9(a)(3) and the
total number of days of any suspensions under this Section 5.9(d) shall not
exceed, in the aggregate, 60 days in any 12-month period (an “Allowable
Suspension Period”).
          (e) Termination of Registration Rights. A Holder’s registration rights
as to any securities held by such Holder (and its Affiliates, partners, members
and former members) shall not be available unless such securities are
Registrable Securities.

-54-



--------------------------------------------------------------------------------



 



          (f) Free Writing Prospectuses; Furnishing Information.
          (1) The Investor shall not use any “free writing prospectus” (as
defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.
          (2) It shall be a condition precedent to the obligations of the
Company with respect to the Investor and/or the selling Holders to take any
action pursuant to Section 5.9(c) that the Investor and/or the selling Holders
and the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be required to effect the
registered offering of their Registrable Securities.
          (g) Indemnification.
          (1) The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each person, if any, that controls a
Holder within the meaning of the Securities Act (each, a “Holder Indemnitee”),
against any and all Losses, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of, material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any “free writing prospectus”
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, that the
Company shall not be liable to such Holder Indemnitee in any such case to the
extent that any such Loss arises out of or is based upon (i) an untrue statement
or omission of material fact made in such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any “free writing prospectus”
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder Indemnitee (or any amendment or supplement
thereto), in reliance upon and in conformity with information regarding such
Holder Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company by such Holder Indemnitee expressly for use
in connection with such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto, or (ii) offers or sales effected by or on behalf such
Holder Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company.
          (2) In connection with any registration statement in which the
Investor (or a Holder who assumes the obligations of the Investor in accordance
with Section 5.8(h) is participating, such Investor (or such Holder) agrees to
indemnify the Company and its officers, directors, employees, agents,
representatives and Affiliates

-55-



--------------------------------------------------------------------------------



 



(each, a “Company Indemnitee”), against any and all Losses, joint or several,
arising out of or based upon (i) an untrue statement or omission of a material
fact made in any registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto or contained in any free writing prospectus (as such term is
defined in Rule 405) prepared by the Company or authorized by it in writing for
use by the Investor or such Holder (or any amendment or supplement thereto), in
reliance upon and in conformity with information regarding the Investor or such
Holder or its plan of distribution or ownership interests which was furnished in
writing to the Company by the Investor or such Holder expressly for use in
connection with such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto, or (ii) offers or sales effected by or on behalf of the
Investor or such Holder “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company; provided that the obligation to indemnify shall be individual, not
joint and several, for the Investor and each such Holder and shall be limited to
the net amount of proceeds received by the Investor or such Holder from the sale
of Registrable Securities pursuant to such registration statement.
          (3) If the indemnification provided for in Section 5.9(g)(1) or
4.9(g)(2) is unavailable to a Holder Indemnitee or Company Indemnitee (each, an
“Indemnitee”), respectively, with respect to any Losses or is insufficient to
hold the Indemnitee harmless as contemplated therein, then the indemnifying
party, in lieu of indemnifying such Indemnitee, shall contribute to the amount
paid or payable by such Indemnitee as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnitee, on the one
hand, and the indemnifying party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
indemnifying party or by the Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; the Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 5.9(g)(3) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in
Section 5.9(g)(1) and 5.9(g)(2). Notwithstanding the provisions of this
Section 5.9(g), no Holder shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Indemnitee guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the indemnifying party if the indemnifying party was not
guilty of such fraudulent misrepresentation.
          (4) The indemnity and contribution agreements contained in this
Section 5.9(g) are in addition to any liability that the Company may have to the

-56-



--------------------------------------------------------------------------------



 



Indemnitees and are not in diminution or limitation of the indemnification
provisions under Section 5.8 of this Agreement.
          (h) Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities pursuant to Section 5.9(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
to which (i) there is transferred to such transferee no less than the lesser of
(A) $1.0 million in Registrable Securities and (B) all Registrable Securities
held by the Investor, and (ii) such transfer or assignment is permitted under
the terms hereof; provided, however, that the transferee shall have agreed in
writing for the benefit of the Company to be bound by all of the obligations of
the Investor under Section 5.9 of this Agreement with respect to the transferred
or assigned Registrable Securities, and provided further, that the transferor
shall, within ten days after such transfer, furnish to the Company written
notice of the name and address of such transferee or assignee and the number and
type of Registrable Securities that are being transferred or assigned.
          (i) Holdback. With respect to any underwritten offering of Registrable
Securities by the Investor or other Holders pursuant to Section 5.9, the Company
agrees not to effect (other than in connection with the Rights Offering,
pursuant to such registration or pursuant to a Special Registration) any public
sale or distribution, or to file any Shelf Registration Statement (other than
such registration or a Special Registration) covering any of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the period not to exceed ten days prior and 60 days
following the effective date of such offering or such longer period up to
90 days as may be requested by the managing underwriter. The Company also agrees
to cause each of its directors and senior executive officers to execute and
deliver customary lockup agreements in such form and for such time period up to
90 days as may be requested by the managing underwriter.
          (j) Rule 144; Rule 144A Reporting. With a view to making available to
the Investor and Holders the benefits of certain rules and regulations of the
SEC which may permit the sale of the Registrable Securities to the public
without registration, the Company agrees to use its reasonable best efforts to:
          (1) make and keep adequate and current public information available,
as those terms are understood and defined in Rule 144(c)(1) or any similar or
analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;
          (2) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
Company is not required to file such reports, make available, upon the request
of any Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) and the Securities Act);
          (3) so long as the Investor or a Holder owns any Registrable
Securities, furnish to the Investor or such Holder forthwith upon request: a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act; a
copy of the most recent annual

-57-



--------------------------------------------------------------------------------



 



or quarterly report of the Company; and such other reports and documents as the
Investor or Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration; and
          (4) take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act.
          (k) As used in this Section 5.9, the following terms shall have the
following respective meanings:
          (1) “Effectiveness Deadline” means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 5.9(a), the
earlier of (i) the 120th calendar day following the Closing Date and (ii) the
5th business day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Shelf Registration Statement will not
be “reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
business day on which the SEC is open for business.
          (2) “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 5.9(h) hereof.
          (3) “Holders’ Counsel” means one counsel for the selling Holders
chosen by Holders holding a majority interest in the Registrable Securities
being registered.
          (4) “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (a) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement pursuant to Rule
415 under the Securities Act.
          (5) “Registrable Securities” means (A) all Common Stock held by the
Investor from time to time, (B) all Warrants held by the Investor from time to
time and (C) any equity securities issued or issuable directly or indirectly
with respect to the securities referred to in the foregoing clauses (A) or
(B) by way of conversion, exercise or exchange thereof or stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities will not be
Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they shall have ceased to
be outstanding; (iii) with respect to any transferee of the Common Stock who is
not an Affiliate of the Investor or a Holder, they shall be freely transferrable
pursuant to Rule 144 under the Securities Act in the hand of such transferee
without any volume, holding period or other limitations;

-58-



--------------------------------------------------------------------------------



 



(including no requirement for the Company to be in compliance with the current
public information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) or (iv) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities. No Registrable Securities may be registered under more than one
registration statement at one time.
          (6) “Registration Expenses” means all expenses incurred by the Company
in effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 5.9, including all registration, filing
and listing fees (including filings made with the Financial Industry Regulatory
Authority), printing expenses (including printing of prospectuses and
certificates for the Registrable Securities), the Company’s expenses for
messenger and delivery services and telephone, fees and disbursements of counsel
for the Company, blue sky fees and expenses, expenses incurred by the Company in
connection with any “road show,” and expenses of the Company’s independent
accountants in connection with any regular or special reviews or audits incident
to or required by any such registration, but shall not include the compensation
of regular employees of the Company, which shall be paid in any event by the
Company, or Selling Expenses.
          (7) “Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405” and
“Rule 415” mean, in each case, such rule promulgated under the Securities Act
(or any successor provision), as the same shall be amended from time to time.
          (8) “Scheduled Black-out Period” means the period from and including
the last day of a fiscal quarter of the Company to and including the business
day after the day on which the Company publicly releases its earnings for such
fiscal quarter.
          (9) “SEC Guidance” means (i) any publicly-available written or oral
guidance, comments, requirements or requests of the SEC staff and (ii) the
Securities Act.
          (10) “Selling Expenses” means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder (other than the fees and
disbursements of Holders’ Counsel included in Registration Expenses), other than
up to $50,000 of fees and disbursements of Holders’ Counsel, which shall be
reimbursed by the Company pursuant to Section 5.9(b).
          (l) At any time, any holder of Securities (including any Holder) may
elect to forfeit its rights set forth in this Section 5.9 from that date
forward; provided, that a Holder forfeiting such rights shall nonetheless be
entitled to participate under Sections 5.9(a)(4)-(6) in any Pending Underwritten
Offering to the same extent that such Holder would have been entitled to if the
holder had not withdrawn; and provided, further, that no such forfeiture shall
terminate a Holder’s rights or obligations under Section 5.9(f) with respect to
any prior registration or Pending Underwritten Offering. “Pending Underwritten
Offering” means, with respect to any Holder forfeiting its rights pursuant to
this Section 5.9(l), any underwritten offering of

-59-



--------------------------------------------------------------------------------



 



Registrable Securities in which such Holder has advised the Company of its
intent to register its Registrable Securities either pursuant to
Section 5.9(a)(2) or 5.9(a)(4) prior to the date of such Holder’s forfeiture.
          (m) If: (1) the initial Shelf Registration Statement is not filed with
the SEC on or prior to the Registration Deadline, or (2) the initial Shelf
Registration Statement or any new Shelf Registration Statement required under
Section 5.9(a)(1) is not declared effective by the SEC (or otherwise does not
become effective) for any reason on or prior to the Effectiveness Deadline, (3)
after its Effective Date, (A) such Shelf Registration Statement ceases for any
reason (including by reason of a stop order, or the Company’s failure to update
the Shelf Registration Statement), to remain continuously effective as to all
Registrable Securities for which it is required to be effective or (B) the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities (in each case of (A) and (B), other than during an
Allowable Suspension Period), (4) a suspension period exceeds the length of an
Allowable Suspension Period, or (5) after the date six months following the
Closing Date, and only in the event a Registration Statement is not effective or
available to sell all Registrable Securities, the Company fails to file with the
SEC any required reports under Section 13 or 15(d) of the Exchange Act such that
it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable),
as a result of which the Holders who are not affiliates are unable to sell
Registrable Securities without restriction under Rule 144 (any such failure or
breach in clauses (1) through (5) above being referred to as an “Event”, and,
for purposes of clauses (1), (2), (3) or (5) the date on which such Event
occurs, or for purposes of clause (4) the date on which such Allowable
Suspension Period is exceeded, being referred to as an “Event Date” for purposes
of this Section 5.9(m)), then in addition to any other rights the Investor or
any other Holder may have hereunder or under applicable law, on each such Event
Date the Company shall pay to the Investor and each other Holder an amount in
cash, as partial liquidated damages and not as a penalty (“Liquidated Damages”),
equal to 1% of the purchase price paid (in cash or by conversion) for any
Registrable Securities held by the Investor or such other Holder on the Event
Date. The parties hereto agree that notwithstanding anything to the contrary in
this Agreement, no Liquidated Damages shall be payable to the Investor if as of
the relevant Event Date (i) the Investor has not appointed a Board
Representative or Observer to the Board, (ii) the Registrable Securities may be
sold by the Investor without volume or manner of sale restrictions under
Rule 144 under the Securities Act and (iii) the Company is in compliance with
the current public information requirements under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable), as reasonably determined by counsel to the
Company. The Effectiveness Deadline for a Shelf Registration Statement shall be
extended without default or Liquidated Damages hereunder in the event that the
Company’s failure to obtain the effectiveness of the Shelf Registration
Statement on a timely basis results from the failure of the Investor to timely
provide the Company with information requested by the Company and necessary to
complete the Shelf Registration Statement in accordance with the requirements of
the Securities Act (in which case the Effectiveness Deadline would be extended
with respect to Registrable Securities held by the Investor or such other
Holder, as applicable).

-60-



--------------------------------------------------------------------------------



 



     5.10 [Governance Matters].5
          (a) [The Company shall cause the Board Representative to be elected or
appointed, as the case may be, subject to all legal and governance requirements
regarding service and election or appointment as a director of the Company, and
to the approval of the Company’s Nominating/Corporate Governance Committee (the
“Governance Committee”) (such approval not to be unreasonably withheld or
delayed), to the Board of Directors, as well as the board of directors of the
Bank (the “Bank Board”) for as long as the Investor, together with its
Affiliates, has a Qualifying Ownership Interest. The Company will recommend to
its shareholders the election of the Board Representative to the Board of
Directors and the Bank Board at the Company’s annual meeting of shareholders,
subject to satisfaction of all legal and governance requirements regarding
service as a director of the Company and to the approval of the Governance
Committee (such approval not to be unreasonably withheld or delayed). If the
Investor no longer has a Qualifying Ownership Interest, the Investor will have
no further rights under Sections 5.10(a) through 5.10(c) and, at the written
request of the Board of Directors, shall use all reasonable best efforts to
cause its Board Representative to resign from the Board of Directors and the
Bank Board as promptly as possible thereafter. The Investor shall promptly
inform the Company if and when it ceases to hold a Qualifying Ownership Interest
in the Company.
          (b) The Board Representative shall, subject to applicable law, be one
of the Company’s and the Governance Committee’s nominees to serve on the Board
of Directors. The Company shall use its reasonable best efforts to have the
Board Representative elected as a director of the Company by the shareholders of
the Company and the Company shall solicit proxies for the Board Representative
to the same extent as it does for any of its other Company nominees to the Board
of Directors. At the option of the Board Representative, the Board of Directors
shall cause such Board Representative to be appointed to any of two of the
following committees five committees of the Board of Directors of the Company,
and/or any equivalent committees of the Bank, as agreed by the Company and the
Investor prior to the Closing: the Audit Committee, the Compensation Committee,
the Nominating/Corporate Governance Committee, the Loan Review Committee, and
the Risk Management Committee, in each case so long as the Board Representative
qualifies to serve on such committees under the Company’s or the Bank’s
corporate governance guidelines and committee charters currently in effect, as
applicable, and rules applicable to the Company by any exchange on which the
Common Shares are then listed. The Company shall ensure, and shall cause the
Bank to ensure, that each committee of the Board of Directors and any equivalent
committees of the Bank shall have at least four members for so long as the
Investor shall have the right to appoint a Board Representative. The Board
Representative shall have the right to attend, as a nonvoting observer, each
meeting of each committee of the Board of Directors and the Bank Board of which
the Board Representative is not then a member. The Investor covenants and agrees
to hold all such information obtained from its Board Representative in
confidence pursuant to the confidentiality and non-disclosure provisions of
Section 3.3(b) above.
 

5   [Included in the Agreements for three Investors.]

-61-



--------------------------------------------------------------------------------



 



          (c) Subject to Section 5.10(a), upon the death, resignation,
retirement, disqualification, or removal from office as a member of the Board of
Directors or the Bank Board of the Board Representative, the Investor shall have
the right to designate the replacement for such Board Representative, which
replacement shall satisfy all legal and governance requirements regarding
service as a director of the Company, and shall be reasonably acceptable to the
Company. The Board of Directors and the Bank Board shall use their respective
commercially reasonable efforts to take all action required to fill the vacancy
resulting therefrom with such person (including such person, subject to
applicable law, being one of the Company’s and the Governance Committee’s
nominees to serve on the Board of Directors and the Bank Board, using all
reasonable best efforts to have such person elected as director of the Company
by the shareholders of the Company and the Company soliciting proxies for such
person to the same extent as it does for any of its other nominees to the Board
of Directors or the Bank Board, as the case may be).
          (d) The Company hereby agrees that, from and after the Closing Date,
for so long as the Investor and its Affiliates in the aggregate have a
Qualifying Ownership Interest, and do not have a Board Representative currently
serving on the Board of Directors and the Bank Board (or have a Board
Representative whose appointment is subject to receipt of regulatory approvals),
the Company shall, subject to applicable law, invite a person designated by the
Investor and reasonably acceptable to the Company (the “Observer”) to attend
meetings of the Board of Directors and the Bank Board (including any meetings of
committees thereof) in a nonvoting observer capacity[; provided, that the right
of the Investor to designate such person shall be jointly exercised by the
Investor, [•] and [•]].6 The Observer shall be entitled to attend such meetings
only in the event the Investor does not have a Board Representative on the Board
of Directors and the Bank Board. The Observer shall not have any right to vote
on any matter presented to the Board of Directors or the Bank Board or any
committee thereof. The Company shall give the Observer written notice of each
meeting of the Board of Directors and the Bank Board at the same time and in the
same manner as the members of the Board of Directors or the Bank Board (as the
case may be), shall provide the Observer with all written materials and other
information given to members of the Board of Directors or the Bank Board (as the
case may be) at the same time such materials and information are given to such
members and shall permit the Observer to attend as an observer at all meetings
thereof, and in the event the Company proposes to take any action by written
consent in lieu of a meeting, the Company shall give written notice thereof to
the Observer prior to the effective date of such consent describing the nature
and substance of such action and including the proposed text of such written
consents; provided, however, that (1) the Observer may be excluded from
executive sessions comprised solely of independent directors by the Chairman of
the Board (or, if applicable, the lead or presiding independent director) if, in
the written advice of counsel, such exclusion is necessary in order for the
Company to comply with applicable law, regulation or stock exchange listing
standards (it being understood that it is not expected that the Observer would
be excluded from routine executive sessions), (2) the Company, the Board of
Directors, the Bank and the Bank Board shall have the right to withhold any
information and to exclude the Observer from any meeting or portion thereof if
doing so is, in the written advice of counsel, (A) necessary to protect the
attorney-client privilege between such party and counsel or (B) necessary to
avoid a violation of
 

6   [Included when the Investor will be holding Shares through affiliated
funds.]

-62-



--------------------------------------------------------------------------------



 



fiduciary requirements under applicable law and (3) the Investor shall cause its
Observer to agree to hold in confidence and trust and to act in a fiduciary
manner with respect to all information provided to such Observer. The Investor
covenants and agrees to hold all such information obtained from its Observer as
provided in the prior sentence in confidence pursuant to the confidentiality and
non-disclosure provisions of Section 3.3(b) above. If the Investor and its
Affiliates in the aggregate no longer have a Qualifying Ownership Interest, the
Investor will have no further rights under this Section 5.10(d).
          (e) The Board Representative shall be entitled to compensation and
indemnification in connection with his or her role as a director to the same
extent as other directors on the Board of Directors or the Bank Board, as
applicable, and the Board Representative or Observer, as the case may be, shall
be entitled to reimbursement for reasonable documented, out-of-pocket expenses
incurred in attending meetings of the Board of Directors and the Bank Board, or
any committee thereof in accordance with Company policy. The Company shall
notify the Board Representative or the Observer, as the case may be, of all
regular meetings and special meetings of the Board of Directors or the Bank
Board and of all regular and special meetings of any committee of the Board of
Directors and any committee of the Bank Board. The Company shall provide the
Board Representative or the Observer, as the case may be, with copies of all
notices, minutes, consents and other material that it provides to all other
members of the Board of Directors or the Bank Board (as applicable) concurrently
as such materials are provided to the other members.
          (f) For purposes of this Agreement, “Board Representative” means such
person designated by the Investor to be elected or appointed to the Board of
Directors and the Bank Board in accordance with all legal and governance
requirements regarding service and election or appointment as a director of the
Company, or (ii) any individual designated as a replacement Board Representative
pursuant to Section 5.10(c) hereof[; provided, that the right of the Investor to
designate such person shall be jointly exercised by the Investor, [•] and
[•]].7]
     5.10 [Governance Matters.]8
          (a) After or concurrently with the Closing, the Company shall cause
the Board Representative to be elected or appointed, as the case may be, subject
to all legal and governance requirements regarding service and election or
appointment as a director of the Company, and to the approval of the Company’s
Nominating/Corporate Governance Committee (the “Governance Committee”) (such
approval not to be unreasonably withheld or delayed), to the Board of Directors,
as well as the board of directors of the Bank (the “Bank Board”).
          (b) The Board Representative shall have the right to attend, as a
nonvoting observer, each meeting of each committee of the Board of Directors and
the Bank Board of which the Board Representative is not then a member. Investor
covenants and agrees to hold all
 

7   [Included when the Investor will be holding Shares through affiliated
funds.]   8   [Included in the Agreement for one Investor.]

-63-



--------------------------------------------------------------------------------



 



such information obtained from its Board Representative in confidence pursuant
to the confidentiality and non-disclosure provisions of Section 3.3(b) above.
          (c) The Company hereby agrees that, during the period of time, if any,
from the Closing until the Investor has a Board Representative currently serving
on the Board of Directors and the Bank Board (including if Investor has a Board
Representative whose appointment is subject to receipt of regulatory approvals),
the Company shall, subject to applicable law, invite a person designated by the
Investor and reasonably acceptable to the Company (the “Observer”) to attend
meetings of the Board of Directors and the Bank Board (including any meetings of
committees thereof) in a nonvoting observer capacity. The Observer shall be
entitled to attend such meetings only in the event the Investor does not have a
Board Representative on the Board of Directors and the Bank Board during the
time from the Closing until such time as the Board Representative is first
elected or appointed to the Board of Directors and the Bank Board. The Observer
shall not have any right to vote on any matter presented to the Board of
Directors or the Bank Board or any committee thereof. The Company shall give the
Observer written notice of each meeting of the Board of Directors and the Bank
Board at the same time and in the same manner as the members of the Board of
Directors or the Bank Board (as the case may be), shall provide the Observer
with all written materials and other information given to members of the Board
of Directors or the Bank Board (as the case may be) at the same time such
materials and information are given to such members and shall permit the
Observer to attend as an observer at all meetings thereof, and in the event the
Company proposes to take any action by written consent in lieu of a meeting, the
Company shall give written notice thereof to the Observer prior to the effective
date of such consent describing the nature and substance of such action and
including the proposed text of such written consents; provided, however, that
(1) the Observer may be excluded from executive sessions comprised solely of
independent directors by the Chairman of the Board (or, if applicable, the lead
or presiding independent director) if, in the written advice of counsel, such
exclusion is necessary in order for the Company to comply with applicable law,
regulation or stock exchange listing standards (it being understood that it is
not expected that the Observer would be excluded from routine executive
sessions), (2) the Company, the Board of Directors, the Bank and the Bank Board
shall have the right to withhold any information and to exclude the Observer
from any meeting or portion thereof if doing so is, in the written advice of
counsel, (A) necessary to protect the attorney-client privilege between such
party and counsel or (B) necessary to avoid a violation of fiduciary
requirements under applicable law and (3) the Investor shall cause its Observer
to agree to hold in confidence and trust and to act in a fiduciary manner with
respect to all information provided to such Observer. The Investor covenants and
agrees to hold all such information obtained from its Observer as provided in
the prior sentence in confidence pursuant to the confidentiality and
non-disclosure provisions of Section 3.3(b) above. From and after such time as
the Board Representative is first elected or appointed to the Board of Directors
and the Bank Board, the Investor will have no further rights under this
Section 5.10(c).
          (d) The Board Representative shall be entitled to compensation and
indemnification in connection with his or her role as a director to the same
extent as other directors on the Board of Directors or the Bank Board, as
applicable, and the Board Representative or Observer, as the case may be, shall
be entitled to reimbursement for reasonable documented, out-of-pocket expenses
incurred in attending meetings of the Board of Directors and the Bank Board, or
any committee thereof in accordance with Company policy. The

-64-



--------------------------------------------------------------------------------



 



Company shall notify the Board Representative or the Observer, as the case may
be, of all regular meetings and special meetings of the Board of Directors or
the Bank Board and of all regular and special meetings of any committee of the
Board of Directors and any committee of the Bank Board. The Company shall
provide the Board Representative or the Observer, as the case may be, with
copies of all notices, minutes, consents and other material that it provides to
all other members of the Board of Directors or the Bank Board (as applicable)
concurrently as such materials are provided to the other members.
          (e) For purposes of this Agreement, “Board Representative” means such
person designated by the Investor to be elected or appointed to the Board of
Directors and the Bank Board in accordance with all legal and governance
requirements regarding service and election or appointment as a director of the
Company.]
     5.11 Anti-Takeover Matters. If any Takeover Law may become, or may purport
to be, applicable to the transactions contemplated or permitted by this
Agreement, the Company and the Board of Directors shall grant such approvals and
take such actions as are necessary so that the transactions contemplated or
permitted by this Agreement and the other Transaction Documents may be
consummated, as promptly as practicable, on the terms contemplated by this
Agreement and the other Transaction Documents, as the case may be, and otherwise
act to eliminate or minimize the effects of any Takeover Law on any of the
transactions contemplated or permitted by this Agreement and the other
Transaction Documents.
     5.12 Additional Regulatory Matters.
          (a) Each of the Company and the Investor agrees to cooperate and use
its reasonable best efforts to ensure, including by communicating with each
other with respect to their respective purchases of Common Stock and Warrants,
that neither the Investor nor any of the Investor’s Affiliates will become, or
control, a “bank holding company” within the meaning of the BHC Act and the
CBCA.
          (b) Notwithstanding anything to the contrary in this Agreement,
neither the Company nor any Company Subsidiary shall knowingly take any action
(including any redemption, repurchase, or recapitalization of Common Stock, or
securities or rights, options or warrants to purchase Common Stock, or
securities of any type whatsoever that are, or may become, convertible into or
exchangeable into or exercisable for Common Stock in each case, where Investor
is not given the right to participate in such redemption, repurchase or
recapitalization to the extent of Investor’s pro rata proportion), that would
reasonably be expected to pose a substantial risk that the (a) Investor’s equity
of the Company (together with equity of the Company owned by Investor’s
Affiliates (as such term is used under the BHC Act)) would exceed 24.9% of the
Company’s total equity or (b) the Investor’s ownership of any class of voting
securities of the Company (together with the ownership by Investor’s Affiliates
(as such term is used under the BHC Act) of voting securities of the Company) to
exceed 24.9% of such class (in the case of Lead Investors) or 9.9% of such class
(in the case of Investors other than Lead Investors), in each case without the
prior written consent of Investor or such person, or to increase to an amount
that would constitute “control” under the BHC Act, the CBCA or any rules or
regulations promulgated thereunder (or any successor provisions) or otherwise
cause

-65-



--------------------------------------------------------------------------------



 



Investor to “control” the Company under and for purposes of the BHC Act, the
CBCA or any rules or regulations promulgated thereunder (or any successor
provisions).
          (c) Notwithstanding anything in this Agreement, in no event will the
Investor or any of its Affiliates be obligated to:
          (1) Without limiting clause (2) below, (A) propose or accept any
divestiture of any of the Investor’s or any of its Affiliates’ assets, or
(B) accept any operational restriction on the Investor’s or any of its
Affiliates’ business, or agree to take any action that limits the Investor’s or
its Affiliates’ commercial practices in any way (except as they relate to the
Company and the Company Subsidiaries) including by requiring the modification of
governance, fee or carried interest arrangements with respect to, or otherwise
by imposing any capital or other requirements on, the Investor or any of its
Affiliates, (C) agree to provide capital to, or otherwise maintain or
contribute, directly or indirectly, to the capital of, the Company or any
Company Subsidiary (including the Company Bank) other than the aggregate amount
of the Purchase Price, or (D) register as a bank holding company, in each case
in order to obtain any consent, acceptance or approval of any Governmental
Entity to consummate the transactions contemplated by this Agreement and the
other Transaction Documents; or
          (2) Propose or agree to accept any term or condition or otherwise
modify the terms of this Agreement or any other Transaction Document, including,
for the avoidance of doubt, the terms or the amount of the Purchased Shares to
be delivered by the Company under this Agreement, to obtain any consent,
acceptance, approval of any Governmental Entity to the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
if such term, condition, modification or confirmation would (A) materially
adversely affect (with respect to the Investor or its Affiliates) any material
term of the transactions, or (B) reasonably be expected to adversely affect
(with respect to the Investor or its Affiliates) any material financial term of
the transactions contemplated by this Agreement and the other Transaction
Documents or the anticipated benefits to the Investor and its Affiliates
hereunder.
          (d) So long as the Investor holds any Securities, the Company will
not, without the consent of the Investor, take any action, directly or
indirectly through its subsidiaries or otherwise, that the Board of Directors of
the Company believes in good faith would reasonably be expected to cause the
Investor to be subject to transfer restrictions or other covenants of the FDIC
Statement of Policy on Qualifications for Failed Bank Acquisitions as in effect
at the time of taking such action.
     5.13 Third-Party Loan Review Report. The Investor hereby acknowledges that
(i) the third party loan review reports reviewed by the Investor in connection
with its due diligence examination of the Company were prepared by the
third-party firm named therein, (ii) the Investor relied solely on such reports
for the information contained therein and (iii) the Investor did not rely on any
third party, including the Company and the Placement Agent, in evaluating such
information.

-66-



--------------------------------------------------------------------------------



 



     5.14 Gross-Up Rights.
          (a) Sale of New Securities. For so long as the Investor, together with
its Affiliates and, for purposes of this Section 5.14, persons who share a
common discretionary investment advisor with such Investor, owns 2.9% or more of
all of the outstanding shares of Common Stock (provided that, in making such
calculation, all shares of Common Stock into or for which shares of any
securities owned by the Investor are directly or indirectly convertible or
exercisable, which, for the avoidance of doubt, shall include those shares of
Common Stock issuable upon the exercise of the Warrants, shall be included in
both the numerator and denominator, and all Common Shares issued by the Company
after the Closing Date other than in connection with an issuance in which the
Investor (or a permitted assignee under Section 6.8) was offered the right to
purchase its pro rata portion of such Common Shares in accordance with
Section 5.14 shall be excluded from the denominator) (before giving effect to
any issuances triggering provisions of this Section 5.14), if at any time after
the date hereof the Company makes any public or nonpublic offering or sale of
any equity (including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity kicker”) (including any
hybrid security) (any such security, a “New Security”) (other than (i) any
Common Stock or other securities issuable upon the exercise or conversion of any
securities of the Company issued or agreed or contemplated to be issued as of
the date hereof; (ii) pursuant to the granting or exercise of employee stock
options or other stock incentives pursuant to the Company’s stock incentive
plans approved by the Board of Directors or the issuance of stock pursuant to
the Company’s employee stock purchase plan approved by the Board of Directors or
similar plan where stock is being issued or offered to a trust, other entity or
otherwise, for the benefit of any employees, officers or directors of the
Company, in each case in the ordinary course of providing incentive
compensation; (iii) issuances of capital stock as full or partial consideration
for a merger, acquisition, joint venture, strategic alliance, license agreement
or other similar nonfinancing transaction), (iv) issuance of Common Stock upon
exercise of warrants outstanding as of the date hereof; or (v) in connection
with the Rights Offering), then the Investor shall be afforded the opportunity
to acquire from the Company for the same price (net of any underwriting
discounts or sales commissions) and on the same terms as such securities are
proposed to be offered to others, up to the amount of New Securities in the
aggregate required to enable it to maintain its proportionate Common
Stock-equivalent interest in the Company immediately prior to any such issuance
of New Securities. The amount of New Securities that the Investor shall be
entitled to purchase in the aggregate shall be determined by multiplying (x) the
total number or principal amount of such offered New Securities by (y) a
fraction, the numerator of which is the number of shares of Common Stock then
held by the Investor (counting for such purposes all shares of Common Stock into
or for which any securities owned by the Investor are directly or indirectly
convertible or exercisable), if any, and the denominator of which is the number
of shares of Common Stock then outstanding. Notwithstanding anything herein to
the contrary, in no event shall the Investor have the right to purchase
securities hereunder to the extent such purchase would result in such Investor,
together with any other person whose Company securities would be aggregated with
the Investor’s Company securities for purposes of any bank regulation or law, to
collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Investor) would represent more than the ownership limitation
set forth in Section 5.2(a).

-67-



--------------------------------------------------------------------------------



 



          (b) Notice. In the event the Company proposes to offer or sell New
Securities (the “Offering”), it shall give the Investor written notice of its
intention, describing the price (or range of prices), anticipated amount of
securities, timing, and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten business days, as the case may
be, after the initial filing of a registration statement with the SEC with
respect to an underwritten public offering, after the commencement of marketing
with respect to a Rule 144A offering or after the Company proposes to pursue any
other offering. If the information contained in the notice constitutes material
non-public information (as defined under the applicable securities laws), the
Company shall deliver such notice only to the individuals identified (with
respect to the Investor) in Section 6.7 hereof, and shall not communicate the
information to anyone else acting on behalf of the Investor without the consent
of one of the designated individuals. The Investor shall have ten business days
from the date of receipt of such a notice to notify the Company in writing that
it intends to exercise its rights provided in this Section 5.14 and as to the
amount of New Securities the Investor desires to purchase, up to the maximum
amount calculated pursuant to Section 5.14. Such notice shall constitute a
nonbinding indication of interest of the Investor to purchase the amount of New
Securities so specified at the price and other terms set forth in the Company’s
notice to it. The failure of the Investor to respond within such ten business
day period shall be deemed to be a waiver of such Investor’s rights under this
Section 5.14 only with respect to the Offering described in the applicable
notice.
          (c) Purchase Mechanism. If the Investor exercises its rights provided
in this Section 5.14, the closing of the purchase of the New Securities in
connection with the closing of the Offering with respect to which such right has
been exercised shall take place within 30 calendar days after the giving of
notice of such exercise, which period of time shall be extended for a maximum of
180 days in order to comply with applicable laws and regulations (including
receipt of any applicable regulatory or shareholder approvals). Notwithstanding
anything to the contrary herein, the closing of the purchase of the New
Securities by the Investors will occur no earlier than the closing of the
Offering triggering the right being exercised by the Investor. Each of the
Company and the Investor agrees to use its commercially reasonable efforts to
secure any regulatory or shareholder approvals or other consents, and to comply
with any law or regulation necessary in connection with the offer, sale and
purchase of, such New Securities.
          (d) Failure of Purchase. In the event the Investor fails to exercise
its rights provided in this Section 5.14 within said 10 business day period or,
if so exercised, the Investor is unable to consummate such purchase within the
time period specified in Section 5.14(c) above because of its failure to obtain
any required regulatory or shareholder consent or approval, the Company shall
thereafter be entitled (during the period of 60 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 5.14 by the Investor or which
the Investor is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such securities than were specified in the
Company’s notice to the Investor. Notwithstanding the foregoing, if such sale is
subject to the receipt of any regulatory or shareholder approval or consent or
the expiration of any waiting period, the time period during

-68-



--------------------------------------------------------------------------------



 



which such sale may be consummated shall be extended until the expiration of
five business days after all such approvals or consents have been obtained or
waiting periods expired, but in no event shall such time period exceed 180 days
from the date of the applicable agreement with respect to such sale. In the
event the Company has not sold the New Securities or entered into an agreement
to sell the New Securities within said 60-day period (or sold and issued New
Securities in accordance with the foregoing within 90 days from the date of said
agreement (as such period may be extended in the manner described above for a
period not to exceed 180 days from the date of said agreement)), the Company
shall not thereafter offer, issue or sell such New Securities without first
offering such securities to the Investor in the manner provided above.
          (e) Expedited Issuance; Regulatory Directive. Notwithstanding the
foregoing provisions of this Section 5.14, if a majority of the directors of the
Board of Directors determines that the Company must issue equity or debt
securities on an expedited basis, then the Company may consummate the proposed
issuance or sale of such securities (“Expedited Issuance”) and then comply with
the provisions of this Section 5.14 provided that (i) the purchaser(s) of such
New Securities has consented in writing to the issuance of additional New
Securities in accordance with the provisions of this Section 5.14, and (ii) the
sale of any such additional New Securities under this Section 5.14(e) to the
Investor and certain Other Investors signatory to Other Securities Purchase
Agreements pursuant to this Section 5.14 and similar provisions in the Other
Securities Purchase Agreements shall be consummated as promptly as is
practicable but in any event no later than ninety (90) days subsequent to the
date on which the Company consummates the Expedited Issuance under this
Section 5.14(e). Notwithstanding anything to the contrary herein, the provisions
of this Section 5.14(e) (other than as provided in subclause (ii) of this
Section 5.14(e)) shall not be applicable and the consent of the purchasers of
such New Securities shall not be required in connection with any Expedited
Issuance undertaken at the written direction of the applicable federal regulator
of the Company or the Bank. Notwithstanding anything to the contrary in this
Agreement, no rights of the Investor under this Agreement will be adversely
affected solely as the result of the temporary dilution of its percentage
ownership of Common Shares due to an Expedited Issuance under this
Section 5.14(e); provided, however, that such rights may be adversely affected
from and after such time, if any, that the Investor declines to purchase Common
Shares offered to the Investor under this Section 5.14.
          (f) Non-Cash Consideration. In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors; provided, however, that
such fair value as determined by the Board of Directors shall not exceed the
aggregate market price of the securities being offered as of the date the Board
of Directors authorizes the offering of such securities.
          (g) Cooperation. The Company and the Investor shall cooperate in good
faith to facilitate the exercise of the Investor’s rights under this
Section 5.14, including to secure any required approvals or consents.
          (h) No Assignment of Rights. The rights of an Investor described in
this Section 5.14 shall be personal to Investor and the transfer, assignment
and/or conveyance of said

-69-



--------------------------------------------------------------------------------



 



rights from Investor to any other person and/or entity, other than to an
Affiliate of the Investor or a person that shares a common discretionary
investment advisor with the Investor, but only if such transferee agrees in
writing for the benefit of the Company to be bound by the terms of this
Agreement to the same extent as the Investor (with a copy thereof to be
furnished to the Company (any such transferee shall be included in the term
“Investor”)), is prohibited and shall be void and of no force or effect.
     5.15 Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Investor pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification). The Company shall make all filings and
reports relating to the offer and sale of the Purchased Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.
     5.16 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City
time, on the first (1st) business day after the date of this Agreement, the
Company shall issue one or more press releases (collectively, the “Press
Release”) reasonably acceptable to the Investor disclosing all material terms of
the transactions contemplated hereby and by the other Transaction Documents and
any other material non-public information that the Company may have provided to
the Investor at any time prior to the filing of the Press Release. On or before
9:00 a.m., New York City time, on the fourth trading day immediately following
the execution of this Agreement, the Company will file a Current Report on Form
8-K with the SEC describing the material terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the material
Transaction Documents). If this Agreement terminates prior to Closing, by the
end of the first business day following the date of such termination, the
Company shall issue a press release disclosing such termination. Notwithstanding
the foregoing, the Company shall not publicly disclose the name of the Investor
or any Affiliate or investment adviser of the Investor, or include the name of
the Investor or any Affiliate or investment adviser of the Investor in any press
release or in any filing with the SEC (other than a registration statement) or
any regulatory agency or trading market, without the prior written consent of
the Investor, except (i) as required by the federal securities laws in
connection with (A) any registration statement contemplated by Section 5.9 and
(B) the filing of final Transaction Documents with the SEC and (ii) to the
extent such disclosure is required by law, at the request of the staff of the
SEC or regulatory agency or under trading market regulations, in which case the
Company shall provide the Investor with prior written notice of such disclosure
permitted under this subclause (ii). Whenever any party determines, based upon
the advice of such party’s counsel, that a public announcement or other
disclosure is required by or advisable with respect to any applicable law or
regulation, the parties shall discuss with each other in good faith prior to the
making of such public announcement or other disclosure.
     5.17 No Additional Issuances. Between the date of this Agreement and the
Closing Date, except for the issuance of shares of Common Stock issuable as of
the date hereof as set forth in Section 2.2(c) of the Disclosure Schedule and
the Securities being issued pursuant to this Agreement and the other Transaction
Documents, the Company shall not issue and agree to issue

-70-



--------------------------------------------------------------------------------



 



any additional shares of Common Stock or other securities which provide the
holder thereof the right to convert such securities into shares of Common Stock.
     5.18 Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including its obligation to issue the Securities pursuant
to the Transaction Documents, are unconditional and absolute and not subject to
any right of set off, counterclaim, delay or reduction, regardless of the effect
of any such dilution or any claim the Company may have against the Investor and
regardless of the dilutive effect that such issuance may have on the ownership
of the other shareholders of the Company.
     5.19 Rights Offering.
          (a) As promptly as practicable following the Closing, and subject to
compliance with all applicable laws and regulations, including the Securities
Act, the Company shall distribute to each holder of record of Common Stock as of
the close of business on the business day immediately preceding the Closing Date
(each, a “Legacy Shareholder”) non-transferable rights (the “Rights”) to
purchase from the Company an amount of Common Shares calculated pursuant to
Section 5.19(b) at a per share purchase price of $1.00 (the “Rights Purchase
Price”). The transactions described in this Section 5.19, including the purchase
and sale of Common Shares upon the exercise of Rights and any commitments to
purchase unsubscribed Common Shares in Section 5.19(c), shall be referred to in
this Agreement as the “Rights Offering.” The registration statement relating to
the Rights Offering shall be filed within 15 days after the Closing.
          (b) Each Right shall entitle a Legacy Shareholder to purchase any
whole number of Common Shares, provided that (i) no Legacy Shareholder shall
thereby exceed, together with any other person with whom such Legacy Shareholder
may be aggregated under applicable law, 4.9% beneficial ownership of the
Company’s equity securities and (ii) the aggregate purchase price of all Common
Shares purchased in the Rights Offering shall not exceed five million dollars
($5,000,000).
          (c) In the event the Rights Offering is over-subscribed, subscriptions
by Legacy Shareholders shall be reduced proportionally based on their pro rata
ownership of the Common Stock outstanding as of the close of business on the
trading day immediately preceding the Closing Date.
          (d) [In the event the Company does not sell an aggregate amount of
$5 million in Common Shares pursuant to the Rights Offering, the Investor hereby
agrees to purchase its Pro Rata Share of the aggregate amount of Common Shares
with a value, based on the Rights Purchase Price, equal to $5 million less the
dollar amount of Common Shares sold to the holders of Rights (“Unsubscribed
Shares”) at the Rights Purchase Price, subject to and simultaneously with the
Other Investors’ purchase of their respective Pro Rata Share, if any, of the
Unsubscribed Shares; provided that in no event shall the Investor or any other
investor purchase Unsubscribed Shares to the extent in excess of their
respective Pro Rata Share or such as would cause the Investor to hold more than
24.9%, if the Investor is a Lead Investor, or 9.9%, if the Investor is

-71-



--------------------------------------------------------------------------------



 



not a Lead Investor, of the Company’s outstanding Common Shares or cause any
other investor to exceed their respective ownership limitation set forth in the
applicable Other Securities Purchase Agreements.
          (e) As used in Section 5.19(d), “Pro Rata Share” with respect to each
person means a commitment by that person to purchase that number of Unsubscribed
Shares equal to the total number of Unsubscribed Shares multiplied by a
fraction, the numerator of which is the number of Common Shares (counting for
such purposes all shares of Common Stock into or for which any securities owned
by the Investor are directly or indirectly convertible or exercisable) purchased
by such person in connection with this Agreement or the applicable Other
Securities Purchase Agreements, as the case may be, and the denominator of which
is the total aggregate number of Common Shares purchased by the Investor and all
Other Investors whose Other Securities Purchase Agreements contain an obligation
to purchase Unsubscribed Shares, subject to the limitations set forth in the
proviso contained in Section 5.19(d) above. If any of the Unsubscribed Shares
are not purchased by the Investor or Other Investors by reason of the limitation
in the proviso contained in Section 5.19(d) above, such unpurchased Unsubscribed
Shares shall be allocated to, and purchased by, the Investor and Other Investors
purchasing Unsubscribed Shares pro rata based on the same fraction set forth
above, but (i) subject to the same proviso as contained in Section 5.19(d) above
and (ii) excluding from the denominator in such fraction the number of Common
Shares purchased by the Investor and Other Investors, as the case may be, who
have reached their respective ownership limitations, until all such Unsubscribed
Shares have been purchased or all such investors have reached their respective
ownership limitations.]9
     5.20 Certain Adjustments. If the representations and warranties set forth
in Section 2.2(c) shall not be true and correct as of the Closing Date, the
number of Purchased Shares and the number of shares of Common Stock subject to
the Warrants shall be, at the Investor’s option, proportionally adjusted to
provide the Investor with the same economic effect as contemplated by this
Agreement in the absence of such failure to be true and correct.
     5.21 Resolution of Sandpoint Center Matter. From and after the Closing
Date, the Company shall (i) at all times maintain in the deposit account
contemplated by Section 1.2(b)(1)(xvii) and in accordance with the Intercompany
Agreement an amount of cash sufficient so that the Company and the Bank are at
all times in compliance with all applicable laws and regulations with respect to
the matters contemplated by the Intercompany Agreement; provided that, following
the Closing Date, the Company may substitute for all or a portion of such cash
deposit direct obligations issued or unconditionally guaranteed by the
government of the United States of America or issued by an agency thereof and
backed by the full faith and credit of the United States of America, in each
case having a fair market value equal to the cash withdrawn from such deposit,
and in each case on terms and conditions and pursuant to documentation
reasonably satisfactory to the Investor; (ii) make the payments to the Bank
contemplated by Section 1.2(b)(1)(xvii) in accordance with the Intercompany
Agreement so that the Company and the Bank are at all times in compliance with
all applicable laws and regulations with respect to the matters contemplated by
the Intercompany Agreement; and (iii) not enter into any
 

9   [Included in Agreements of certain Investors.]

-72-



--------------------------------------------------------------------------------



 



amendments to the Intercompany Agreement except with the prior written consent
of the Investor (not to be unreasonably withheld).
ARTICLE VI
Miscellaneous
     6.1 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing under this Agreement but only for a period
of 18 months following the Closing Date (or until final resolution of any claim
or action arising from the breach of any such representation and warranty, if
notice of such breach was provided prior to the end of such period) and
thereafter shall expire and have no further force and effect; provided that the
representations and warranties in Sections 2.2(a), 2.2(b), 2.2(c), 2.2(d),
2.2(f), 2.3(a) and 2.3(b) shall survive indefinitely and the representations and
warranties in Section 2.2(i) shall survive until the expiration of the
applicable statutory periods of limitations. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive for the
duration of any statutes of limitations applicable thereto or until, by their
respective terms, they are no longer operative.
     6.2 Amendment. No amendment or waiver of this Agreement will be effective
with respect to any party unless made in writing and signed by an officer of a
duly authorized representative of such party.
     6.3 Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The conditions
to each party’s obligation to consummate the Closing are for the sole benefit of
such party and may be waived by such party in whole or in part to the extent
permitted by applicable law. No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
     6.4 Counterparts and Facsimile. For the convenience of the parties hereto,
this Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file and such signatures will be deemed as sufficient as if
actual signature pages had been delivered.
     6.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. The parties hereto irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.

-73-



--------------------------------------------------------------------------------



 



     6.6 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     6.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy, facsimile or e-mail, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

  (1)   If to the Investor:         with a copy to (which copy alone shall not
constitute notice):     (2)   If to the Company:         Intermountain Community
Bancorp
414 Church Street
Sandpoint, Idaho 83864
Attn: Chief Executive Officer
Facsimile: (208) 265-5295
Email: curt.hecker@panhandlebank.com         with a copy to (which copy alone
shall not constitute notice):         Graham & Dunn PC
Pier 70
2801 Alaskan Way, Suite 300
Seattle, Washington 98121
Attn: Stephen M. Klein, Esq.
Facsimile: (206) 340-9599
Email: sklein@grahamdunn.com

     6.8 Entire Agreement, etc. This Agreement (including the Exhibits,
Schedules, and Disclosure Schedules hereto) constitutes the entire agreement,
and supersedes all other prior

-74-



--------------------------------------------------------------------------------



 



agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof; the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors, and with respect to the
Investor, its permitted assigns; and this Agreement will not be assignable by
operation of law or otherwise (any attempted assignment in contravention hereof
being null and void), except that the Investor shall be permitted to assign its
rights or obligations hereunder (i) to any Affiliate entity or person that
shares a common discretionary investment advisor, but only if the transferee
agrees in writing for the benefit of the Company to be bound by the terms of
this Agreement to the same extent as the Investor (with a copy thereof to be
furnished to the Company (any such transferee shall be included in the term
“Investor”)); provided, further, that no such assignment shall relieve the
Investor of any of its obligations under this Agreement and (ii) as and to the
extent provided in Section 5.8.
     6.9 Other Definitions. Wherever required by the context of this Agreement,
the singular shall include the plural and vice versa, and the masculine gender
shall include the feminine and neuter genders and vice versa, and references to
any agreement, document or instrument shall be deemed to refer to such
agreement, document or instrument as amended, supplemented or modified from time
to time. All article, section, paragraph or clause references not attributed to
a particular document shall be references to such parts of this Agreement, and
all exhibit, annex and schedule references not attributed to a particular
document shall be references to such exhibits, annexes and schedules to this
Agreement. When used herein:
          (1) the term “subsidiary” means those corporations, banks, savings
banks, associations and other persons of which such person owns or controls 51%
or more of the outstanding equity securities either directly or indirectly
through an unbroken chain of entities as to each of which 51% or more of the
outstanding equity securities is owned directly or indirectly by its parent;
provided, however, that there shall not be included any such entity to the
extent that the equity securities of such entity were acquired in satisfaction
of a debt previously contracted in good faith or are owned or controlled in a
bona fide fiduciary capacity;
          (2) the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
          (3) the term “Lead Investor” means any Investor who, as a result of
the transactions contemplated by this Agreement and the other Transaction
Documents, will have an ownership interest in the Company in excess of 9.9%
after giving effect to the transactions contemplated by this Agreement and the
other Transaction Documents;
          (4) the term “Major Investor” means any Investor who, as a result of
the transactions contemplated by this Agreement and the other Transaction
Documents, will have an ownership interest in the Company in excess of 4.9% but
not in excess of

-75-



--------------------------------------------------------------------------------



 



9.9% after giving effect to the transactions contemplated by this Agreement and
the other Transaction Documents;
          (5) the word “or” is not exclusive;
          (6) the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;
          (7) the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;
          (8) “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or the State of Idaho generally are authorized or required by
law or other governmental actions to close;
          (9) “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
          (10) “Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership”
are defined in Rules 13d-3 and 13d-5 of the Exchange Act;
          (11) “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge of the officers of the Company listed on Disclosure
Schedule 6.9(11); and
          (12) “knowledge of the Investor” or “Investor’s knowledge” means the
actual knowledge of the executive officers or, to the extent an Investor does
not have executive officers, persons performing substantially similar functions.
     6.10 Captions. The article, section, paragraph and clause captions herein
are for convenience of reference only, do not constitute part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.
     6.11 Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors of the Investor and
the Company) or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
     6.12 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer or shall confer upon any person
other than the express parties

-76-



--------------------------------------------------------------------------------



 



hereto and the Placement Agent, any benefit right or remedies, except that the
provisions of Sections 3.4, 5.4, 5.8 and 5.9 shall inure to the benefit of the
persons referred to in those Sections, including any Holders. The
representations and warranties set forth in Article II and the covenants set
forth in Articles III and V have been made solely for the benefit of the parties
to this Agreement and (a) may be intended not as statements of fact, but rather
as a way of allocating the risk to one of the parties if those statements prove
to be inaccurate, (b) have been qualified by reference to the Disclosure
Schedules, each of which contains certain disclosures that are not reflected in
the text of this Agreement, and (c) may apply standards of materiality in a way
that is different from what may be viewed as material by shareholders of, or
other investors in, the Company.
     6.13 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.
     6.14 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement or the other Transaction Documents,
and no party hereto will make any such news release or public disclosure without
first consulting with the other party hereto and receiving its consent (which
shall not be unreasonably withheld, conditioned, or delayed), and each party
shall coordinate with the other with respect to any such news release or public
disclosure.
     6.15 Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
     6.16 Independent Nature of Investors’ Obligations and Rights. The
obligations of the Investor under this Agreement and the respective Other
Investors under the Other Securities Purchase Agreements are several and not
joint with the obligations of any other such investor, and neither the Investor
nor any such Other Investor shall be responsible in any way for the performance
of the obligations of any Other Investor under any Transaction Document. The
decision of the Investor and such Other Investors to purchase Common Shares
pursuant to the Transaction Documents has been made by each such investor
independently of any other investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other investor or by any agent or employee of any other
investor, and neither the Investor nor any such Other Investor, nor any of their
respective agents or employees, shall have any liability to any other investor
(or any other person) relating to or arising from any such information,
materials, statement or opinions. Nothing contained herein or in any Transaction
Document, and no action taken by the Investor or any Other Investor pursuant
thereto, shall be deemed to constitute the investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated

-77-



--------------------------------------------------------------------------------



 



by the Transaction Documents. The Investor acknowledges that no Other Investor
has acted as agent for the Investor in connection with making its investment
hereunder and that no Other Investor will be acting as agent of the Investor in
connection with monitoring its investment in the Purchased Shares or enforcing
its rights under the Transaction Documents. The Investor and each of the Other
Investors signatory to the Other Securities Purchase Agreements shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other investor to be joined as an additional
party in any proceeding for such purpose.
     6.17 Applicability of Certain Provisions. Notwithstanding any other
provision of this Agreement to the contrary, the provisions of
Section 1.2(b)(1)(xvi), Section 1.2(b)(1)(xvii), Section 3.1(a), Section 3.1(b),
Section 3.1(d), Section 3.2(b) (but only the first sentence thereof),
Section 3.3(a), Section 5.1, Section 5.2, Section 5.7(a), Section 5.16 and
Section 5.21 shall not apply to each of the Company and the Investor if such
Investor is neither a Lead Investor nor a Major Investor, except that the
provisions of Section 3.1 will apply to the Company and the Investor if the
Investor has the right to appoint a Board Representative under Section 5.10.
* * *

-78-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of the date first herein
above written.

            INTERMOUNTAIN COMMUNITY BANCORP
      By:           Name:   Curt Hecker        Title:   President and Chief
Executive Officer        INVESTOR
      By:           Name:           Title:             Number of shares of
common stock beneficially owned by the Investor as of the date first herein
above written:              

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF OPINION OF COMPANY COUNSEL
     1. The Company has been duly incorporated, and is validly existing and in
good standing under the laws of the State of Idaho.
     2. The shares of Common Stock to be issued pursuant to the Transaction
Documents have been duly authorized and, when issued pursuant to the Transaction
Documents upon receipt of the consideration provided for therein, will be
validly issued, fully paid and nonassessable.
     3. The shares of Common Stock issuable upon exercise of the Warrants have
been duly authorized for issuance upon such exercise and, when issued upon such
exercise in accordance with the terms of the Warrants, will be validly issued,
fully paid and nonassessable.
     4. Assuming (a) the accuracy of the representations and warranties, and
compliance with the agreements, contained in the Transaction Documents and
(b) that the shares of Common Stock to be issued and sold by the Company under
the Transaction Documents are sold in the manner contemplated by, and in
accordance with, the Transaction Documents, it is not necessary to register
under the Securities Act the issuance and sale of the shares of Common Stock to
be issued and sold by the Company under the Transaction Documents.
     5. Each of this Agreement and the Other Securities Purchase Agreements has
been duly authorized, executed and delivered by the Company and, assuming due
authorization, execution and delivery by the Investor and the Other Investors
signatory to the Other Securities Purchase Agreements, respectively, constitutes
a legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as rights to indemnity and
contribution thereunder may be limited under applicable law or public policy,
and subject to the qualifications that (a) enforcement thereof may be limited by
bankruptcy, insolvency, receivership, reorganization, liquidation, voidable
preference, moratorium or other laws (including the laws of fraudulent
conveyance and transfer) or judicial decisions affecting the enforcement of
creditors’ rights generally or the reorganization of financial institutions and
(b) the enforceability of the obligations of the Company thereunder is subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and to the effect of certain
laws and judicial decisions upon the availability and enforceability of certain
remedies, including the remedies of specific performance and self-help.
     6. The Warrants have been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery by the Investor,
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their terms, except as rights to
indemnity and contribution thereunder may be limited under applicable law or
public policy, and subject to the qualifications that (a) enforcement thereof
may be limited by bankruptcy, insolvency, receivership, reorganization,
liquidation, voidable preference, moratorium or other laws (including the laws
of fraudulent conveyance and transfer) or judicial decisions affecting the
enforcement of creditors’ rights generally or the reorganization of financial
institutions and (b) the enforceability of the obligations of the Company
thereunder is subject to general principles of equity (regardless of whether
such enforceability is considered

A-1



--------------------------------------------------------------------------------



 



in a proceeding in equity or at law) and to the effect of certain laws and
judicial decisions upon the availability and enforceability of certain remedies,
including the remedies of specific performance and self-help..
     7. The issuance and sale by the Company of the shares of Common Stock under
the Transaction Documents (including in connection with the exercise of the
Warrants) will not be subject to any preemptive rights, rights of first offer or
similar rights of any person under (a) the articles of incorporation of the
Company as currently in effect (the “Charter”), (b) the bylaws of the Company as
currently in effect (the “Bylaws”), or (c) any Company Significant Agreement.
     8. The issuance and sale by the Company of the shares of Common Stock in
accordance with the Transaction Documents and the execution, delivery and
performance by the Company of its obligations under the Transaction Documents do
not and will not, whether with or without the giving of notice or lapse of time
or both, constitute a violation of (a) the Charter, (b) the Bylaws, (c) laws of
any state applicable to the Company, (d) applicable federal laws of the United
States or (e) any Company Significant Agreement listed on Schedule __ to this
opinion.
     9. It is not necessary to register the shares of Common Stock to be issued
in accordance with the Transaction Documents (including in connection with the
exercise of the Warrants) under the Securities Act of 1933 in connection with
the sale and delivery of the shares of Common Stock by the Company to the
Investor in accordance with the arrangements relating to offers, sales and
deliveries of the shares of Common Stock as contemplated in the Transaction
Documents.
     10. No consent, approval, authorization or order of, or filing with, any
federal or state governmental authority or regulatory body is required to be
obtained or made by the Company for the consummation by the Company of the
transactions contemplated by the Transaction Documents, including, without
limitation, each Other Private Placement, except for the filing of a Form 8-K
with the Securities and Exchange Commission, appropriate filings under
applicable state blue sky laws, and such other consents, approvals,
authorizations, orders and filings as have been previously obtained or made.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OFFICER’S CERTIFICATE OF THE COMPANY
     The undersigned, the President and Chief Executive Officer of Intermountain
Community Bancorp, an Idaho corporation (the “Company”), pursuant to
Section 1.2(b)(1)(x) of the Securities Purchase Agreement, dated as of
____________, 2011 (the “Agreement”) between the Company and __________________,
a ______________________ (the “Investor”), hereby certifies to the Investor
that:
     1. The Company has performed in all material respects all obligations
required to be performed by it at or prior to or contemporaneously with the
Closing under the Agreement (except that with respect to obligations that are
qualified by materiality, the Company has performed such obligations, as so
qualified, in all respects).
     2. The representations and warranties of the Company set forth in
Section 2.2 of the Agreement are or were, as applicable, true and correct in all
respects as of the date hereof and as of the Closing (except (A) to the extent
such representations and warranties are made as of a specified date, in which
case, subject to clause (B) below, such representations and warranties shall be
true and correct in all respects as of such date, and (B) with respect to each
of the representations and warranties of the Company in this Agreement (other
than Section 2.2(b) (but only with respect to the first sentence thereof),
Section 2.2(c) (which are or were, as applicable, true and correct in all
respects except to a de minimis extent that is addressed to the Investor’s
reasonable satisfaction at the Closing pursuant to Section 5.20),
Section 2.2(d)(i), Section 2.2(f) (which are or were, as applicable, true and
correct in all material respects), Section 2.2(j)(i), Section 2.2(l),
Section 2.2(u), Section 2.2(w), Section 2.2(y)(3), Section 2.2(dd) (which are or
were, as applicable, true and correct in all material respects, but which shall
not be deemed not to be true and correct in all material respects solely as a
result of fees payable by the Company pursuant to the first sentence of
Section 3.2(b)) Section 2.2(hh), Section 2.2(jj) and Section 2.2(mm)), where the
failure to be true and correct (without regard to any materiality or Material
Adverse Effect qualifications contained therein), individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect with
respect to the Company);
     3. Since the date of the Agreement, there has not occurred any
circumstance, event, change, development or effect that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect on the Company or the Bank.
     4. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Agreement.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
certificate solely in the capacity indicated and not in an individual capacity
as of this ___ day of __________, 2011.

                  By:           Name:   Curt Hecker        Title:   President
and Chief Executive Officer   

B-1



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF OFFICER’S CERTIFICATE OF THE INVESTOR
     The undersigned, the _______________________ of __________________, a
______________________ (the “Investor”), pursuant to Section 1.2(b)(2)(vi) of
the Securities Purchase Agreement, dated as of ____________, 2011 (the
“Agreement”) between the Investor and Intermountain Community Bancorp, an Idaho
corporation (the “Company”), hereby certifies to the Company that:
     1. The Investor has performed in all material respects all obligations
required to be performed by it at or prior to or contemporaneously with the
Closing under the Agreement (except that with respect to obligations that are
qualified by materiality, the Investor has performed such obligations, as so
qualified, in all respects).
     2. The representations and warranties of the Investor set forth in
Section 2.3 of the Agreement were true and correct in all material respects
(except to the extent such representations and warranties are qualified by
materiality, in which case they were true and correct in all respects) as of the
date of the Agreement and are true and correct in all material respects (except
to the extent such representations and warranties are qualified by materiality,
in which case they are true and correct in all material respects) as of the
Closing Date (except to the extent such representations and warranties are made
as of a specific date, in which case such representations and warranties were
true and correct, in all material respects as applicable, as of such date).
     3. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Agreement.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
certificate solely in the capacity indicated and not in an individual capacity
as of this ___ day of __________, 2011.

                  By:           Name:           Title:        

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
SECRETARY’S CERTIFICATE
___________, 2011
     I, Dale Schuman, Secretary of Intermountain Community Bancorp, an Idaho
corporation (the “Company”), do hereby certify as follows:
     1. I am the duly elected Secretary of the Company.
     2. Attached hereto as Exhibit A, are true, correct and complete copies of
resolutions duly adopted by (i) the Board of Directors of the Company on
_________, 2011 and ________, 2011, respectively and (ii) the Transactional
Approval Committee designated by the Board of Directors of the Company on
_________, 2011 and ______, 2011, respectively. Such resolutions have not been
rescinded, amended or modified, are in full force and effect in the form
adopted, and are the only resolutions adopted by the Board of Directors or by
any committee designated by the Board of Directors relating to the transactions
contemplated by the Securities Purchase Agreement, dated as of ____________,
2011 (the “Agreement”) between the Company and __________________, a
______________________, and the other Transaction Documents and the issuance of
the Purchased Shares (as those terms are defined in the Agreement).
     3. Attached hereto as Exhibit B is a true, correct and complete copy of the
Company’s Amended and Restated Articles of Incorporation as certified by the
Idaho Secretary of State on ___________, 2011 (the “Articles of Incorporation”),
and such Articles of Incorporation have not since been altered, amended or
repealed, no such alteration, amendment or repeal has been authorized by the
Board of Directors or shareholders of the Company, and the Articles of
Incorporation were in full force and effect on the date of the Agreement and are
in full force and effect on the date hereof.
     4. Attached hereto as Exhibit C is a true, correct and complete copy of the
Amended and Restated Bylaws of the Company and such Bylaws have not been
altered, amended or repealed, no such alteration, amendment or repeal has been
authorized by the Board of Directors or shareholders of the Company, and were in
full force and effect on the date of the Agreement and are in full force and
effect on the date hereof.
     5. Each person who, as an officer of the Company, signed the Transaction
Documents or any other document delivered in connection with the transactions
contemplated by the Agreement was duly elected or appointed, qualified and
acting as such officer at the respective times of the signing and delivery
thereof and was duly authorized to sign such document on behalf of the Company,
and the signature of each such person appearing on each such document is the
genuine signature of such officer.
     6. The Agreement has been executed pursuant to and in compliance with the
resolutions attached as Exhibit A hereto.

D-1



--------------------------------------------------------------------------------



 



     7. Graham & Dunn PC is entitled to rely on this certificate in connection
with the opinions it is rendering pursuant to the Agreement. All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Agreement.

D-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have executed this certificate in my capacity as
Secretary of the Company as of the date first written above.

              Name:  Dale Schuman
Title:    Secretary
   

     I, Curt Hecker, President and Chief Executive Officer of the Company,
hereby certify that Dale Schuman has been duly elected or appointed, has been
duly qualified, and is the Secretary of the Company and that the signature above
is his genuine signature.
     IN WITNESS WHEREOF, I have hereunto set my hand by and on behalf of the
Company on ___________, 2011.

            INTERMOUNTAIN COMMUNITY BANCORP

      Name:  Curt Hecker
Title:    President and Chief Executive Officer
   

D-3



--------------------------------------------------------------------------------



 



Exhibit E

FORM OF WARRANT
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
WARRANT
to purchase
1,000,000
Shares of
Common Stock
dated as of [•], 2011
Intermountain Community Bancorp
an Idaho Corporation
Issue Date: [•], 2011
     1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.
     “Applicable Price” means 95% of the greater of (A) the Market Price per
share of outstanding Common Stock on the date on which the Company issues or
sells any Common Stock other than Excluded Stock and (B) the Market Price per
share of outstanding Common Stock on the first date of the announcement of such
issuance or sale.
     “Appraisal Procedure” means a procedure whereby two independent appraisers,
one chosen by the Company and one by the Warrantholder, shall mutually agree
upon the determinations then the subject of appraisal. Each party shall deliver
a notice to the other appointing its appraiser within fifteen (15) days after
the Appraisal Procedure is invoked. If

 



--------------------------------------------------------------------------------



 



within thirty (30) days after appointment of the two appraisers they are unable
to agree upon the amount in question, a third independent appraiser shall be
chosen within ten (10) days thereafter by the mutual consent of such first two
appraisers or, if such first two appraisers fail to agree upon the appointment
of a third appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in the appraisal of the subject matter to be appraised. The
decision of the third appraiser so appointed and chosen shall be given within
thirty (30) days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive on the Company and the Warrantholder; otherwise, the average of all
three determinations shall be binding and conclusive on the Company and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be borne by
the Warrantholder, except that (A) the fees and expenses of the appraiser
appointed by the Company and any other costs incurred by the Company shall be
borne by the Company and (B) if such Appraisal Procedure shall result in a
determination that is disparate by 5% or more from the Company’s initial
determination, all costs of conducting such Appraisal Procedure shall be borne
by the Company.
     “Beneficial Owner” and “Beneficial Ownership” have the meanings given to
such terms in Rules 13d-3 and 13d-5 of the Exchange Act.
     “Board” means the Board of Directors of the Company.
     “Board Representative” has the meaning given to it in the Securities
Purchase Agreement.
     “Business Combination” means a merger, consolidation, statutory share
exchange or similar transaction that requires adoption or approval by the
Company’s shareholders.
     “Business Day” means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York or the State of Idaho generally are authorized or required by law or
other governmental actions to close.
     “Capital Stock” means (A) with respect to any Person that is a corporation
or company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.
     “Change of Control” means, with respect to the Company, the occurrence of
any one of the following events:
     (A) any Person is or becomes a Beneficial Owner, directly or indirectly, of
24.9% or more of the aggregate voting power of the outstanding Voting Securities
of the Company (other than (i) the Investor and its Affiliates or (ii) Stadium
Capital Management, LLC or its Affiliates so long as in the aggregate they do no
own more than 24.9% of the aggregate voting power of the Voting Securities) and,
in connection with or subsequent to such acquisition, the Incumbent Directors
cease for any reason to constitute at least a majority of the Board; provided,
that any

-2-



--------------------------------------------------------------------------------



 



person becoming a director subsequent to the date of the Securities Purchase
Agreement whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the relevant party in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director (except that no individuals
who were not directors at the time any agreement or understanding with respect
to any Business Combination or contested election is reached shall be treated as
Incumbent Directors for the purposes of clause (C) below with respect to such
Business Combination or this paragraph in the case of a contested election);
provided, further, that the Board Representative will be treated as an Incumbent
Director even if the Person designated to be such Board Representative should
change;
     (B) any Person is or becomes a Beneficial Owner (other than the Investor
and its Affiliates), directly or indirectly, of 50% or more of the aggregate
voting power of the outstanding Voting Securities of the Company; provided,
however, that the event described in this clause (B) will not be deemed a Change
of Control by virtue of any holdings or acquisitions: (i) by the Company or any
of its Subsidiaries, (ii) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its Subsidiaries, provided that
such holdings or acquisitions by any such plan (other than any plan maintained
under Section 401(k) of the Internal Revenue Code of 1986, as amended) do not
exceed 50% of the then outstanding Voting Securities of the Company, (iii) by
any underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) pursuant to a Non-Qualifying Transaction;
     (C) a Business Combination, to the extent it is not a Non-Qualifying
Transaction;
     (D) approval by the shareholders of the Company of a plan of liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets; or
     (E) entry by the Company into a definitive agreement, the consummation of
which would result in the occurrence of any of the events described in clauses
(A) through (D) of this definition above.
     “Common Stock” means the Company’s common stock, no par value, and (except
as used in the definition of Non-Qualifying Transaction) any Capital Stock for
or into which such Common Stock hereafter is exchanged, converted, reclassified
or recapitalized by the Company or pursuant to an agreement or Business
Combination to which the Company is a party.
     “Company” means Intermountain Community Bancorp, an Idaho corporation.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
     “Excluded Stock” means (A) shares of Common Stock issued by the Company as
a stock dividend payable in shares of Common Stock, or upon any subdivision or
split-up of the outstanding shares of Capital Stock, in each case which is
subject to Section 13(B), or upon conversion of shares of Capital Stock (but not
the issuance of such Capital Stock which will be subject to the provision of
Section 13(A)), (B) shares of Common Stock to be issued to directors, employees
or consultants of the Company pursuant to options granted prior to the date of

-3-



--------------------------------------------------------------------------------



 



issuance of this Warrant and pursuant to options, restricted stock units or
other equity-based awards granted after the date of issuance of this Warrant if
the exercise price per share of Common Stock on the date of such grant equals or
exceeds the Market Price of a share of Common Stock on the date of such grant
and (C) shares of Common Stock issued upon exercise of subscription rights in
connection with the Permitted Rights Offering.
     “Exercise Price” means $1.25, subject to adjustment from time to time in
accordance with Section 13.
     “Expiration Time” has the meaning given to it in Section 3.
     “Fair Market Value” means, with respect to any security or other property,
the fair market value of such security or other property as determined by the
Board, acting in good faith. If the Warrantholder does not accept the Board’s
calculation of Fair Market Value and the Warrantholder and the Company are
unable to agree on Fair Market Value, the procedures described in Section 14
shall be used to determine Fair Market Value.
     “Group” means a “group” within the meaning of Section 13(d)(3) of the
Exchange Act.
     “Incumbent Directors” means individuals who, on the date of the Securities
Purchase Agreement, constitute the Board.
     “Investor” means Castle Creek Capital Partners IV, LP.
     “Market Price” of the Common Stock (or other relevant capital stock or
equity interest) on any date of determination means the closing sale price as
reported in the composite transactions for the principal U.S. national or
regional securities exchange on which the Common Stock (or other relevant
capital stock or equity interest) is so listed or quoted, or, if no closing sale
price is reported, the last reported sale price on the principal U.S. national
or regional securities exchange on which the Common Stock (or other relevant
capital stock or equity interest) is so listed or quoted, or if the Common Stock
(or other relevant capital stock or equity interest) is not so listed or quoted
on a U.S. national or regional securities exchange, the last quoted bid price
for the Common Stock (or other relevant capital stock or equity interest) in the
over-the-counter market as reported on the OTC Bulletin Board or by Pink Sheets
LLC or similar organization, or, if that bid price is not available, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Company and reasonably acceptable to the
Warrantholder, the fees and expenses of which shall be paid by the Company.
     “Non-Qualifying Transaction” means any Business Combination that satisfies
all of the following criteria: (A) more than 50% of the total voting power of
the capital stock of the surviving corporation resulting from such Business
Combination, or, if applicable, the ultimate parent corporation that directly or
indirectly has Beneficial Ownership of 100% of the voting securities eligible to
elect directors of such surviving corporation, is represented by shares of
Common Stock that were outstanding immediately before such Business Combination
and (B) at least a majority of the members of the board of directors of such
parent corporation (or, if there is no parent corporation, the surviving
corporation) following the consummation of the Business

-4-



--------------------------------------------------------------------------------



 



Combination were Incumbent Directors at the time the Company’s Board approved
the execution of the initial agreement providing for such Business Combination.
     “Ordinary Cash Dividends” means a regular quarterly cash dividend out of
surplus or net profits legally available therefor (determined in accordance with
generally accepted accounting principles, consistently applied) and consistent
with past practice.
     “Permitted Rights Offering” shall mean the offering of up to $10 million of
aggregate offering price of Common Stock pursuant to subscription rights
distributed pro rata to holders of record of Common Stock on the day immediately
prior to the date hereof at a price per share of Common Stock not less than
$1.00, and the associated declaration, issuance and exercise of the subscription
rights with respect to such offering and shares of Common Stock issuable in
connection with the exercise of any such rights; provided that the Company will
use its best efforts to ensure that such rights offering, including exercise of
such right, is completed as soon as practicable in accordance with Section 5.19
of the Securities Purchase Agreement.
     “Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
     “Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) of the Exchange Act, or (B) pursuant to any other
offer available to substantially all holders of Common Stock, in each case
whether for cash, shares of Capital Stock of the Company, other securities of
the Company, evidences of indebtedness of the Company or any other Person or any
other property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a Subsidiary of the Company), or any
combination thereof, effected while this Warrant is outstanding; provided,
however, that “Pro Rata Repurchase” shall not include any purchase of shares by
the Company or any Affiliate thereof made in accordance with the requirements of
Rule 10b-18 as in effect under the Exchange Act. The “Effective Date” of a Pro
Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange under any tender or exchange offer which is a Pro Rata Repurchase or
the date of purchase with respect to any Pro Rata Repurchase that is not a
tender or exchange offer.
     “Purchase Price” has the meaning given to it in Section 2.
     “SEC” has the meaning given to it in Section 12.
     “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
     “Securities Purchase Agreement” means the Securities Purchase Agreement,
dated as of [•], 2011, between the Company and the Investor, including all
schedules and exhibits thereto.
     “Shares” has the meaning given to it in Section 2.
     “Subsidiary” of a Person means any corporation, bank, savings bank,
association or other Person of which such Person owns or controls 51% or more of
the outstanding equity securities either directly or indirectly through an
unbroken chain of entities, as to each of which 51% or

-5-



--------------------------------------------------------------------------------



 



more of the outstanding equity securities is owned directly or indirectly by its
parent; provided, however, that there shall not be included any such entity to
the extent that the equity securities of such entity were acquired in
satisfaction of a debt previously contracted in good faith or are owned or
controlled in a bona fide fiduciary capacity.
     “Voting Securities” means, at any time, shares of any class of Capital
Stock of the Company that are then entitled to vote generally in the election of
directors.
     “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a national securities exchange, the daily volume weighted average price per
share of the Common Stock for such date (or the nearest preceding date) on such
exchange on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a trading day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time), (b) if the Common Stock is then quoted on the
OTC Bulletin Board, the volume weighted average price per share of the Common
Stock for such date (or the nearest preceding date) on the OTC Bulletin Board,
(c) if the Common Stock is not then listed or quoted on a national securities
exchange or the OTC Bulletin Board and if prices for the Common Stock are then
reported by Pink Sheets LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Company and reasonably acceptable to the Warrantholder, the fees
and expenses of which shall be paid by the Company.
     “Warrantholder” has the meaning given to it in Section 2.
     “Warrant” means this Warrant, issued to the Investor pursuant to the
Securities Purchase Agreement.
     2. Number of Shares of Common Stock; Exercise Price. This certifies that,
for value received, the Investor, its Affiliates or its registered assigns
(individually and collectively, the “Warrantholder”) is entitled, upon the terms
and subject to the conditions hereinafter set forth, to acquire from the
Company, in whole or in part 1,000,000 fully paid and nonassessable shares of
Common Stock, as the same may be adjusted from time to time pursuant to the
terms of this Warrant (the “Shares”), at a purchase price per share (the
“Purchase Price”) equal to the Exercise Price. The Exercise Price is subject to
adjustment as provided herein, and all references to “Exercise Price” herein
shall be deemed to include any such adjustment or series of adjustments.
     3. Exercise of Warrant; Term. (a) To the extent permitted by applicable
laws and regulations, the right to purchase the Common Stock represented by this
Warrant is exercisable, in whole or in part by the Warrantholder, at any time or
from time to time after the execution and delivery of this Warrant by the
Company, on the date hereof, but in no event later than 11:59 p.m., New York
City time, on the third anniversary of the date of issuance of the Warrant (the
“Expiration Time”), by: (i) delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Warrantholder at the last address of the Warrantholder as it shall appear upon
the warrant register of the Company) of a

-6-



--------------------------------------------------------------------------------



 



duly executed facsimile copy of the Form of Notice of Exercise annexed hereto;
and (ii) within three (3) trading days after the date said Notice of Exercise is
delivered to the Company, payment to the Company of the aggregate Exercise Price
in respect of the Shares thereby purchased by wire transfer in immediately
available funds or, if available, pursuant to the cashless exercise procedure
specified in Section 3(b) below. Notwithstanding anything herein to the
contrary, the Warrantholder shall not be required to physically surrender this
Warrant to the Company until the Warrantholder has purchased all of the Shares
available hereunder and the Warrant has been exercised in full in which case,
the Warrantholder shall surrender this Warrant to the Company for cancellation
within three (3) trading days after the date the final Notice of Exercise is
delivered to the Company. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Shares available hereunder shall
have the effect of lowering the outstanding number of Shares purchasable
hereunder in an amount equal to the applicable number of Shares purchased. The
Warrantholder and the Company shall maintain records showing the number of
Shares purchased and the date of such purchases. Absent manifest error, the
records of the Company shall be conclusive as to the number of Shares issuable
upon exercise and binding on the Company and the Warrantholder. The
Warrantholder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Shares hereunder, the number of Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

  (b)   This Warrant may also be exercised, in whole or in part, at such time by
means of a “cashless exercise” in which the Warrantholder shall be entitled to
receive a certificate for the number of Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

  (A) =  the VWAP on the trading day immediately preceding the date on which the
Warrantholder elects to exercise this Warrant by means of a “cashless exercise,”
as set forth in the applicable Notice of Exercise;     (B) =  the Exercise
Price; and     (X) =  the number of Shares that would be issuable upon exercise
of this Warrant in accordance with the terms of this Warrant if such exercise
were by means of a cash exercise rather than a cashless exercise.

     4. Issuance of Common Stock; Authorization; Listing. Certificates for
Common Stock issued upon exercise of this Warrant will be issued in such name or
names as the Warrantholder may designate and will be delivered to such named
Person or Persons within a reasonable time, not to exceed three (3) Business
Days after the date on which this Warrant has been duly exercised in accordance
with the terms of this Warrant. The Company hereby represents and warrants that
any Common Stock issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 and all other provisions of this Warrant will be duly
and validly authorized and issued, fully paid and nonassessable and free from
all taxes, liens and charges (other than liens or charges created by the
Warrantholder or taxes in respect of any transfer occurring contemporaneously
therewith). The Company agrees that the Common Stock so issued will be deemed to
have been issued to the Warrantholder as of the close of business on

-7-



--------------------------------------------------------------------------------



 



the date on which this Warrant and payment of the Exercise Price are delivered
to the Company in accordance with the terms of this Warrant, notwithstanding
that the stock transfer books of the Company may then be closed or certificates
representing such Common Stock may not be actually delivered on such date. The
Company will at all times hereafter reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant. The Company will (i) procure, at
its sole expense, the listing of the shares of Common Stock issuable upon
exercise of this Warrant, subject to issuance or notice of issuance, on all
stock exchanges on which the Common Stock is then listed or traded, if any, and
(ii) maintain the listing of such securities after issuance. The Company will
use commercially reasonable efforts to ensure that the Common Stock may be
issued without violation of any applicable law or regulation or of any
requirement of any securities exchange on which the Common Stock is listed or
traded.
     5. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon any exercise of this
Warrant. In lieu of any fractional share to which the Warrantholder would
otherwise be entitled, the Warrantholder shall be entitled to receive a cash
payment equal to the Market Price of the Common Stock on the date of exercise
less the Exercise Price for the shares of Common Stock into which such
fractional share could be converted.
     6. No Rights as Shareholders; Transfer Books. This Warrant does not entitle
the Warrantholder to any voting rights or other rights as a shareholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.
     7. Charges, Taxes and Expenses. Issuance of certificates for Common Stock
to the Warrantholder upon the exercise of this Warrant shall be made without
charge to the Warrantholder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company.
     8. Transfer/Assignment.
     (A) Subject to compliance with applicable securities laws, without
obtaining the consent of the Company to assign or transfer this Warrant, this
Warrant and all rights hereunder are transferable, in whole or in part, upon the
books of the Company by the registered holder hereof in person or by duly
authorized attorney, and a new warrant shall be made and delivered by the
Company, of the same tenor and date as this Warrant but registered in the name
of the transferee, upon surrender of this Warrant, duly endorsed, to the office
or agency of the Company described in Section 3. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.
     (B) The Warrantholder agrees that all certificates or other instruments
representing the Warrant and the Shares will bear a legend substantially to the
following effect on the terms and subject to the conditions, limitations and
other provisions of Section 5.4 of the Securities Purchase Agreement:

-8-



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
     9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.
     10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of an indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
shares of Common Stock as provided for in such lost, stolen, destroyed or
mutilated Warrant.
     11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.
     12. Rule 144 Information. The Company covenants that it will use its
reasonable best efforts to timely file all reports and other documents required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) thereunder (or, if the Company is not required to file such reports under
the Securities Act or the Exchange Act, it will, upon the request of any
Warrantholder, make publicly available such information as necessary to permit
sales pursuant to Rule 144), and it will use reasonable best efforts to take
such further action as any Warrantholder may reasonably request, all to the
extent required from time to time to enable such holder to sell the Warrants
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or Regulation S under the Securities Act, as
such rules may be amended from time to time, or (ii) any successor rule or
regulation hereafter adopted by the SEC. Upon the written request of any
Warrantholder, the Company will deliver to such Warrantholder a written
statement that it has complied with such requirements.
     13. Adjustments and Other Rights. The Exercise Price and the number of
Shares into which this Warrant is to be convertible pursuant to Section 2 of
this Warrant shall be subject to adjustment from time to time as follows;
provided, that no single event shall be subject to

-9-



--------------------------------------------------------------------------------



 



adjustment under more than one sub-section of this Section 13 so as to result in
duplication; provided, further, that, notwithstanding any provision of this
Warrant to the contrary, any adjustment shall be made to the extent (and only to
the extent) that such adjustment would not cause or result in any Warrantholder
and its Affiliates, collectively, being in violation of applicable law,
regulation or rule of any governmental authority or self-regulatory
organization. Any adjustment (or portion thereof) prohibited pursuant to the
foregoing proviso shall be postponed and implemented on the first date on which
such implementation would not result in the condition described in such proviso.
     (A) Common Stock Issued at Less Than the Applicable Price. (i) If the
Company issues or sells, or agrees to issue or sell, any Common Stock or other
securities that are convertible into or exchangeable or exercisable for Common
Stock (or are otherwise linked to Common Stock), other than Excluded Stock, for
consideration per share less than the Applicable Price, then the Exercise Price
in effect immediately prior to each such issuance or sale will immediately
(except as provided below) be reduced to the price determined by multiplying the
Exercise Price in effect immediately prior to such issuance or sale by a
fraction, (x) the numerator of which shall be (1) the number of shares of Common
Stock outstanding immediately prior to such issuance or sale plus (2) the number
of shares of Common Stock which the aggregate consideration received by the
Company for the total number of such additional shares of Common Stock (or other
securities that are convertible into or exchangeable or exercisable for Common
Stock (or are otherwise linked to Common Stock)) so issued or sold would
purchase at the Applicable Price, and (y) the denominator of which shall be the
number of shares of Common Stock outstanding immediately after such issuance or
sale (including the number of shares of Common Stock into which such other
securities are convertible or for which such other securities are exchangeable
or exercisable). In such event, the number of shares of Common Stock issuable
upon the exercise of this Warrant shall be increased to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of this Warrant before such adjustment and (2) the Exercise Price in effect
immediately prior to the issuance or sale giving rise to this adjustment, by
(y) the new Exercise Price determined in accordance with the immediately
preceding sentence. For the avoidance of doubt, no increase in the Exercise
Price or reduction in the number of Shares issuable upon exercise of this
Warrant shall be made pursuant to this sub-clause (i) of this Section 13(A).
     (ii) For the purposes of any adjustment of the Exercise Price and the
number of Shares issuable upon exercise of this Warrant pursuant to this
Section 13(A), the following provisions shall be applicable:
     (1) In the case of the issuance or sale of equity or equity-linked
securities for cash, the amount of the consideration received by the Company
shall be deemed to be the amount of the gross cash proceeds received by the
Company for such securities before deducting therefrom any discounts or
commissions allowed, paid or incurred by the Company for any underwriting or
otherwise in connection with the issuance and sale thereof.
     (2) In the case of the issuance or sale of equity or equity-linked
securities (otherwise than upon the conversion of shares of Capital Stock or
other securities of the Company) for a consideration in whole or in part other
than cash, including securities

-10-



--------------------------------------------------------------------------------



 



acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the Fair
Market Value, before deducting therefrom any discounts or commissions allowed,
paid or incurred by the Company for any underwriting or otherwise in connection
with the issuance and sale thereof.
     (3) In the case of the issuance of (i) options, warrants or other rights to
purchase or acquire equity or equity-linked securities (whether or not at the
time exercisable) or (ii) securities by their terms convertible into or
exchangeable for equity or equity-linked securities (whether or not at the time
so convertible or exchangeable) or options, warrants or rights to purchase such
convertible or exchangeable securities (whether or not at the time exercisable):
     (a) The aggregate maximum number of securities deliverable upon exercise of
such options, warrants or other rights to purchase or acquire equity or
equity-linked securities shall be deemed to have been issued at the time such
options, warrants or rights are issued and for a consideration equal to the
consideration (determined in the manner provided in Section 13(A)(i) and (ii)),
if any, received by the Company upon the issuance or sale of such options,
warrants or rights plus the minimum purchase price provided in such options,
warrants or rights for the equity or equity-linked securities covered thereby.
     (b) The aggregate maximum number of shares of equity or equity-linked
securities deliverable upon conversion of or in exchange for any such
convertible or exchangeable securities, or upon the exercise of options,
warrants or other rights to purchase or acquire such convertible or exchangeable
securities and the subsequent conversion or exchange thereof, shall be deemed to
have been issued at the time such securities were issued or such options,
warrants or rights were issued and for a consideration equal to the
consideration, if any, received by the Company for any such securities and
related options, warrants or rights (excluding any cash received on account of
accrued interest or accrued dividends), plus the additional consideration (in
each case, determined in the manner provided in Section 13(A)(i) and (ii)), if
any, to be received by the Company upon the conversion or exchange of such
securities, or upon the exercise of any related options, warrants or rights to
purchase or acquire such convertible or exchangeable securities and the
subsequent conversion or exchange thereof.
     (c) On any change in the number of shares of equity or equity-linked
securities deliverable upon exercise of any such options, warrants or rights or
conversion or exchange of such convertible or exchangeable securities or any
change in the consideration to be received by the Company upon such exercise,
conversion or exchange, but excluding changes resulting from the anti-dilution
provisions thereof (to the extent comparable to the anti-dilution provisions
contained herein), the Exercise

-11-



--------------------------------------------------------------------------------



 



Price and the number of Shares issuable upon exercise of this Warrant shall
forthwith be readjusted to such Exercise Price and number of Shares as would
have been obtained had an adjustment been made upon the issuance or sale of such
options, warrants or rights not exercised prior to such change, or of such
convertible or exchangeable securities not converted or exchanged prior to such
change, upon the basis of such change.
     (d) If the Exercise Price and the number of Shares issuable upon exercise
of this Warrant shall have been adjusted upon the issuance or sale of any such
options, warrants, rights or convertible or exchangeable securities, no further
adjustment of the Exercise Price and the number of Shares issuable upon exercise
of this Warrant shall be made for the actual issuance of Common Stock upon the
exercise, conversion or exchange thereof.
     (B) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare a dividend or make a distribution on its Common Stock
in shares of Common Stock, (ii) subdivide or reclassify the outstanding shares
of Common Stock into a greater number of shares, or (iii) combine or reclassify
the outstanding Common Stock into a smaller number of shares, the number of
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder after such date shall be entitled to purchase the number of shares
of Common Stock which such holder would have owned or been entitled to receive
after such date had this Warrant been exercised immediately prior to such date.
In such event, the Exercise Price in effect at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be adjusted to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of this Warrant before such adjustment and (2) the Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for such
dividend, distribution, subdivision, combination or reclassification giving rise
to this adjustment by (y) the new number of Shares issuable upon exercise of
this Warrant determined pursuant to the immediately preceding sentence.
     (C) Other Distributions. Except with respect to the Permitted Rights
Offering, in case the Company shall fix a record date for the making of a
distribution to all holders of shares of its Common Stock (i) of shares of any
class other than its Common Stock other than shares referred to in
Section 13(A)(i), (ii) of evidence of indebtedness of the Company or any
Subsidiary, (iii) of assets or cash (excluding Ordinary Cash Dividends, and
dividends or distributions referred to in Section 13(B)), or (iv) of rights or
warrants (other than in connection with the adoption of a shareholder rights
plan), in each such case, the Exercise Price in effect prior thereto shall be
reduced immediately thereafter to the price determined by dividing (x) an amount
equal to the difference resulting from (1) the number of shares of Common Stock
outstanding on such record date multiplied by the Exercise Price per Share on
such record date, less (2) the Fair Market Value of said shares or evidences of
indebtedness or assets or rights or warrants to be so distributed, by (y) the
number of shares of Common Stock outstanding on such record date; such
adjustment shall be made successively whenever such a record date is fixed. In
such event, the

-12-



--------------------------------------------------------------------------------



 



number of shares of Common Stock issuable upon the exercise of this Warrant
shall be increased to the number obtained by dividing (x) the product of (1) the
number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the
issuance giving rise to this adjustment by (y) the new Exercise Price determined
in accordance with the immediately preceding sentence. In the event that such
distribution is not so made, the Exercise Price and the number of Shares
issuable upon exercise of this Warrant then in effect shall be readjusted,
effective as of the date when the Board determines not to distribute such
shares, evidences of indebtedness, assets, rights or warrants, as the case may
be, to the Exercise Price that would then be in effect and the number of Shares
then issuable upon exercise of this Warrant if such record date had not been
fixed.
     (D) Certain Repurchases of Common Stock. In case the Company effects a Pro
Rata Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the effective date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Market Price
of a share of Common Stock on the trading day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of
(i) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (ii) the Market Price per share of Common Stock on the trading day
immediately preceding the first public announcement of such Pro Rata Repurchase.
In such event, the number of Shares issuable upon the exercise of this Warrant
shall be increased to the number obtained by dividing (x) the product of (1) the
number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the Pro
Rata Repurchase giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence.
     (E) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(B)), any Shares issued or issuable upon exercise of
this Warrant after the date of such Business Combination or reclassification
shall be exchangeable for the number of shares of stock or other securities or
property (including cash) to which the Common Stock issuable (at the time of
such Business Combination or reclassification) upon exercise of this Warrant
immediately prior to the consummation of such Business Combination or
reclassification would have been entitled upon consummation of such Business
Combination or reclassification; and in any such case, if necessary, the
provisions set forth herein with respect to the rights and interests thereafter
of the Warrantholder shall be appropriately adjusted so as to be applicable, as
nearly as may reasonably be, to any shares of stock or other securities or
property thereafter deliverable on the exercise of this Warrant. In determining
the kind and amount of stock, securities or the property receivable upon
consummation of such Business Combination, if the holders of Common Stock have
the right to elect the kind or amount of consideration receivable upon
consummation of such Business Combination, then the Warrantholder shall have the
right to make a similar election upon exercise of this Warrant with respect to
the number of shares of stock or other securities or property which the
Warrantholder will receive upon exercise of this Warrant.

-13-



--------------------------------------------------------------------------------



 



     (F) Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to
the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares issuable upon the exercise of this
Warrant shall be made if the amount of such adjustment would be less than $0.01
or one-tenth (1/10th) of a share of Common Stock, respectively, but any such
amount shall be carried forward and an adjustment with respect thereto shall be
made at the time of and together with any subsequent adjustment which, together
with such amount and any other amount or amounts so carried forward, shall
aggregate $0.01 or 1/10th of a share of Common Stock, respectively, or more.
     (G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional Shares issuable upon such exercise by
reason of the adjustment required by such event over and above the Shares
issuable upon such exercise before giving effect to such adjustment and
(ii) paying to such Warrantholder any amount of cash in lieu of a fractional
Share; provided, however, that the Company upon request shall deliver to such
Warrantholder a due bill or other appropriate instrument evidencing such
Warrantholder’s right to receive such additional shares, and such cash, upon the
occurrence of the event requiring such adjustment.
     (H) Adjustment for Unspecified Actions. If the Company takes any action
affecting the Common Stock, other than actions described in this Section 13,
which in the reasonable opinion of the Board would adversely affect the exercise
rights of the Warrantholder, the Exercise Price and/or the number of Shares
received upon exercise of the Warrant shall be adjusted for the Warrantholder’s
benefit, to the extent permitted by law, in such manner, and at such time, as
such Board after consultation with the Warrantholder shall reasonably determine
to be equitable in the circumstances.
     (I) Statement Regarding Adjustments. Whenever the Exercise Price or the
number of Shares issuable upon exercise of this Warrant shall be adjusted as
provided in Section 13, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares issuable upon exercise of this Warrant after such adjustment, and the
Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.
     (J) Notice of Adjustment Event. In the event that the Company shall propose
to take any action of the type described in this Section 13 (but only if the
action of the type described in this Section 13 would result in an adjustment in
the Exercise Price or the number of Shares issuable upon exercise of this
Warrant or a change in the type of securities or property to be delivered upon
exercise of this Warrant), the Company shall give notice to the Warrantholder,
in the manner set forth in Section 13(I), which notice shall specify the record
date, if any, with respect to any such action and the approximate date on which
such action is to take place. Such notice shall also set forth the facts with
respect thereto as shall be reasonably necessary to

-14-



--------------------------------------------------------------------------------



 



indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant. In the case of any action which would require the fixing of a
record date, such notice shall be given at least ten (10) days prior to the date
so fixed, and in case of all other action, such notice shall be given at least
fifteen (15) days prior to the taking of such proposed action. Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
any such action.
     (K) No Impairment. The Company will not, by amendment of its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Warrantholder.
     (L) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, stock exchange (if applicable) or shareholder
approvals or exemptions, in order that the Company may thereafter validly and
legally issue as fully paid and nonassessable all shares of Common Stock that
the Warrantholder is entitled to receive upon conversion or exercise of this
Warrant pursuant to this Section 13.
     (M) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be
made successively whenever an event referred to herein shall occur. If an
adjustment in the Exercise Price made hereunder would reduce the Exercise Price
to an amount below par value of the Common Stock, then such adjustment in
Exercise Price made hereunder shall reduce the Exercise Price to the par value
of the Common Stock.
     14. Contest and Appraisal Rights. Upon each determination of Market Price
or Fair Market Value, as the case may be, hereunder, the Company shall promptly
give notice thereof to the Warrantholder, setting forth in reasonable detail the
calculation of such Market Price or Fair Market Value, and the method and basis
of determination thereof, as the case may be. If the Warrantholder shall
disagree with such determination and, by notice to the Company given within
fifteen (15) days after the Company’s notice of such determination, elect to
dispute such determination, such dispute shall be resolved in accordance with
this Section 14. In the event that a determination of Market Price, or Fair
Market Value (if such determination solely involves Market Price), is disputed,
such dispute shall be submitted, at the Company’s expense, to a qualified third
party selected by the Company and reasonably acceptable to the Warrantholder,
whose determination of Market Price or Fair Market Value, as the case may be,
shall be binding on the Company and the Warrantholder. In the event that a
determination of Fair Market Value, other than a determination solely involving
Market Price, is disputed, such dispute shall be resolved through the Appraisal
Procedure.
     15. Governing Law. This Warrant shall be binding upon any successors or
assigns of the Company. This Warrant shall constitute a contract under the laws
of the State of New York

-15-



--------------------------------------------------------------------------------



 



and for all purposes shall be construed in accordance with and governed by the
laws of the State of New York applicable to agreements made and to be performed
entirely within such state.
     16. Attorneys’ Fees. In any litigation, arbitration or court proceeding
between the Company and the Warrantholder as the holder of this Warrant relating
hereto, the prevailing party shall be entitled to reasonable attorneys’ fees and
expenses incurred in enforcing this Warrant.
     17. Amendments. This Warrant may be amended and the observance of any term
of this Warrant may be waived only, in the case of an amendment, with the
written consent of the Company and the Warrantholder, or in the case of a
waiver, by the party against whom the waiver is to be effective.
     18. Notices. All notices hereunder shall be in writing and shall be
effective (A) on the day on which delivered if delivered personally or
transmitted by telex or telegram or telecopier with evidence of receipt, (B) one
Business Day after the date on which the same is delivered to a nationally
recognized overnight courier service with evidence of receipt, or (C) five
Business Days after the date on which the same is deposited, postage prepaid, in
the U.S. mail, sent by certified or registered mail, return receipt requested,
and addressed to the party to be notified at the address indicated below for the
Company, or at the address for the Warrantholder set forth in the registry
maintained by the Company pursuant to Section 9, or at such other address and/or
telecopy or telex number and/or to the attention of such other person as the
Company or the Warrantholder may designate by ten-day advance written notice.
If to the Company, to:
Intermountain Community Bancorp
414 Church Street
Sandpoint, Idaho 83864
Attn: Chief Executive Officer
Facsimile: (208) 265-5295
with copies to (which copy alone shall not constitute notice):
Graham & Dunn PC
Pier 70
2801 Alaskan Way, Suite 300
Seattle, Washington 98121
Attn: Stephen M. Klein, Esq.
Facsimile: (206) 340-9599
     19. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable upon exercise of this
Warrant, together with the number of shares of Common Stock then outstanding and
the number of shares of Common Stock then issuable upon the exercise of all
outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its articles of

-16-



--------------------------------------------------------------------------------



 



incorporation and available for reservation for the issuance of shares of Common
Stock issuable pursuant hereto.
     20. Entire Agreement. This Warrant and the forms attached hereto, and the
Securities Purchase Agreement, contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior and
contemporaneous arrangements or undertakings with respect thereto.
[Remainder of page intentionally left blank]

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a
duly authorized officer as of the date first herein above written.

            Intermountain Community Bancorp
      By:           Name:           Title:        

          Acknowledged and Agreed:

[•]
      By:           Name:           Title:          

[Signature Page to Warrant]

 



--------------------------------------------------------------------------------



 



[Form Of Notice Of Exercise]
Date: __________________

TO:   Intermountain Community Bancorp

RE:   Election to Subscribe for and Purchase Common Stock

     The undersigned, pursuant to the provisions set forth in the attached
Warrant, hereby agrees to subscribe for and purchase the number of shares of
Common Stock set forth below covered by such Warrant. The undersigned hereby
agrees to pay the aggregate Exercise Price for such shares of Common Stock in
accordance with Section 3 of the Warrant.
     Payment shall take the form of (check applicable box):

o   in lawful money of the United States; or

o   the cancellation of such number of Shares as is necessary, in accordance
with the formula set forth in subsection 3(b), to exercise this Warrant with
respect to the number of Shares indicated.

     A new warrant evidencing the remaining shares of Common Stock covered by
such Warrant, but not yet subscribed for and purchased, should be issued in the
name set forth below. If the new warrant is being transferred, an opinion of
counsel is attached hereto with respect to the transfer of such warrant.

     
Number of Shares of Common Stock: 
 
Name and Address of Person to be 
 
Issued New Warrant: 
 

         
 
Holder:  
 
By:  
 
  Name:  
 
  Title:  

[Form of Notice of Exercise]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF PASSIVITY COMMITMENT
     [List of Investors] (each, an “Investor Name”), and their subsidiaries and
affiliates (collectively, the “Investor Name Group”), will not, without the
prior approval of the Board or its staff, directly or indirectly:
     1. Exercise or attempt to exercise a controlling influence over the
management or policies of [_______________], or any of its subsidiaries;
     2. Have or seek to have more than one representative of the [Investor Name]
Group serve on the board of directors of [_____________] or any of its
subsidiaries;
     3. Permit any representative of the [Investor Name] Group who serves on the
board of directors of [_____________] or any of its subsidiaries to serve (i) as
the chairman of the board of directors of [_____________] or any of its
subsidiaries, (ii) as the chairman of any committee of the board of directors of
[_____________] or any of its subsidiaries, (iii) as a member of any committee
of the board of directors of [_____________] or any of its subsidiaries if the
[Investor Name] Group representative occupies more than 25 percent of the seats
on the committee, (iv) as a member of a committee of the board of directors of
[_____________] if at any time such committee would have decision making
authority for policies or actions on managerial matters (other than decisions
related to retaining third party consultants or advisers in connection with
carrying out committee duties) unless (a) recommendations of such committee as
to policy or actions on managerial matters are reviewed and approved or reviewed
and ratified by the full board, (b) such committee is carrying out functions in
accordance with a policy or parameters approved by the full board, or (c) Board
staff authorizes service on a particular committee in light of all the facts and
circumstances of the case, or (v) as a member of any committee if such
representative has the authority or practical ability unilaterally to make, or
block the making of, policy or other decisions that bind the board, any
committee of the board, or management of [_____________];
     4. Have or seek to have any employee or representative of the [Investor
Name] Group serve as an officer, agent, or employee of [_____________] or any of
its subsidiaries;
     5. Take any action that would cause [_____________] or any of its
subsidiaries to become a subsidiary of the [Investor Name] Group;
     6. Own, control, or hold with power to vote securities that (when
aggregated with securities that the officers and directors of the [Investor
Name] Group own, control, or hold with power to vote) represent 25 percent or
more of any class of voting securities of [_____________] or any of its
subsidiaries;
     7. Own or control equity interests that would result in the combined voting
and nonvoting equity interests of the [Investor Name] Group and its officers and
directors to equal or exceed 25 percent of the total equity capital of
[_____________] or any of its subsidiaries, except that, if the [Investor Name]
Group and its officers and directors own, hold, or have the power to vote less
than 15 percent of the outstanding shares of any classes of voting securities of

F-1



--------------------------------------------------------------------------------



 



[_____________], the [Investor Name] Group and its officers and directors may
own or control equity interests greater than 25 percent, but in no case more
than 33.3 percent, of the total equity capital of [_____________] or any of its
subsidiaries;
     8. Propose a director or slate of directors in opposition to a nominee or
slate of nominees proposed by the management or board of directors of
[_____________] or any of its subsidiaries;
     9. Enter into any agreement with [_____________] or any of its subsidiaries
that substantially limits the discretion of [_____________]’s management over
major policies and decisions, including, but not limited to, policies or
decisions about employing and compensating executive officers; engaging in new
business lines; raising additional debt or equity capital; merging or
consolidating with another firm; or acquiring, selling, leasing, transferring,
or disposing of material assets, subsidiaries, or other entities;
     10. Solicit or participate in soliciting proxies with respect to any matter
presented to the shareholders of [_____________] or any of its subsidiaries;
     11. Dispose or threaten to dispose (explicitly or implicitly) of equity
interests of [_____________] or any of its subsidiaries in any manner as a
condition or inducement of specific action or non-action by [_____________] or
any of its subsidiaries; or
     12. Enter into any other banking or nonbanking transactions with
[_____________] or any of its subsidiaries, except that the [Investor Name]
Group may establish and maintain deposit accounts with [_____________], provided
that the aggregate balance of all such deposit accounts does not exceed $500,000
and that the accounts are maintained on substantially the same terms as those
prevailing for comparable accounts of persons unaffiliated with [_____________].
     Each [Investor Name] also certifies that:
     13. The [Investor Name] is not an affiliate of any other investor in the
proposed transaction (individually, each an “Investor,” and, collectively, the
“Investors”);
     14. The [Investor Name] has reached its decision to invest in
[_____________] independently from the other Investors;
     15. The [Investor Name] is not managed or advised by an investment manager
or investment advisor who performs the same services for any other Investor;
     16. The [Investor Name] (including any subsidiary or affiliate of the
[Investor Name]) has not engaged and will not engage as part of a group
consisting of substantially the same entities as the Investors, in substantially
the same combination of interests, in any additional banking or nonbanking
activities or business ventures in the United States without prior consultation
with the Board;
     17. The [Investor Name] has not and will not enter into any agreements or
understandings with any other Investor to act in concert for the purpose of
exercising a

F-2



--------------------------------------------------------------------------------



 



controlling influence over [_____________] or any of its subsidiaries,
including, but not limited to, any agreements or understandings regarding the
voting or transfer of shares of [_____________]; and
     18. Any director representing the [Investor Name] will not collude or
conspire with any other directors or shareholders of [_____________] with
respect to the exercise of any director’s voting rights. Nothing in this
commitment shall limit a director’s ability to exercise its legitimate
duties/rights as a director of [_____________], including the ability to consult
with other directors and shareholders as appropriate.
     The terms used in these commitments have the same meanings as set forth in
the BHC Act and the Board’s Regulation Y. For purposes of these commitments,
“Investor” includes any subsidiary or affiliate of the Investor. Nothing in
these commitments releases the [Investor Name] Group from compliance with the
Change in Bank Control Act and the Board’s regulations there under for any
subsequent acquisition or increase in the percentage ownership of any class of
voting shares of [_____________].
     Each [Investor Name] understands that these commitments constitute
conditions imposed in writing in connection with the Board’s findings and
decisions related to the [Investor Name] Group’s acquisition of up to
24.9 percent of voting shares of [_____________], including a determination that
no filing under the BHC Act is required for this transaction by the [Investor
Name] Group, and, as such, may be enforced in proceedings under applicable law.

F-3